Exhibit 10.53

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

DIALOGIC CORPORATION,

as the Company,

DIALOGIC INC.,

as the Parent,

THE SUBSIDIARY GUARANTORS THAT ARE SIGNATORIES HERETO,

as the Subsidiary Guarantors,

THE LENDERS THAT ARE SIGNATORIES HERETO,

as the Lenders,

and

OBSIDIAN, LLC

as the Agent

Dated as of October 1, 2010

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page   1.    DEFINITIONS      2       1.1.    Certain Defined Terms
     2       1.2.    Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement      2       1.3.    Other Definitional Provisions
and Rules of Construction      2       1.4.    Amendment and Restatement      3
   2.    AMOUNTS AND TERMS OF COMMITMENTS AND LOANS      3       2.1.   
Commitments; Notes      3       2.2.    Interest on the Loans      4       2.3.
   General Provisions Regarding Payments      4       2.4.    Margin Regulations
     5       2.5.    Determination of Applicable Interest Rate      5    3.   
CLOSING; FEES      6       3.1.    Closing      6       3.2.    Expenses      6
      3.3.    Yield Enhancement Fee      6    4.    CONDITIONS TO CLOSING      6
      4.1.    Representations and Warranties      6       4.2.    Performance;
No Default      7       4.3.    Officer’s Certificate      7       4.4.   
Certificates; Good Standing Certificates      7       4.5.    Loan Documents   
  8       4.6.    Opinions of Counsel      8       4.7.    [Intentionally
Omitted]      8       4.8.    Changes in Corporate Structure      8       4.9.
   Security Interests in Personal and Mixed Property      8       4.10.   
Financial Statements      9       4.11.    Evidence of Insurance      9      
4.12.    Proceedings and Documents      9       4.13.    No Judgment or Orders;
No Actions Pending      10       4.14.    Purchase Permitted By Applicable Law,
Etc.      10       4.15.    Solvency Certificate      10       4.16.    Consents
and Approvals      10       4.17.    Related Agreements      11       4.18.   
Material Adverse Effect      11       4.19.    Working Capital Facility
Amendment      12       4.20.    Intercreditor Agreement      12       4.21.   
Existing Parent Indebtedness      12   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page   5.    REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL
COMPANIES      12       5.1.    Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries      12       5.2.    Authorization of the
Transactions, Etc.      13       5.3.    Financial Condition; SEC Filings     
15       5.4.    Absence of Certain Developments      15       5.5.    Title to
Properties; Liens; Real Property; Intellectual Property      18       5.6.   
Litigation; Adverse Facts      23       5.7.    Payment of Taxes      24      
5.8.    Compliance with Agreements and Laws; Material Contracts      24      
5.9.    Governmental Regulation      25       5.10.    Securities Activities   
  25       5.11.    Employee Benefit Plans      26       5.12.    Financial
Advisors      28       5.13.    Environmental Protection      28       5.14.   
Labor Relations      29       5.15.    Solvency      29       5.16.    Matters
Relating to Collateral      30       5.17.    Disclosure and Projections      31
      5.18.    Existing Indebtedness and Contingent Obligations; Future Liens   
  32       5.19.    Subordinated Indebtedness; Ranking      32       5.20.   
Foreign Assets Control Regulations, Etc.      32       5.21.    Representations
of other Loan Parties      33       5.22.    Non-Grantor Subsidiaries      33   
   5.23.    Passive Foreign Investment Company; Controlled Foreign Corporation
     33       5.24.    Deposit Accounts; Securities Accounts      33       5.25.
   Loans to Officers and Directors      34       5.26.    Insurance      34   
   5.27.    Customers      34       5.28.    Absence of Certain Practices     
34       5.29.    Accounts and Notes Receivable; Accounts and Notes Payable     
35       5.30.    Inventory      35       5.31.    Internal Controls      35   
   5.32.    Anti-Money Laundering      36       5.33.    Foreign Corrupt
Practices Act      36       5.34.    Transactions with Affiliates      36      
5.35.    Immaterial Subsidiaries      37       5.36.    Intercompany Loans     
37    6.    REPRESENTATIONS OF THE LENDERS      37       6.1.    Due
Authorization      37   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page      6.2.    Binding Obligation      37    7.    INFORMATION
AS TO THE PRINCIPAL COMPANIES      37    8.    PREPAYMENT OF THE LOANS      41
      8.1.    Maturity      41       8.2.    Optional Prepayments      42      
8.3.    Offers to Prepay in Connection with Asset Sales      42       8.4.   
Offers to Prepay in Connection with Issuances of Capital Stock      43      
8.5.    Allocation of Partial Prepayments      44       8.6.    Maturity;
Surrender, Etc.      44       8.7.    Purchase of Loans by the Company      45
      8.8.    Make-Whole Amount      45    9.    AFFIRMATIVE COVENANTS      46
      9.1.    Existence, Etc.      46       9.2.    Payment of Taxes and Claims;
Tax      46       9.3.    Maintenance of Properties; Insurance; Application of
Net Insurance/ Condemnation Proceeds      47       9.4.    Inspection Rights;
Lender Meeting      49       9.5.    Compliance with Laws, Etc.      50      
9.6.    Environmental Matters      50       9.7.    Execution of Subsidiary
Guaranty and Personal Property Collateral Documents After the Closing Date     
52       9.8.    Matters Relating to Additional Real Property Collateral      53
      9.9.    Deposit Accounts, Securities Accounts and Cash Management Systems
     54       9.10.    Further Assurances; Additional Collateral      55      
9.11.    Ranking      55       9.12.    Use of Proceeds      55       9.13.   
Assignability of Contracts      55       9.14.    Agent for Service of Process
     56       9.15.    Dissolution of Immaterial Subsidiaries      56      
9.16.    Post-Closing Covenants      56    10.    NEGATIVE COVENANTS      57   
   10.1.    Indebtedness      57       10.2.    Liens and Related Matters     
58       10.3.    Investments; Acquisitions      60       10.4.    Contingent
Obligations      61       10.5.    Restricted Junior Payments      62      
10.6.    Restriction on Fundamental Changes; Asset Sales      62   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page      10.7.    Transactions with Affiliates      64       10.8.
   Sales and Lease-Backs      64       10.9.    Conduct of Business      64   
   10.10.    Amendments or Waivers of Documents Relating to Indebtedness      64
      10.11.    Fiscal Periods      65       10.12.    Wholly-Owned Subsidiaries
     65       10.13.    Minimum Interest Coverage Ratio      65       10.14.   
Minimum EBITDA      66       10.15.    Maximum Consolidated Total Leverage Ratio
     67       10.16.    Minimum Liquidity      67    11.    EVENTS OF DEFAULT   
  68    12.    REMEDIES ON DEFAULT, ETC.      71       12.1.    Acceleration   
  71       12.2.    Other Remedies      72       12.3.    Rescission      72   
   12.4.    No Waivers or Election of Remedies, Expenses, Etc.      72    13.   
REGISTRATION; EXCHANGE; SUBSTITUTION OF THE LOANS AND NOTES      73       13.1.
   Loan Register      73       13.2.    Transfer of Loans and Exchange of Notes
     73       13.3.    Replacement of Notes      74    14.    PAYMENTS ON LOANS
     74       14.1.    Place of Payment      74    15.    EXPENSES, ETC.      75
      15.1.    Transaction Expenses      75       15.2.    Survival      76   
16.    INDEMNIFICATION      76    17.    SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT      77    18.    AMENDMENT AND WAIVER      77   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page      18.1.    Requirements      77       18.2.    Solicitation
of Lenders      77       18.3.    Binding Effect, Etc.      78       18.4.   
Loan prepaid by the Company, Etc.      78    19.    NOTICES      78    20.   
REPRODUCTION OF DOCUMENTS      79    21.    CONFIDENTIAL INFORMATION      79   
22.    CERTAIN PAYMENTS      80       22.1.    Pro Rata Treatment      80      
22.2.    Payments Due on Non-Business Days      80       22.3.    Net Payments;
Taxes      80       22.4.    Default Interest      82       22.5.    Certain
Floating Rate Loan Provisions      82       22.6.    Lender Expenses      83   
23.    APPOINTMENT OF AGENT      84       23.1.    Appointment      84      
23.2.    Rights of Agent      85       23.3.    Administration of the Collateral
     85       23.4.    Application of Proceeds      86       23.5.    Duties of
Agent      86       23.6.    Reliance by Agent      87       23.7.   
Appointment of Sub-Agents      87       23.8.    Resignation of Agent      87   
   23.9.    Lender Non-Reliance      88       23.10.    Indemnification      88
      23.11.    Lenders      88       23.12.    Action by Agent      88      
23.13.    Appointment of Collateral Agent as Security Trustee      89      
23.14.    Intercreditor Agreement      89    24.    MISCELLANEOUS      89      
24.1.    Reaffirmation of the Loan Documents      89       24.2.    Successors
and Assigns      89       24.3.    Severability      89       24.4.   
Construction      90   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

             Page      24.5.    Counterparts      90       24.6.    Governing
Law      90       24.7.    Waiver of Jury Trial      90       24.8.    Usury
Savings Clause      91       24.9.    Right of Set-off      91       24.10.   
Marshalling; Payments Set Aside      91       24.11.    Limitation of Liability
     92       24.12.    Submission to Jurisdiction; Waivers      92       24.13.
   Judgment Currency      93   

 

SCHEDULE A    —    Information Relating to Lenders    A-1 SCHEDULE B    —   
Defined Terms    B-1 SCHEDULE 5.1    —    Principal Companies and Subsidiaries;
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries   
SCHEDULE 5.2(c)    —    Consents, Approvals, Government Authorizations, etc.   
SCHEDULE 5.3    —    Financial Statements    SCHEDULE 5.4    —    Absence of
Certain Developments    SCHEDULE 5.4(b)    —    Dividends, Redemptions, Etc.   
SCHEDULE 5.4(d)    —    Parent Options, Warrants, Etc.    SCHEDULE 5.4(e)    —
   Employee bonus, compensation, severance, etc.    SCHEDULE 5.4(s)    —   
Intellectual Property Rights    SCHEDULE 5.4(t)    —    Suppliers and Customers
   SCHEDULE 5.4(x)    —    Tax Elections    SCHEDULE 5.5(a)    —    Real
Property Assets    SCHEDULE 5.5(a)(v)    —    Real Property    SCHEDULE 5.5(b)
   —    Intellectual Property    SCHEDULE 5.5(c)    —    Tangible Personal
Property    SCHEDULE 5.6    —    Certain Litigation   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

            

Page

SCHEDULE 5.7    —    Payment of Taxes    SCHEDULE 5.8(b)    —    Conflicts with
Contractual Obligations    SCHEDULE 5.8(f)    —    Necessary Permits    SCHEDULE
5.11(g)    —    Employee Program    SCHEDULE 5.11(i)    —    Employee Benefit
Plan Violations    SCHEDULE 5.12    —    Brokers’ and Finders’ Fees    SCHEDULE
5.13    —    Environmental Matters    SCHEDULE 5.14(a)    —    Labor Relations
   SCHEDULE 5.14(b)    —    Employee Salaries    SCHEDULE 5.18(a)    —   
Existing Indebtedness    SCHEDULE 5.18(b)    —    Contingent Obligations   
SCHEDULE 5.18(c)    —    Future Liens    SCHEDULE 5.24    —    Deposit Accounts;
Securities Accounts    SCHEDULE 5.25    —    Loans to Directors and Officers   
SCHEDULE 5.26    —    Insurance Policies    SCHEDULE 5.27    —    Major
Customers    SCHEDULE 5.28    —    Absence of Certain Practices    SCHEDULE
5.29(a)    —    Accounts and Notes Receivable    SCHEDULE 5.29(b)    —   
Accounts and Notes Payable    SCHEDULE 5.31    —    Internal Controls   
SCHEDULE 5.34    —    Transactions with Affiliates    SCHEDULE 9.16    —   
Post-Closing Covenants    SCHEDULE 10.2    —    Existing Liens    SCHEDULE
10.3(e)    —    Existing Investments   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

            

Page

SCHEDULE 10.3(h)    —    Existing Investments in Non-Grantor Subsidiaries   
EXHIBIT A    —    Form of Note    EXHIBIT B    —    Form of Compliance
Certificate    EXHIBIT C-1    —    Matters to be covered in Opinion of Special
U.S. Counsel for the Loan Parties    EXHIBIT C-2    —    Matters to be covered
in Opinions of Special Canadian Counsel for the Loan Parties    EXHIBIT C-3    —
   Matters to be covered in Opinion of Special Irish Counsel for the Loan
Parties    EXHIBIT D    —    Form of Assignment Agreement    EXHIBIT E    —   
Form of Solvency Certificate    EXHIBIT F    —    Form of Subsidiary Guaranty   
EXHIBIT G-1    —    Form of U.S. Security Agreement    EXHIBIT G-2    —    Form
of Debenture    EXHIBIT G-3    —    Form of Share Charge    EXHIBIT H    —   
Form of Intercompany Subordination Agreement    EXHIBIT I    —    Form of Parent
Guaranty   



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
October 1, 2010 (as the same may be amended, amended and restated or otherwise
modified from time to time, this “Agreement”), by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), OBSIDIAN, LLC, a
Delaware limited liability company, as the agent and collateral agent for the
Lenders (“Obsidian” and in such capacity, together with its successors and
assigns in such capacity, “Agent”), DIALOGIC CORPORATION, a British Columbia
corporation (the “Company”), DIALOGIC INC., a Delaware corporation (the “Parent”
and together with the Borrower, collectively, the “Principal Companies” and
individually a “Principal Company”) and each of the Subsidiary Guarantors
signatory hereto.

RECITALS

WHEREAS, the Company, the lenders party thereto and Agent entered into that
certain Amended and Restated Credit Agreement, dated as of October 5, 2007 (as
amended, the “Original Agreement”);

WHEREAS, the Existing Loans (as defined below) are and will remain outstanding;

WHEREAS, the Company and the Parent have entered into that certain Acquisition
Agreement dated as of May 12, 2010 (the “Acquisition Agreement”), pursuant to
which all of the shares of capital stock of the Company have been exchanged for
shares of common stock of the Parent (such transaction, the “Acquisition”);

WHEREAS, the Principal Companies have requested that the Agent and the Lenders
amend and restate the Original Agreement (i) to permit the Acquisition and
(ii) to modify certain of the terms of the Original Agreement, in each case
subject to and in accordance with the terms and conditions hereinafter set
forth;

WHEREAS, the Obligations under the Original Agreement and under the other Loan
Documents are secured by a First Priority Lien on substantially all of the
Company’s real, personal and mixed property, including a pledge of all of the
capital stock of its Subsidiaries, and the Company desires that all Obligations
hereunder and under the other Loan Documents, shall continue to be so secured;

WHEREAS, certain of the Subsidiaries of the Company have guaranteed the
Obligations under the Original Agreement and under the other Loan Documents and
have secured their guaranties by granting to Agent, on behalf of Lenders, a
First Priority Lien on substantially all of their real, personal and mixed
property, including a pledge of all of the capital stock of their Subsidiaries,
and such Subsidiaries, desire that all Obligations hereunder and under the other
Loan Documents, shall continue to be subject to such secured guaranties; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Parent and certain of its Subsidiaries have agreed to guarantee the
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to Agent, on behalf of the Lenders, a First Priority Lien
on substantially all of their respective real, personal and mixed property,
including a pledge of all of the capital stock of the Parent’s Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Principal Company, Lenders and Agent agree
to amend and restate the Original Agreement, effective as of the Closing Date,
as follows:

1. DEFINITIONS.

1.1. Certain Defined Terms. Certain capitalized terms used in this Agreement and
the other Loan Documents are defined in Schedule B.

1.2. Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by any Loan Party to the Lenders pursuant to clauses
(b), (c) and (l) of Section 7 shall be prepared in accordance with GAAP as in
effect at the time of such preparation. Calculations in connection with the
definitions, covenants and other provisions of this Agreement shall utilize GAAP
as in effect on the date of determination, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.3. If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and the Company or Required
Lenders shall so request, the Agent, Lenders and the Principal Companies shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Required Lenders), provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.

1.3. Other Definitional Provisions and Rules of Construction.

(a) Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

(b) References to “Sections” shall be to Sections of this Agreement unless
otherwise specifically provided. References to a “Schedule” or an “Exhibit”
shall be to Schedules and Exhibits, respectively, attached to this Agreement, in
each case unless otherwise specifically provided.

(c) The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

2



--------------------------------------------------------------------------------

(d) References to any document, instrument or agreement (i) shall include all
exhibits, schedules and other attachments thereto, (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, restated, supplemented or otherwise modified
from time to time and in effect at any given time unless specifically provided
otherwise.

1.4. Amendment and Restatement. Subject to the satisfaction or waiver of each
condition precedent contained in Section 4, the Original Agreement shall be
amended and restated as of the Closing Date in its entirety in the form of this
Agreement. It is the intention of each Principal Company, the Lenders and the
Agent that this Agreement supersede and replace the Original Agreement in its
entirety; provided, however, that (a) such amendment and restatement shall
operate to renew, amend, restate and modify the rights and obligations of the
parties under the Original Agreement, as applicable, as provided herein, but
shall not effect a novation, refinancing, discharge, extinguishment or refunding
thereof, (b) unless otherwise provided for herein and evidenced by a separate
written agreement, amendment or release, no other Loan Document, as defined in
and as executed and/or delivered pursuant to the terms of the Original Agreement
shall be amended, modified, terminated or released in any respect, and all of
such other Loan Documents shall remain in full force and effect, except that the
Principal Companies, the Lenders and the Agent agree that by executing this
Agreement it is confirmed and agreed that the definition of “Credit Agreement”
contained in each such Loan Document (or any other defined term referring to the
Original Agreement in any Loan Document) shall from and after the Closing Date
mean this Agreement and all future amendments hereto, (c) this Agreement is not
intended to constitute a release, waiver, or discharge of any of the rights or
remedies set forth in the Loan Documents or, prior to the Closing, the Original
Agreement, (d) all Obligations under the Loan Documents (including principal
amounts outstanding, accrued unpaid interest and fees, any outstanding
obligations of the Company or any other Loan Party with respect to
indemnification or expenses, and all obligations of the Grantors with respect to
guarantees of such Obligations) shall be carried forward, preserved, ratified
and confirmed as Obligations under this Agreement, and (e) the Liens securing
the Indebtedness and other Obligations under the existing Loan Documents and
granted pursuant to such existing Loan Documents shall not be extinguished, but
shall be carried forward, and such Liens shall secure all Indebtedness hereunder
and other Obligations as renewed, amended, restated and modified hereby, whether
created or existing before or after the Closing Date.

2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS.

2.1. Commitments; Notes.

(a) Commitments. As of the Closing Date, immediately prior to the consummation
of the amendment and restatement contemplated hereby, the aggregate principal
amount of the loans outstanding under the Original Agreement is $91,580,286.52
plus $37,850.24 in accrued and unpaid interest thereon. On the Closing Date,
each Existing Loan made by a Lender pursuant to the Original Agreement, together
with all accrued and unpaid

 

3



--------------------------------------------------------------------------------

interest on the Existing Loans and all other amounts due and owing pursuant to
the Loan Documents as of the Closing Date shall constitute a Loan hereunder. The
amount of each Lender’s Loans as of the Closing Date is set forth in Schedule A
annexed hereto. The Company acknowledges and agrees that (i) the full proceeds
of the Loans have been disbursed by the Lenders to the Company and (ii) the
Lenders have no further obligation to make any Loans. Amounts repaid or prepaid
with respect to the Loans may not be reborrowed.

(b) Notes. The Company shall execute and deliver on the Closing Date to each
Lender a note (a “Note” and collectively, the “Notes”) substantially in the form
of Exhibit A annexed hereto to evidence such Lender’s Loan, in the principal
amount of such Lender’s Loan and with other appropriate insertions.

2.2. Interest on the Loans.

(a) Rate of Interest. Subject to the provisions of Sections 22 and 24.8, each
Loan shall bear interest on the unpaid principal amount thereof from the Closing
Date through maturity (whether by acceleration or otherwise) in cash at a rate
per annum of LIBOR plus the Applicable Margin.

(b) Interest Payments. Subject to the provisions of Section 2.2(c), cash
interest on the Loans shall be payable in arrears on and to each Interest
Payment Date, upon any prepayment of the Loans (to the extent accrued on the
amount being prepaid) and at maturity (including the Maturity Date).

(c) Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan,
as the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

(d) Interest Act (Canada). Solely for purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

2.3. General Provisions Regarding Payments.

(a) Manner and Time of Payment. All payments by the Company of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to the

 

4



--------------------------------------------------------------------------------

Lenders not later than 12:00 Noon (New York City time) on the date due in
accordance with Section 14 hereof; funds received by Agent after that time on
such due date shall be deemed to have been paid by the Company on the next
succeeding Business Day.

(b) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due and
payable with respect to such Loan) shall be applied and apportioned in the
following order, subject to Sections 8.3 and 8.4:

(i) First, to the payment of interest in respect of the Loans, pro rata
according to the respective unpaid principal amounts of the Loans owed to the
Lenders; and

(ii) Second, to the payment of principal (including any applicable Prepayment
Premium) in respect of the Loans, pro rata according to the respective unpaid
principal amounts of the Loans owed to the Lenders.

(c) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder.

2.4. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by any Principal Company or any of its Subsidiaries in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

2.5. Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (Los Angeles time) on the day that is two Business Days prior to each
Interest Period, Agent shall determine (which determination shall, absent
manifest error, be conclusive and binding upon all parties) the LIBOR rate that
shall apply for purposes of determining the interest rate on the Loans for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Company and each Lender. In addition,
as soon as practicable after 10:00 A.M. (Los Angeles time) on each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest error, be conclusive and binding upon all parties) the Applicable
Margin that shall apply for purposes of determining the interest rate on the
Loans for the applicable Interest Period and shall promptly give notice thereof
and of the applicable interest rate (in writing or by telephone confirmed in
writing) to the Company and each Lender. If, during any Interest Period, a
compliance certificate has not been delivered to the Agent and the Lenders
pursuant to Section 7(d) with respect to the immediately preceding Fiscal
Quarter, the Applicable Margin and resulting interest rate shall be determined
based on the most recently delivered compliance certificate and, if the actual
interest rate for such Interest Period is subsequently determined to be
different by the Agent, the Company shall pay the Agent any shortfall or the
Agent shall refund any excess payment to the Company, in either case within five
(5) Business Days of the next succeeding Interest Rate Determination Date. For
the avoidance of doubt, the Applicable Margin shall be 11.0% for the first
Interest Period for each Loan.

 

5



--------------------------------------------------------------------------------

3. CLOSING; FEES.

3.1. Closing. The restructuring of the Loans shall occur at the offices of
Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, New York, NY 10005
at 10:00 a.m., New York time, at a closing (the “Closing”) to occur
simultaneously with the closing of the Acquisition Agreement (such date, the
“Closing Date”). At the Closing, the Company will deliver to each Lender the
Notes evidencing the Loans extended by such Lender in the form of a single Note
(or such greater number of Notes in denominations of at least $100,000 as such
Lender may request) dated the date of the Closing and registered in such
Lender’s name (or in the name of any Lender nominee). If at the Closing, any of
the conditions specified in Section 4 shall not have been fulfilled to any
Lender’s satisfaction, such Lender shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Lender may have by reason of such failure or such non-fulfillment.

3.2. Expenses. Without limiting the provisions of Section 15.1, by the close of
business on October 4, 2010, the Company will pay to each Lender and the Agent
the reasonable fees and disbursements of legal counsel and consultants and such
other expenses, including, without limitation, search fees, diligence fees and
expenses, documentation fees and filing fees, incurred by the Lenders and the
Agent in connection with the transactions contemplated herein, set forth in a
statement (accompanied by reasonable detail) delivered to the Company on or
prior to the Closing Date, and thereafter the Company will pay, promptly upon
receipt of a supplemental statement therefor (accompanied by reasonable detail),
such additional reasonable fees and expenses, if any, as the Lenders and the
Agent may incur in connection with such transactions.

3.3. Yield Enhancement Fee. By the close of business on October 4, 2010, the
Company shall pay to each Lender a fee in cash (the “Yield Enhancement Fee”) in
an amount equal to 3.00% of the aggregate principal amount of the Loans
(calculated exclusive of the April 2010 Waiver Fee and the Initial Commitment
Fee). For the avoidance of doubt, upon satisfaction of the conditions set forth
in Section 4, the Agent shall deduct the Eleventh Amendment Fee from the
outstanding principal balance of the Existing Loans, and the Yield Enhancement
Fee shall be calculated exclusive of the Eleventh Amendment Fee. The Yield
Enhancement Fee shall be fully earned and nonrefundable as of the Closing.

4. CONDITIONS TO CLOSING. Each Lender’s agreement to amend and restate the
Original Agreement on the terms and conditions set forth herein at the Closing
is subject to the fulfillment to such Lender’s satisfaction or written waiver,
on or before the Closing Date, of the following conditions:

4.1. Representations and Warranties. The representations and warranties of the
Loan Parties in each of the Loan Documents shall be true and correct when made
and at the time of the Closing.

 

6



--------------------------------------------------------------------------------

4.2. Performance; No Default. Each Loan Party shall have performed and complied
with all agreements and conditions contained in each of the Loan Documents
required to be performed or complied with by it prior to or at the Closing and
no Default or Event of Default shall have occurred and be continuing.

4.3. Officer’s Certificate. Each Principal Company shall have delivered to the
Agent an Officer’s Certificate, dated as of the Closing Date, certifying that
the conditions specified in Sections 4.1 and 4.2 have been fulfilled.

4.4. Certificates; Good Standing Certificates. On or before the Closing Date,
the Agent shall have received the following from or with respect to each Loan
Party:

(a) A certificate, dated the Closing Date and signed by the secretary or similar
officer of such Loan Party, certifying (i) that the attached copies of the
Organizational Documents of such Loan Party, and resolutions of the Governing
Body of such Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and the transactions
contemplated hereby are all true, complete and correct and remain unamended and
in full force and effect as of the Closing Date, and (ii) the incumbency and
specimen signature of each officer of such Loan Party executing any Loan
Documents on the Closing Date to which it is a party or any other document
delivered in connection herewith and therewith on behalf of such Loan Party;

(b) Except to the extent (i) such Loan Party is organized in a jurisdiction
where the applicable Governmental Authority does not provide such certificates
or (ii) such Loan Party has previously delivered such certificates to the Agent,
a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which such Loan Party is
organized, dated reasonably near the Closing Date, listing the Organizational
Documents of such Loan Party and each amendment thereto on file in such office
and certifying that (A) such amendments are the only amendments to such Loan
Party’s Organizational Documents on file in such office, (B) such Loan Party has
paid all franchise taxes due and payable on or prior to the date of such
certificate and (C) such Loan Party is duly organized and in good standing under
the laws of such jurisdiction;

(c) Except to the extent such Loan Party is qualified to do business in a
jurisdiction where the applicable Governmental Authority does not provide such
certificates, a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of each jurisdiction in which such Loan Party
has a principal place of business and is required to be qualified as a foreign
entity, dated reasonably near the Closing Date, stating that such Loan Party is
duly qualified and in good standing as a foreign corporation or entity in each
such jurisdiction and has filed all annual reports required to be filed to the
date of such certificate; and

(d) In the case of any Irish Loan Party, a certificate of such Irish Loan Party
dated the Closing Date and signed by a director or the secretary of such Irish
Loan Party, certifying that the attached copies of the statutory declarations of
a majority of the directors and the special resolutions passed by the sole
member or by all of the members, as the case may be, were in each case executed
pursuant to Section 60 of the Irish Companies Act of 1963 (as amended) and are
true, complete and correct and remain unamended and in full force and effect as
of the Closing Date.

 

7



--------------------------------------------------------------------------------

4.5. Loan Documents. On or before the Closing Date, each Principal Company
shall, and shall cause each other Loan Party to, have delivered to the Lenders,
each of the following duly executed and delivered by the party or parties
thereto and, unless otherwise noted, dated the Closing Date:

(a) The Notes evidencing the Loans in the form of Exhibit A; and

(b) Each of the other Loan Documents to be executed and delivered at the
Closing, including, but not limited to, the U.S. Security Agreement, the Parent
Guaranty, the Subsidiary Guaranty, the Intercompany Subordination Agreement, the
Debenture and the Share Charge, in each case in form and substance reasonably
satisfactory to the Agent.

4.6. Opinions of Counsel. The Agent shall have received opinions in form and
substance satisfactory to the Agent, dated the Closing Date and addressed to the
Lenders and the Agent from (i) Davis Wright Tremaine LLP, special United States
counsel for the Loan Parties, covering the matters set forth in Exhibit C-1,
(ii) Davies Ward Phillips & Vineberg LLP, special Canadian counsel for the Loan
Parties, covering the matters set forth in Exhibit C-2, (iii) Lawson Lundell
LLP, special Canadian counsel for the Loan Parties, covering the matters set
forth in Exhibit C-2 and (iv) McCann FitzGerald, special Irish counsel for the
Loan Parties, covering the matters set forth in Exhibit C-3 and in each case
covering such other matters incident to the transactions contemplated hereby as
the Agent may reasonably request (and each Principal Company hereby instructs
its counsel to deliver such opinions to the Lenders and the Agent).

4.7. [Intentionally Omitted].

4.8. Changes in Corporate Structure. No Loan Party shall have (a) changed its
jurisdiction of formation, (b) been a party to any merger or consolidation or
(c) succeeded to all or any substantial part of the liabilities of any other
entity, in each case at any time since December 31, 2009, except in connection
with the Acquisition and the Share Exchange.

4.9. Security Interests in Personal and Mixed Property. The Collateral Agent
shall have received evidence satisfactory to it that each Principal Company and
the other Loan Parties shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings that may be necessary or, in the opinion of the
Collateral Agent, desirable in order to create (or to maintain) in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and perfected
First Priority security interest in the entire personal and mixed property
Collateral. Such actions shall include the following:

(a) Lien Searches and UCC Termination Statements. Delivery to the Collateral
Agent of (i) the results of a recent search, by a Person satisfactory to the
Collateral Agent, of all effective UCC financing statements and fixture filings,
all personal property security registry and Register of Personal and Movable
Real Rights (Quebec) filings and all judgment and tax lien filings which may
have been made with respect to any personal property of any Loan Party, together
with copies of all such filings disclosed by such search, and (ii)

 

8



--------------------------------------------------------------------------------

UCC termination statements, personal property security registry filings and
Register of Personal and Movable Real Rights (Quebec) filings, in each case duly
executed or authorized by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements, fixture filings personal property security registry filings and
Register of Personal and Movable Real Rights (Quebec) filings disclosed in such
search (other than any such filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement);

(b) UCC Financing Statements and Fixture Filings. Delivery to the Collateral
Agent (to the extent not previously delivered and filed and the Collateral Agent
does not determine that new filings are necessary or desirable) of, where
appropriate, UCC financing statements, fixture filings, and personal property
security registry and Register of Personal and Movable Real Rights (Quebec)
filings, in each case duly executed or authorized by each applicable Grantor (if
required) with respect to all personal and mixed property Collateral of such
Grantor, for filing in all jurisdictions as may be necessary or, in the opinion
of the Collateral Agent, desirable to perfect (or maintain the perfection of)
the security interests created in such Collateral pursuant to the Collateral
Documents;

(c) Filings with the Irish Companies Registration Office. With respect to
Collateral located in Ireland, delivery to the Collateral Agent (to the extent
not previously delivered and filed and the Collateral Agent does not determine
that new filings are necessary or desirable) of the documents or instruments
required to be filed with the Irish Companies Registration Office pursuant to
Sections 99 and 111 of the Irish Companies Act of 1963, as amended, in order to
create (or maintain) or perfect (or maintain the perfection of) Liens in respect
of such Collateral; and

(d) PTO Cover Sheets, Etc. Delivery to the Collateral Agent (to the extent not
previously delivered and filed and the Collateral Agent does not determine that
new filings are necessary or desirable) of all cover sheets or other documents
or instruments required to be filed with the United States Patent and Trademark
Office, the United States Copyright Office and the Canadian Intellectual
Property Office in order to create (or maintain) or perfect (or maintain the
perfection of) Liens in respect of any IP Collateral.

4.10. Financial Statements. The Lenders shall have received the financial
statements referred to in Section 5.3(a).

4.11. Evidence of Insurance. The Collateral Agent shall have received a
certificate from each Principal Company’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 9.3(b) is in full force and effect and that Collateral Agent on behalf
of the Secured Parties has been named as additional insured and/or loss payee
thereunder to the extent required under Sections 9.3(b) and 9.3(d).

4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the Related Agreements and all other agreements, documents
and instruments incident to such transactions shall be satisfactory to the
Lenders and the Agent, and the Lenders and the Agent shall have received all
such counterpart originals or certified or other copies of such documents as the
Lenders or Agent may reasonably request.

 

9



--------------------------------------------------------------------------------

4.13. No Judgment or Orders; No Actions Pending.

(a) There shall not be any judgment or order of a court of competent
jurisdiction or any ruling of any Governmental Authority or any condition
imposed under any Applicable Law which would prohibit the extension of the Loans
hereunder or subject any Lender or the Agent to any onerous condition or any
penalty under or pursuant to any Applicable Law if the Loans were to be extended
hereunder; and

(b) There shall be no suit, action, investigation, inquiry or other proceeding
by any Governmental Authority or any other Person or any other legal or
administrative proceeding pending or, to any Principal Company’s knowledge,
threatened which questions the validity or legality of the transactions
contemplated by this Agreement or the other Loan Documents or which seeks
damages or injunctive or other equitable relief in connection therewith.

4.14. Purchase Permitted By Applicable Law, Etc. On the Closing Date the
extension of the Loans by the Lenders shall (a) be permitted by the laws and
regulations of each jurisdiction to which the Lenders are subject, (b) not
violate any Applicable Law (including, without limitation, Regulation U, T or X
of the Board of Governors of the Federal Reserve System), (c) not require
registration or qualification of the Notes under any Applicable Law (including,
without limitation, any applicable federal or state securities laws), and
(d) not subject the Lenders to any tax, penalty or liability under or pursuant
to any Applicable Law which was not in effect on the date hereof. If requested
by the Lenders or the Agent, the Lenders or the Agent shall have received an
Officer’s Certificate certifying as to such matters of fact as the Lenders or
Agent may reasonably specify to enable the Lenders or Agent to determine whether
such purchase is so permitted.

4.15. Solvency Certificate. The Agent shall have received an Officer’s
Certificate duly executed by the chief executive officer and Senior Financial
Officer of each Principal Company in substantially the form of Exhibit E (a
“Solvency Certificate”) to the effect that (a) each Principal Company will be
Solvent upon the consummation of the transactions contemplated herein and in the
other Loan Documents, (b) each Principal Company and its Subsidiaries, taken as
a whole, will be Solvent upon the consummation of the transactions contemplated
herein and in the other Loan Documents; and (c) containing such other statements
with respect to the solvency of the Principal Companies and their Subsidiaries
and matters related thereto as the Agent or the Lenders shall request.

4.16. Consents and Approvals. All consents, exemptions, authorizations, or other
actions by, or notices to, or filings with, Governmental Authorities and other
Persons in respect of all Applicable Law, necessary in connection with the
execution, delivery or performance (including, without limitation, the payment
of interest on any Loan) by the Loan Parties, or enforcement against any Loan
Party of the Loan Documents to which it is a party, shall have been obtained and
be in full force and effect, and the Agent shall have been furnished with
appropriate evidence thereof (including, with respect to all federal, state and
local regulatory

 

10



--------------------------------------------------------------------------------

filings, consents and approvals, opinions in form and substance satisfactory to
the Agent, dated as of the Closing Date, from outside counsel for the Loan
Parties reasonably satisfactory to the Agent covering the foregoing), and all
waiting periods related thereto shall have lapsed or expired without extension
or the imposition of any conditions or restrictions.

4.17. Related Agreements.

(a) All conditions to the closing of the Acquisition Agreement set forth in the
Related Agreements shall have been satisfied or waived with the consent of the
Agent, which consent shall not be unreasonably withheld, and the closing of the
Acquisition Agreement shall have occurred, or shall occur contemporaneously with
the Closing, in accordance with the terms of the Related Agreements.

(b) In respect of the Related Agreements executed prior to the Closing, the
Lenders and the Agent shall have received a fully executed or conformed copy of
each such Related Agreement, and each such Related Agreement shall be in full
force and effect and shall be in form and substance satisfactory to the Agent.
The Lenders and the Agent shall have received a copy, in substantially final
form, of each other Related Agreement, and each such Related Agreement shall be
in form and substance satisfactory to the Agent.

(c) Agent shall have received an Officer’s Certificate from each Principal
Company to the effect that (a) such Principal Company has performed in all
material respects all of its obligations in the Related Agreements required to
be performed by such party on or before the Closing Date and (b) the
representations and warranties of such Principal Company in the Related
Agreements and in any certificate or other writing delivered by such Principal
Company pursuant thereto (x) that are qualified by materiality or material
adverse effect are true, correct and complete on and as of the Closing Date to
the same extent as though made on and as of that date (or, if such
representation and warranty refers to an earlier date or time, such earlier date
or time), and (y) that are not qualified by materiality or material adverse
effect are true, correct and complete in all material respects on and as of the
Closing Date to the same extent as though made on and as of that date (or, if
such representation and warranty refers to an earlier date or time, such earlier
date or time) and (c) the Acquisition Agreement is in full force and effect and
no provision thereof has been modified or waived in any material respect without
the consent of Agent.

(d) All conditions to the closing of the Acquisition Agreement set forth in
Sections 7 and 8 of the Acquisition Agreement to be performed at or prior to the
closing of the Acquisition Agreement shall have been or will contemporaneously
be satisfied in all material respects or the fulfillment of any such conditions
shall have been waived with the consent of Agent (which consent shall not have
been unreasonably withheld).

4.18. Material Adverse Effect. With respect to a Principal Company and its
Subsidiaries, there shall have occurred no material adverse change in the
business, condition (financial or otherwise), assets, liabilities, operations,
management, performance, properties or prospects (as such prospects are then
contemplated by the Governing Body of such Principal Company) of such Principal
Company and its Subsidiaries, taken as a whole, since December 31, 2008 and
there shall exist no action, suit, investigation, litigation or proceeding
pending or

 

11



--------------------------------------------------------------------------------

threatened that could reasonably be expected to (A) have a material adverse
effect on the business, condition (financial or otherwise), assets, liabilities,
operations, management, performance, properties or prospects of the Principal
Companies and their Subsidiaries, taken as a whole, or (B) materially and
adversely affects the ability of any Principal Company to perform its
obligations under the Acquisition Agreement or the Loan Documents.

4.19. Working Capital Facility Amendment. The Agent shall have received an
executed copy of the Consent and Thirteenth Amendment to the Working Capital
Facility, which consent and amendment shall be on terms reasonably satisfactory
to the Agent.

4.20. Intercreditor Agreement. The Agent shall have received a copy of the
Intercreditor Agreement, duly executed by each of the parties thereto and on
terms reasonably acceptable to the Agent.

4.21. Existing Parent Indebtedness. The Agent shall have received evidence
satisfactory to it that all Indebtedness (other than permitted Indebtedness
determined in the reasonable discretion of the Agent; provided, that, corporate
credit cards and other similar Indebtedness having a maximum principal balance
in each case of less than $55,000 shall be deemed permitted Indebtedness for
purposes of this Section 4.21) of the Parent and its Subsidiaries (“Existing
Parent Indebtedness”) has been paid in full, all commitments to lend or make
other extensions of credit thereunder have been terminated and all Liens
securing the Existing Parent Indebtedness or other obligations thereunder have
been release and/or terminated.

5. REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL COMPANIES. In order to induce
the Lenders and the Agent to enter into this Agreement, each of the Principal
Companies represents and warrants to each Lender and the Agent, in each case
after giving effect to the consummation of the closing (i) of the Acquisition
Agreement and (ii) of the Consent and Thirteenth Amendment to the Working
Capital Facility, (other than where a representation and warranty makes specific
reference to it being made prior to the closing of the Acquisition Agreement or
the Consent and Thirteenth Amendment to the Working Capital Facility), that:

5.1. Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

(a) Organization and Powers. Each Principal Company and each of its Subsidiaries
is a corporation or limited liability company, as applicable, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization or incorporation, as applicable, as specified in Schedule 5.1. Each
Principal Company and its Subsidiaries has all requisite power and authority to
own and operate its Properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Qualification and Good Standing. Each Principal Company and each of its
Subsidiaries is qualified to do business and in good standing in every
jurisdiction where its Properties are located and wherever necessary to carry
out its business and operations, except in jurisdictions where the failure to be
so qualified or in good standing has not had and could not reasonably be
expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(c) Conduct of Business. Each Principal Company and its Subsidiaries are engaged
only in the businesses permitted to be engaged in pursuant to Section 10.9.

(d) Names; Capital Stock. Each Principal Company and its Subsidiaries as of the
Closing Date, their correct names and their jurisdictions of incorporation or
organization, together with each such Person’s directors are identified in
Schedule 5.1. The Capital Stock of the Company and each of the other
Subsidiaries of the Parent identified in Schedule 5.1 is duly authorized,
validly issued, fully paid and nonassessable, free and clear of any Lien, and
none of such Capital Stock constitutes Margin Stock. Schedule 5.1 correctly sets
forth, as of the Closing Date, the ownership interest of the Principal Companies
and each of their Subsidiaries in each of the Subsidiaries identified therein,
as well as the ownership interests of any other Persons therein. The authorized
Capital Stock of Parent consists of (i) 200,000,000 shares of common stock, par
value $0.001 per share and (ii) 10,000,000 shares of preferred stock, par value
$0.001 per share. As of August 31, 2010, (i) 44,564,254 shares of common stock
of the Parent were issued and outstanding and (ii) no shares of preferred stock
of the Parent were issued or outstanding. The issued and outstanding shares of
common stock of the Parent have been duly authorized and validly issued, are
fully paid and nonassessable, and are free of preemptive rights. Each Subsidiary
of a Principal Company is a Wholly-Owned Subsidiary of such Principal Company.
Schedule 5.1 also sets forth each Affiliate of the Principal Companies as of the
Closing Date.

(e) Restrictions. No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than the Loan Documents, the Working Capital
Facility and customary limitations imposed by Applicable Law) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to any Principal Company or any of its
Subsidiaries that owns outstanding Capital Stock of such Subsidiary.

5.2. Authorization of the Transactions, Etc.

(a) Authorization of the Transactions. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action on the
part of each Loan Party (including, without limitation, all necessary action on
the part of each Loan Party’s Governing Body) that is a party thereto. Without
limitation, the Company and each other Loan Party specifically has directed the
attention of the members of its Governing Body to the provisions herein to the
effect that the Applicable Prepayment Premium is payable upon prepayment of the
Loans in accordance with Section 8.2, 8.3 or 8.4 hereof or upon the acceleration
of the Loans prior to their stated maturity in accordance with Section 12 hereof
and, in connection therewith, the respective Governing Bodies of the Company and
each other Loan Party specifically approved the provisions hereof relating to
such Prepayment Premium.

(b) No Conflict. The execution, delivery and performance by the Loan Parties of
the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) conflict
with, violate

 

13



--------------------------------------------------------------------------------

or result in the breach of any provision of any Applicable Law applicable to any
Principal Company or any of its Subsidiaries, the Organizational Documents of
any Principal Company or any of its Subsidiaries or any order, judgment or
decree of any court or other Government Authority binding on any Principal
Company or any of its Subsidiaries, (ii) conflict with, violate, result in a
breach or termination of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of any Principal Company or any
of its Subsidiaries, (iii) result in or require the creation or imposition of
any Lien upon any of the properties or assets of any Principal Company or any of
its Subsidiaries (other than any Liens created under any of the Loan Documents
in favor of Collateral Agent on behalf of the Secured Parties), or (iv) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of any Principal Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to the Lenders and the Agent.
Notwithstanding the foregoing, with respect to the grant of a Lien in favor of
the Collateral Agent on the Capital Stock of any Non-Grantor Subsidiary, no
Principal Company makes any representation as to whether such grant conflicts
with, violates or results in the breach of any provision of any Applicable Law
in the jurisdiction of such Non-Grantor Subsidiary.

(c) Consents and Approvals, Governmental Authorizations, Etc. No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority or any other Person, including, without limitation, all
federal, state and local regulatory filings, consents and approvals necessary in
connection with the Loan Documents, is required in connection with the
execution, delivery or performance by the Principal Companies and their
Subsidiaries of this Agreement or any other Loan Document to which such Person
is a party except (i) those set forth on Schedule 5.2(c), each of which has been
obtained or filed and are in full force and effect, with all applicable waiting
periods having lapsed without extension or the imposition of any conditions or
restrictions, (ii) necessary authorizations from the Governing Bodies of the
Loan Parties, each of which authorizations has been obtained as of the Closing
Date, (iii) as may be required, in connection with the disposition of any
Investments, by laws generally affecting the offering and sale of Securities in
connection with the exercise of remedies by the Collateral Agent or any of the
Secured Parties under the Collateral Documents, (iv) applicable state and
federal regulatory consents relating to transfers of Securities or assets of
regulated entities in connection with the exercise of remedies by the Collateral
Agent or any of the Secured Parties under the Collateral Documents, (v) the
filing of the Debenture and the Share Charge at the Irish Companies Registration
Office, Dublin in accordance with the provisions of Section 99 of the Irish
Companies Act of 1963 and (vi) the filings described on Schedule 9.16 that are
required to be made in connection with the pledges of the Capital Stock, and the
grants of security interests in the assets, of the Brazilian Loan Party and the
Israeli Loan Party. Notwithstanding the foregoing, with respect to the grant of
a Lien in favor of the Collateral Agent on the Capital Stock of any Non-Grantor
Subsidiary, no Principal Company makes any representation as to whether such
grant requires the consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority in the jurisdiction of
such Non-Grantor Subsidiary.

(d) Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with

 

14



--------------------------------------------------------------------------------

its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

5.3. Financial Condition; SEC Filings.

(a) For the period ended June 30, 2010 (and additionally for the months ended
July 31, 2010 and August 31, 2010 with respect to the Company and its
Subsidiaries), the Principal Companies have heretofore delivered to the Lenders
and the Agent, at the Lenders’ and Agent’s request, the financial statements and
information set forth in Schedule 5.3. All such statements were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position (on a consolidated basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated basis) of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments
(which will not be material in amount and effect) and the absence of footnotes
required by GAAP. No Principal Company or any of its Subsidiaries has (and will
not have following the extension of the Loans) any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that, as of the Closing Date, is not reflected in the
foregoing financial statements or the notes thereto and that, in any such case,
is material in relation to the business, operations, Properties, condition
(financial or otherwise) or prospects of such Principal Company or any of its
Subsidiaries. No Principal Company or any of its Subsidiaries has entered into
any off-balance sheet arrangements or transactions. During the past three years,
no Principal Company or any of its Subsidiaries have restated any of their
financial statements and no Principal Company or any of its Subsidiaries is
aware of any facts which may require such restatement.

(b) Except as set forth on Schedule 5.3, all statements, reports, schedules,
forms and other documents (the “SEC Documents”) required to have been filed or
furnished by any Principal Company with or to the SEC since April 4, 2007 have
been so filed or furnished on a timely basis. No Subsidiary of any Principal
Company is required to file or furnish any documents with or to the SEC. As of
the time it was filed with or furnished to the SEC as of the date of filing:
(i) each of the SEC Documents complied as to form in all material respects with
the applicable requirements of the Securities Act or the Exchange Act (as the
case may be); and (ii) none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except to the
extent corrected by the filing or furnishing of the applicable amending or
superseding SEC Document. Each of the certifications and statements relating to
SEC Documents required by: (1) the SEC’s Order dated June 27, 2002 pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460); (2) Rule 13a-14 or 15d-14
under the Exchange Act; or (3) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act) (collectively, the “Certifications”) is accurate and
complete, and complied as to form and content with all Applicable Laws in effect
at the time such Certification was filed with or furnished to the SEC.

5.4. Absence of Certain Developments. Except as set forth on Schedule 5.4 or
pursuant to the transactions contemplated hereunder, since December 31, 2009:

(a) To the Knowledge of the Principal Companies, there has not occurred any
event, change or condition, or combination thereof, that has had, has, or could
reasonably be expected to have a Material Adverse Effect;

 

15



--------------------------------------------------------------------------------

(b) except as set forth on Schedule 5.4(b), other than the transactions
contemplated hereunder and under the Related Agreements, there has not been any
declaration, setting a record date, setting aside or authorizing the payment of,
any dividend or other distribution in respect of any shares of Capital Stock or
any repurchase, redemption or other acquisition by the Company, of any of the
outstanding shares of Capital Stock or other equity securities of, or other
ownership interest in, the Company;

(c) there has not been any payment of interest or principal with respect to any
debt owed to an Affiliate of the Principal Companies, other than a Wholly-Owned
Subsidiary;

(d) except as contemplated in the Related Agreements or as set forth on Schedule
5.4(d) with respect to the Parent, no Principal Company or any of its
Subsidiaries has transferred, issued, sold or disposed of any shares of their
Capital Stock, or granted any options, warrants, calls or other rights to
purchase or otherwise acquire shares of their Capital Stock which are not
reflected on the current capitalization table, warrant table and stock option
table set forth on Schedule 5.1.

(e) except (i) in connection with the Related Agreements, (ii) in the ordinary
course of business and consistent with past practice, (iii) as set forth on
Schedule 5.4(e) or (iv) as required by Applicable Law, no Principal Company or
any of its Subsidiaries has (A) awarded or paid any bonuses to any Employees or
former Employees; or (B) entered into any Employee Program, employment deferred
compensation, severance or similar agreement (nor amended or terminated any such
agreement) or agreed to increase the compensation payable or to become payable
to any current or former Employees or agreed to increase the coverage or
benefits available under any severance pay, deferred compensation, bonus or
other incentive compensation, pension or other employee benefit plan, payment or
arrangement made to, for or with such current or former Employees;

(f) other than the Acquisition, no Principal Company or any of its Subsidiaries
has made, or agreed to, make any material acquisition of any business or assets
outside the ordinary course of business or inconsistent with past practice;

(g) no Principal Company or any of its Subsidiaries has made, or agreed to make,
any loans or investments in any business of any Affiliate of any Principal
Company or any of its Subsidiaries;

(h) other than in the ordinary course of business and consistent with past
practice, no Principal Company or any of its Subsidiaries has transferred or
granted any rights under any Contractual Obligations, leases, licenses or
agreements used by any Principal Company or any of its Subsidiaries in their
business, or allowed any such rights to lapse or expire, which has had, has or
could result in a Material Adverse Effect;

 

16



--------------------------------------------------------------------------------

(i) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property of any Principal Company or any of
its Subsidiaries having a replacement cost of more than $50,000 for any single
loss or $150,000 for all such losses;

(j) other than in connection with the Loans and the Working Capital Facility, no
Principal Company or any of its Subsidiaries has mortgaged, hypothecated,
pledged or subjected to any Lien (other than in the ordinary course of business
and other than Permitted Encumbrances) any of its assets, or acquired any assets
or sold, assigned, transferred, conveyed, leased or otherwise disposed of any
assets of such Principal Company or any of its Subsidiaries, except for assets
acquired or sold, assigned, transferred, conveyed, leased or otherwise disposed
of in the ordinary course of business and consistent with past practice;

(k) no Principal Company or any of its Subsidiaries has canceled or compromised
any debt or claim with a value exceeding $25,000 or canceled, terminated,
compromised, relinquished, or released any claim or right under any Material
Contract with a value exceeding $25,000;

(l) no Principal Company or any of its Subsidiaries has made any binding
commitment to make any capital expenditures or capital additions or betterments
in any such case obligating such Principal Company or any of its Subsidiaries to
pay an amount not in the ordinary course of business consistent with past
practice;

(m) to the Principal Companies’ Knowledge, there has not been any material
default under any Material Contract or the occurrence of any event, which with
notice or lapse of time or both, would result in a material default under any
such Material Contract;

(n) no Principal Company or any of its Subsidiaries has created, incurred,
assumed or guaranteed any debts, obligations or liabilities (including, without
limitation, obligations in respect of capital leases), whether due or to become
due, except current liabilities incurred in the ordinary course of business and
consistent with past practice;

(o) other than the Loan Documents and the Related Agreements, no Principal
Company or any of its Subsidiaries has entered into any material transaction
other in the ordinary course of business consistent with past practice;

(p) no Principal Company or any of its Subsidiaries has encountered any labor
difficulties or labor union organizing activities which could reasonably be
expected to result in a Material Adverse Effect;

(q) no Principal Company or any of its Subsidiaries has made any change in the
accounting principles, methods or practices followed by it, other than changes
adopted in accordance with changes to GAAP;

(r) no Principal Company or any of its Subsidiaries has encountered any
disagreements, that have not been resolved, with its independent public
accountants regarding any matter of accounting principles or practices,
financial statement disclosure, or auditing scope or procedure;

 

17



--------------------------------------------------------------------------------

(s) except as set forth on Schedule 5.4(s), no Principal Company or any of its
Subsidiaries has allowed any rights to lapse with respect to, any Intellectual
Property Rights material to the business of such Principal Company or any of its
Subsidiaries, and except in the ordinary course of business and consistent with
past practice, no Principal Company or any of its Subsidiaries has sold or
transferred any Intellectual Property Rights;

(t) except as set forth on Schedule 5.4(t), no Principal Company or any of its
Subsidiaries has suffered or experienced a material adverse change in the
relationship or course of dealings between (i) on the one hand, any Principal
Company or any of its Subsidiaries and (ii) on the other hand, either (A) any of
the four (4) largest (by cost of goods) suppliers of such Principal Company and
its Suppliers or (B) any of the ten (10) largest (by revenue) customers of such
Principal Company and its Subsidiaries;

(u) no Principal Company or any of its Subsidiaries has entered into, modified,
amended or terminated any Real Property Lease, except modifications or
amendments in connection with renewals of leases, terminations of leases or
entering into new Real Property Leases, in each case in the ordinary course of
business consistent with past practice;

(v) no Principal Company or any of its Subsidiaries has (i) been denied
insurance coverage; or (ii) cancelled or terminated any insurance policy naming
it as a beneficiary or a loss payable payee without obtaining comparable
substitute insurance coverage;

(w) no Principal Company or any of its Subsidiaries has amended its Articles of
Incorporation or Bylaws, or in the case of the Irish Loan Parties and the
Israeli Loan Party, their memorandum and Articles of Association, or in the case
of the Brazilian Loan Party, its Organizational Documents, except as
contemplated by the Loan Documents or the Related Agreements;

(x) except as set forth on Schedule 5.4(x) and as contemplated by the Loan
Documents or the Related Agreements, no Principal Company or any of its
Subsidiaries has made or changed any Tax election;

(y) no Principal Company or any of its Subsidiaries has agreed, whether in
writing or otherwise, to do any of the foregoing; and

(z) except as contemplated by the Related Agreements, no Principal Company or
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted by Section 10.5.

5.5. Title to Properties; Liens; Real Property; Intellectual Property.

(a) Real Property.

(i) Schedule 5.5(a) contains a true, accurate and complete list of the addresses
and specific locations (if less than an entire building is leased) of each
parcel of real

 

18



--------------------------------------------------------------------------------

property leased by each of the Loan Parties as lessee. The portion of such real
property which each such Loan Party leases and all buildings, structures,
facilities, fixtures and other improvements thereon are collectively included in
the definition herein of Leasehold Property. Schedule 5.5(a) lists each such
lease (the “Real Property Leases”). The Real Property Leases are valid, binding,
enforceable and in full force and effect and have not been modified. No
Principal Company or any of its Subsidiaries is the owner or feeholder of any
real property interests.

(ii) Except as disclosed on Schedule 5.5(a), each of the Loan Parties has a good
and indefeasible or marketable leasehold estate in the Leasehold Property that
it leases, free and clear of all sublease agreements, Liens and other exceptions
to title, other than Permitted Encumbrances, and is in sole possession of each
parcel of Leasehold Property that it leases.

(iii) Each Loan Party is in compliance in all material respects with each Real
Property Lease to which it is party, and no Loan Party has received any notice
of default that remains uncured.

(iv) Each Loan Party has adequate rights of ingress and egress with respect to
each Leasehold Property in which it has an interest. There are no condemnation
or appropriation proceedings pending or, to the Knowledge of the Principal
Companies, threatened against the Leasehold Properties.

(v) Each of the Leasehold Properties is in good operating condition and in a
state of good maintenance and repair, ordinary wear and tear excepted, and are
adequate and suitable for the purposes for which they are presently being used
consistent with industry standards. Except as set forth on Schedule 5.5(a)(v),
there are no planned or required capital improvements to the Leasehold
Properties which exceed $50,000 that are not already included in the rent under
the applicable Real Property Lease. No Loan Party has received any written
notice under any Real Property Lease or sublease agreement or from the holder of
any mortgage or from any insurance company which has issued a policy with
respect to any portion of such properties to repair or pay for any repair
related to the Leasehold Property with which such parties have not complied.

(b) Intellectual Property.

(i) Either a Principal Company or one of its Subsidiaries is the sole and
exclusive owner (free and clear of all Liens other than the transactions
contemplated by the Loan Documents), of Company-Owned IP Rights, or has the
relevant license to use, each of the components of the Company Intellectual
Property and Company Technology as such components are being used by such
Principal Company and its Subsidiaries immediately prior to the closing of the
Acquisition Agreement. The copyrights, trademarks and Trade Secrets constituting
Company Intellectual Property and, to the Knowledge of the Principal Companies,
the patents constituting the Company Intellectual Property, are sufficient for
the conduct of the business of each Principal Company and its Subsidiaries as
such business is conducted immediately prior to the closing of the Acquisition
Agreement. The (i) use, practice or other commercial exploitation of the Company
Intellectual Property by each Principal Company or any

 

19



--------------------------------------------------------------------------------

of its Subsidiaries, (ii) manufacturing, licensing, marketing, importation,
offer for sale, sale or use of the products and services of each Principal
Company or any of its Subsidiaries and (iii) operations of the business of each
Principal Company and its Subsidiaries immediately prior to the closing of the
Acquisition Agreement, do not infringe, constitute an unauthorized use of or
misappropriate any Intellectual Property Right of any third Person or breach any
Contractual Obligations, except for such infringements, unauthorized uses,
misappropriations or breaches, which individually or in the aggregate, would not
have a Material Adverse Effect. Other than as disclosed in Schedule 5.5(b), no
Principal Company or any of its Subsidiaries is, or during the last three years
before the Closing Date has been, a party to or the subject of any pending or,
to the Knowledge of the Principal Companies, threatened suit, action,
investigation or proceeding which involves a claim (i) against such Principal
Company, or any of its Subsidiaries, of infringement, unauthorized use, or
violation of any Intellectual Property Rights or Technology of any Person, or
challenging the ownership, use, validity or enforceability of any Company
Intellectual Property or Company Technology; or (ii) contesting the right of any
Principal Company or any of its Subsidiaries to use, sell, exercise, license,
transfer or dispose of any Intellectual Property, or any products, processes or
materials covered thereby in any manner. To the Knowledge of the Principal
Companies, there are no specific facts or circumstances that would form the
basis for any claim against any Principal Company or any of its Subsidiaries of
infringement, unauthorized use, or violation of any Intellectual Property Rights
or rights in the Technology of any Person, or challenging the ownership, use,
validity or enforceability of any Company Intellectual Property or Company
Technology. Other than as disclosed in Schedule 5.5(b), none of the
Company-Owned IP Rights, or the products or services of any Principal Company or
any of its Subsidiaries, is subject to any proceeding or outstanding order or
stipulation: (i) restricting in any manner its use, development, manufacture,
marketing, license, sale, distribution, furnishing or disposition by such
Principal Company or any of its Subsidiaries or (ii) affecting its validity, use
or enforceability; and no Principal Company or any of its Subsidiaries is
subject to any proceeding or outstanding order or stipulation restricting the
conduct of its business in order to accommodate Intellectual Property Rights of
a third party.

(ii) To the Knowledge of the Principal Companies, none of the Employees are, and
to the Knowledge of the Principal Companies, no other Person (including former
employees of any Principal Company or any of its Subsidiaries) is, infringing,
violating, misappropriating, or otherwise misusing any Company Intellectual
Property. No Principal Company or any of its Subsidiaries has made any such
written claims against any Person in the three years prior to the Closing Date
(including Employees and former employees of such Principal Company and any of
its Subsidiaries) nor, to the Knowledge of the Principal Companies, is there any
basis for such a claim.

(iii) No Trade Secret or any other non-public proprietary information material
to the business of any Principal Company or any of its Subsidiaries as presently
conducted and as proposed to be conducted has been authorized to be disclosed or
has been actually disclosed by such Principal Company or any of its Subsidiaries
to any Employee or any third Person other than pursuant to a confidentiality or
non-disclosure agreement restricting the disclosure and use of the Company
Intellectual Property or Company Technology. Each Principal Company and its
Subsidiaries have taken all reasonably necessary and appropriate steps to
protect and preserve the confidentiality of all Trade Secrets and any other
confidential information of such Principal Company and its Subsidiaries.

 

20



--------------------------------------------------------------------------------

(iv) Schedule 5.5(b) indicates (i) which Company-Owned IP Rights have been
registered with governmental authorities and (ii) which Company-Owned IP Rights
each Principal Company or any of its Subsidiaries have applied to register, and
the recorded owner of each registration or application. All issued patents and
registered trademarks and service marks owned by any Principal Company or any of
its Subsidiaries are currently in compliance with all legal requirements other
than (x) any requirement that, if not satisfied, with respect to a patent would
not result in a revocation or lapse or otherwise adversely affect its
enforceability, and with regard to a trademark or service mark would not result
in a cancellation of such registration or otherwise adversely affect the use,
priority or enforceability of the trademark or service mark or (y) with respect
to any trademarks or trademark applications that any Principal Company or any of
its Subsidiaries has decided to abandon in the ordinary course of its business.
No Principal Company or any of its Subsidiaries has engaged in any inequitable
conduct, patent misuse or fraud, or failed to disclose material prior art, in
connection with the prosecution of any patent application owned by such
Principal Company or any of its Subsidiaries or the enforcement or licensing of
any patent owned by such Principal Company or any of its Subsidiaries, in a
manner that would result in the abandonment or unenforceability of such patent
application or patent.

(v) All current Employees and consultants of or to any Principal Company or any
of its Subsidiaries, and all Employees and consultants of or to any Principal
Company or any of its Subsidiaries who were employed or engaged by the Principal
Companies or any of their Subsidiaries at any time during the three year period
prior to the Closing Date, who are or were involved in the creation or
preparation of Company-Owned IP Rights or Company Technology have executed and
delivered to and in favor of such Principal Company or any of its Subsidiaries
an agreement, the form of which has been provided to the Lenders, regarding the
protection of confidential and proprietary information and the assignment to
such Principal Company or any of its Subsidiaries of all Intellectual Property
Rights arising from the services performed for such Principal Company by such
persons. No Principal Company or any of its Subsidiaries has, in the last three
years, received written notice whereby a current or former Employee or
consultant of or to such Principal Company or any of its Subsidiaries claims any
rights in any product or work product of such Principal Company or any
Company-Owned IP Rights or Company Technology owned by such Principal Company or
any of its Subsidiaries.

(vi) All current consultants, independent contractors or other third parties
that created, prepared or delivered for or on behalf of any Principal Company or
any of its Subsidiaries works (including any materials and elements created,
prepared or delivered by such parties in connection therewith) and, to the
Knowledge of the Principal Companies, all former consultants, independent
contractors or other third parties that created, prepared or delivered such
works, have entered into agreements with such Principal Company, which
agreements have been signed by each such consultant, independent contractor and
third party substantially in the form or forms which have been provided to the
Lenders, specifying that (i) all right, title and interest in such works
(including any materials and elements created, prepare or delivered by such
parties in connection therewith) are otherwise assigned or such parties are
otherwise obligated to assign such works to such Principal Company without
additional consideration and (ii) such parties have waived all their
non-assignable rights (including moral rights) in such works.

 

21



--------------------------------------------------------------------------------

(vii) To the Knowledge of the Principal Companies, no Employee or former
employee and no current or former consultant or independent contractor of any
Principal Company or any of its Subsidiaries: (i) is in material violation of
any term or covenant of any employment contract, patent disclosure agreement,
invention assignment agreement, nondisclosure agreement, non-competition
agreement or any other Contractual Obligations with any other party by virtue of
such employee’s, consultant’s or independent contractor’s being employed by, or
performing services for, such Principal Company or such Subsidiary or using
trade secrets or proprietary information of others without permission; or
(ii) has developed any Technology or other copyrightable, patentable or
otherwise proprietary work for such Principal Company or such Subsidiary that is
subject to any Contractual Obligations under which such consultant or
independent contractor has assigned or otherwise granted to any third party any
rights (including Intellectual Property Rights) in or to such Technology, or
other copyrightable, patentable or otherwise proprietary work.

(viii) Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby, including the Related
Transactions, shall, in accordance with their terms, in and of itself:
(A) constitute a material breach of or default under any instrument, license or
other Contractual Obligations governing any Intellectual Property; (B) cause the
forfeiture or termination by any Principal Company or any Subsidiary of, or give
rise to a right of forfeiture or termination of, any Intellectual Property; or
(C) materially impair the right of any Principal Company or any Subsidiary to
use, make, market, license, sell, copy, distribute, or dispose of any
Intellectual Property or portion thereof.

(ix) With the exception of (i) certain computer source code licensed to third
parties and developed by the Company’s former subsidiary, Trisignal, none of
which (other than the code developed on the V34, V42bis or V90 standards) is
part of any currently shipping products of any Principal Company and its
Subsidiaries, and (ii) small portions of the Company’s source code which the
Company intentionally provides to developers to allow them to create
applications to work with the Company’s products, the broad disclosure of which
to such developers the Company encourages, Schedule 5.5(b) lists all agreements
in effect immediately prior to the closing of the Acquisition Agreement pursuant
to which any Principal Company, any of its Subsidiaries and any other party
authorized to act on their behalf has disclosed or delivered to any third party,
or permitted the disclosure or delivery to any escrow agent or other third party
of, the source code form of any Software owned or used by any Principal Company
or any of its Subsidiaries (“Source Code”).

(x) Each Principal Company and its Subsidiaries conducts the business of such
entity in compliance with all Applicable Laws and regulations regarding
encryption technology, including the import and export thereof.

(xi) Immediately prior to the closing of the Acquisition Agreement, no Software
used or distributed by any Principal Company or any of its Subsidiaries either
by itself or as part of any product is subject to any “copyleft” or other
similar obligation or condition (including any obligation or condition under any
“open source” license such as the GNU Public License, Lesser GNU Public License
or Mozilla Public License) that does: (i) require or condition the use or
distribution of such Software, Source Code, script or product on the disclosure,
licensing or distribution of any Source Code for any portion of such Software,
Source

 

22



--------------------------------------------------------------------------------

Code or script; or (ii) otherwise impose any limitation, restriction or
condition on the right or ability of any Principal Company or any of its
Subsidiaries to use or distribute any Software, Source Code, script or product.

(xii) The privacy policy or policies of each Principal Company and each of its
Subsidiaries are set forth on the Company Websites (as defined below) of each
such entity. The privacy practices of each Principal Company and each such
Subsidiary conform, and at all times during the past three years have conformed,
and their use, license, sublicense and sale of any personally identifiable
information collected from users at all Internet websites owned, maintained or
operated by such Principal Company and its Subsidiaries (collectively, the
“Company Websites”) have complied, in all material respects to the privacy
policies of such entities. Each Principal Company and each of its Subsidiaries
have complied in all material respects with all contractual obligations and
Applicable Law relating to (i) the privacy of users of the products and services
of such Principal Company and its Subsidiaries and all Company Websites, and
(ii) the collection, storage and transfer of any personally identifiable
information collected by such Principal Company, and of its Subsidiaries or by
third parties having authorized access to the books and records of such
Principal Company or its Subsidiaries. Each of the Company Websites and all
materials distributed or marketed by each Principal Company or any of its
Subsidiaries have at all times during the past three years made all disclosures
to users or customers required by Applicable Law, and none of such disclosures
made or contained in any Company Website or in any such materials are in
violation of any Applicable Law. No claims have been asserted to, or to the
Knowledge of the Principal Companies, have been threatened in writing against
any Principal Company or any of its Subsidiaries by any Person alleging a
violation of such Person’s privacy, personal or confidentiality rights under the
privacy policies of such Principal Company or any of its Subsidiaries.

(c) Tangible Personal Property. Except as set forth on Schedule 5.5(c) or for
property sold or otherwise disposed of in the ordinary course of business since
the date of the Balance Sheet, each Principal Company and its Subsidiaries own
free and clear of any Liens (other than Liens permitted under Section 10.2), all
of the personal property reflected as owned by such Principal Company and its
Subsidiaries on the Balance Sheet, and all other items of personal property
acquired by any such Person since that date. All material items of such personal
property are in good operating condition, normal wear and tear excepted.

5.6. Litigation; Adverse Facts. Except as set forth in Schedule 5.6 annexed
hereto, there are no Proceedings (whether or not purportedly on behalf of any
Principal Company or any of its Subsidiaries) at law or in equity, or before or
by any court or other Government Authority (including any Environmental Claims)
that are pending or, to the knowledge of the Principal Companies, threatened
against or affecting any Principal Company or any of its Subsidiaries or any
Property of such Principal Company or any of its Subsidiaries and that, if
adversely determined to or against any Loan Party, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No Principal Company or any of its Subsidiaries (i) is in violation of any
Applicable Laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, orders,
writs, injunctions, decrees, rules or regulations of any court or other
Government Authority that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

5.7. Payment of Taxes. Except as set forth in Schedule 5.7, all tax returns and
reports of each Principal Company and its Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
such Principal Company and its Subsidiaries and upon their respective
Properties, income, businesses and franchises that are due and payable have been
paid when due and payable, other than such taxes and charges being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted where (i) such reserve or other appropriate provision, if any, as is
required in conformity with GAAP has been made therefor and (ii) in the case of
a charge or claim which has or may become a Lien against any of the Collateral,
such proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim. There is no tax assessment against
any Principal Company or any of its Subsidiaries that is not being actively
contested by such Principal Company or such Subsidiary in good faith and by
appropriate proceedings, and no Principal Company knows of any threatened tax
assessment against such Principal Company or any of its Subsidiaries, other than
those assessments in respect of which such reserve or other appropriate
provision, if any, as is required in conformity with GAAP has been made
therefor.

5.8. Compliance with Agreements and Laws; Material Contracts.

(a) Each Principal Company and its Subsidiaries and all of their respective
Properties (immediately prior to the closing of the Acquisition Agreement) and
Facilities have complied at all times and in all respects with all federal,
provincial, state, local and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations, except, in any case,
where failure to comply would not have a Material Adverse Effect.

(b) Except as set forth on Schedule 5.8(b), the grant by the Grantors of
security interests in the Collateral as contemplated hereunder and under the
other Loan Documents will not conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation or material lease of any Principal Company or
any of its Subsidiaries.

(c) Each of the Material Contracts is valid, binding and enforceable against
each Principal Company or the applicable Subsidiary in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), and there is no
material default under any Material Contract by any Principal Company, its
Subsidiaries or, to the Knowledge of the Principal Companies, by any other party
thereto, and to the Knowledge of the Principal Companies, no event has occurred
that with the lapse of time or the giving of notice or both would constitute a
material default thereunder.

(d) No previous or current party to any Material Contract has given written
notice to any Principal Company or any of its Subsidiaries of, or made a claim
with respect to, any breach or default thereunder that would have a Material
Adverse Effect that has not been cured and no Principal Company has any
Knowledge of any notice of, or claim with respect to, any such breach or default
that has not been cured.

 

24



--------------------------------------------------------------------------------

(e) Each Principal Company and its Subsidiaries are and at all times during the
three year period prior to the Closing Date have been in compliance with all
Applicable Laws and orders, judgments or decrees promulgated by any Governmental
Authority applicable to such Principal Company and its Subsidiaries or to the
conduct of the business or operations of such Principal Company and its
Subsidiaries or the use of their properties (including any leased properties)
and assets, except where such noncompliance would not have a Material Adverse
Effect. During the three year period prior to the Closing Date, no Principal
Company or any of its Subsidiaries has received any notices of a violation or
alleged violation of any such Applicable Law or order, judgment or decree by any
Governmental Authority, except where such noncompliance would not have a
Material Adverse Effect.

(f) Except as set forth on Schedule 5.8(f) and where failure to comply would not
have a Material Adverse Effect: (i) each Principal Company and each of its
Subsidiaries have all Permits necessary for the conduct of its respective
business; (ii) such Permits have been validly issued, and each Principal Company
and its Subsidiaries have complied in all material respect with all conditions
of such Permits applicable to them; (iii) no default or violation, or event that
with the lapse of time or giving of notice or both would become a default or
violation, has occurred in the due observance of any such Permit; (iv) all such
Permits are in full force and effect without further consent or approval of any
Person; and (v) no Principal Company or any of its Subsidiaries has received any
notice from any source to the effect that there is lacking any such Permit
required in connection with the current operations of such Principal Company and
its Subsidiaries.

5.9. Governmental Regulation. No Principal Company or any of its Subsidiaries is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
the ICC Termination Act, as amended, or the Investment Company Act of 1940, as
amended, or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or Contingent Obligations or which may
otherwise render all or any portion of the Obligations unenforceable.

5.10. Securities Activities.

(a) No Principal Company or any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

(b) No part of the proceeds from the Loans hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any Margin Stock, or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Principal Company in a violation of Regulation X
of said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin Stock does not constitute more
than 5% of the value of the consolidated assets of any Principal Company and its
Subsidiaries and no Principal Company has any present intention that Margin
Stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “purpose of buying or carrying” shall have the meanings
assigned to them in Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221).

 

25



--------------------------------------------------------------------------------

5.11. Employee Benefit Plans.

(a) Each Principal Company, each of its Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA, the Code and all other
applicable requirements with respect to each Employee Benefit Plan and Employee
Program, and have performed all their obligations under each Employee Benefit
Plan and Employee Program. Each Employee Benefit Plan that is intended to
qualify for favorable tax benefits is so qualified and has received all
necessary approvals or determinations to qualify for such treatment.

(b) No ERISA Event has occurred or is reasonably expected to occur.

(c) Except to the extent required under Section 4980B of the Code, no Employee
Benefit Plan or Employee Program provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
any Principal Company, any of its Subsidiaries or any of their respective ERISA
Affiliates.

(d) Neither Principal Company nor any of their respective ERISA Affiliates,
sponsors, maintains, contributes to, or has any liability with respect to, any
Pension Plans.

(e) Neither Principal Company nor any of their respective ERISA Affiliates,
sponsors, maintains, contributes to, or has any liability with respect to, any
Multiemployer Plans.

(f) All Foreign Plans are funded as required by Applicable Law, no failure to
make contributions has occurred with respect to any Foreign Plan sufficient to
give rise to a Lien affecting any Principal Company or any Subsidiary under any
Applicable Laws, and all contributions (including employee contributions made by
authorized payroll deductions or other withholdings) required to be made to the
appropriate funding agency in accordance with all Applicable Laws and the terms
of each Foreign Plan have been made.

(g) Schedule 5.11(g) sets forth an accurate, correct and complete list of every
Employee Program which is maintained, administered, sponsored or contributed to
by any Principal Company or any of its Subsidiaries, which covers any current or
former Employee of such Principal Company or any of its Subsidiaries or with
respect to which an obligation of such Principal Company or any of its
Subsidiaries to make any contribution exists. Except as set forth on Schedule
5.11(g), no Principal Company or any of its Subsidiaries has funded or unfunded,
registered or unregistered, pension, retirement, superannuation or other
Employee pension benefits plan or retirement income arrangements.

(h) Each Principal Company has made available to the Lenders with respect to
each Employee Benefit Plan accurate and complete copies of (i) all written
documents comprising such Employee Benefit Plan (including amendments,
individual agreements, service agreements, trusts and other funding agreements);
(ii) the three most recent audited financial statements and reports, if any,
pertaining to such Employee Benefit Plan; (iii) the summary plan description
currently in effect and all material modifications thereto, if any, for such
Employee Benefit Plan; (iv) any employee handbook which includes a description
of such Employee Benefit Plan; and (v) any other written communications to any
Employee, to the extent that the

 

26



--------------------------------------------------------------------------------

provisions of such Employee Benefit Plan described therein differ materially
from such provisions as set forth or described in the other information or
materials furnished under this subsection (h).

(i) Each Employee Benefit Plan has been maintained in all material respects in
accordance with its terms and with all Applicable Laws, and no failure to so
maintain any Employee Benefit Plan will result from the completion of the
transactions contemplated by this Agreement (either alone or upon the occurrence
of any additional or subsequent event or events). No Principal Company or any of
its Subsidiaries has any unsatisfied material liability, or any unpaid material
fine, penalty or tax, with respect to any Employee Benefit Plan or any other
Employee Program. No Principal Company has any Knowledge of any facts or
circumstances under which a material liability or a material fine, penalty or
tax with respect to any Employee Benefit Plan or any other Employee Program is
reasonably likely to be imposed on such Principal Company or any of its
Subsidiaries. There has been no prohibited transaction under Sections 4975 or
4980 of the Code or Section 406 of ERISA or breach of any duty under Title IV of
ERISA, with respect to any Employee Benefit Plan which could subject any
Principal Company or any of its Subsidiaries to material liability either
directly or indirectly (including, without limitation, through any obligation of
indemnification or contribution) for any damages, penalties, taxes or any other
loss or expense. Each Principal Company and its Subsidiaries have made full and
timely payment of all contributions required to be made by it to each Employee
Benefit Plan or Employee Program by the terms of such plan or program or under
Applicable Law, except that all contributions which are so required to be made
by such Principal Company or any of its Subsidiaries to each Employee Benefit
Plan or Employee Program for any period ending prior to the Closing, but which
are not due by the date of the Closing, shall be properly reserved or accrued in
the appropriate financial statements. Except as disclosed on Schedule 5.11(i),
there have been no violations of any reporting or disclosure requirements under
any Applicable Law with respect to any Employee Benefit Plan, including any
requirement to file an annual return.

(j) No litigation or written claim (other than routine claims for benefits), and
no governmental administrative proceeding, audit or investigation, is pending
or, to the Knowledge of the Principal Companies, threatened with respect to any
Employee Benefit Plan.

(k) All health and medical benefit coverage, and all death benefit coverage,
under each Employee Benefit Plan is provided solely through insurance. No
Principal Company or any of its Subsidiaries has any liability with respect to
any Employee Benefit Plan which is funded wholly or partly through an insurance
policy, in the nature of a retroactive rate adjustment, a loss sharing
arrangement or any other actual or contingent liability arising from any event
occurring on or before the Closing.

(l) No Employee or former employee of any Principal Company or any of its
Subsidiaries, or any other individuals, shall accrue or receive additional
benefits, additional credit for service, accelerated vesting or accelerated
rights to payment of any benefit under any Employee Benefit Plan or Employee
Program, or become entitled to any severance, termination allowance or similar
payments or to the forgiveness of any indebtedness, as a result of the execution
and delivery of, or the transactions contemplated by, this Agreement (either
alone or upon any additional or subsequent event or events). Such execution and
delivery, or the occurrence of such transactions, shall not result in any
increase in the contributions required to be made to or in respect of any
Employee Benefit Plan or Employee Program.

 

27



--------------------------------------------------------------------------------

(m) Except for the adoption of a plan amendment which is needed to bring the
plan documents into conformity with changes required under Applicable Laws, no
Principal Company or any of its Subsidiaries is under any obligation (express or
implied) to modify any Employee Benefit Plan, or to establish any new Employee
Benefit Plan which will cover any Employee of such Principal Company or any of
its Subsidiaries. Subject to Applicable Laws, each Principal Company or its
Subsidiaries has expressly reserved to itself the right to amend, modify or
terminate each Employee Benefit Plan (and any service or funding agreement or
arrangement for each Employee Benefit Plan), at any time without liability or
penalty to itself (other than routine expenses). Subject to Applicable Law, no
Employee Benefit Plan requires any Principal Company or any of its Subsidiaries
to continue to employ or use the services of any current Employee or former
employee.

(n) The pension, medical and other employee benefit expenses for the Employee
Benefit Plans are accurately reflected in the applicable financial statements of
each Principal Company and its Subsidiaries, and no material funding changes or
irregularities are reflected thereon which would cause such financial statements
to be not representative of prior fiscal years except for such changes that are
required under Applicable Laws. Except for changes or amendments required under
Applicable Laws, there has been no amendment, interpretation or announcement by
the Parent or any of its Subsidiaries relating to any Employee Benefit Plan
which would increase the expense of maintaining such plan above the level of
expense incurred with respect to that plan, plus increases in the ordinary
course of business consistent with past practice, as indicated in the applicable
financial statements, for its most recent fiscal year.

5.12. Financial Advisors. Except as set forth in Schedule 5.12, no agent,
broker, investment banker, finder, financial advisor or other Person is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee from any Principal Company with respect to this Agreement or any of the
other Loan Documents or any of the transactions contemplated hereby, and each
Principal Company hereby, jointly and severally, indemnifies the Lenders and the
Agent against, and agrees that it will hold the Lenders and the Agent harmless
from, any claim, demand or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

5.13. Environmental Protection. Except as set forth in Schedule 5.13:

(a) no Principal Company or any of its Subsidiaries or any of their respective
Properties or operations now or (to the Knowledge of such Principal Company)
formerly owned, leased or operated by any of them are subject to any outstanding
written order, consent decree or settlement agreement with any Person, and no
Principal Company or any of its Subsidiaries has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against such Principal Company or any of its Subsidiaries or any of
their respective Properties or operations now or (to the Knowledge of such
Principal Company) formerly owned, leased or operated by any of them, alleging
or relating to (i) any Environmental Law, (ii) any Environmental Claim, or
(iii) any Hazardous Materials Activity;

 

28



--------------------------------------------------------------------------------

(b) no Principal Company or any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(c) there are and, to the Knowledge of each Principal Company, have been no
conditions, occurrences, or Hazardous Materials Activities that could form the
basis of an Environmental Claim against such Principal Company or any of its
Subsidiaries (whether with respect to any now or (to the Knowledge of such
Principal Company) formerly owned, leased or operated Properties or operations);

(d) compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

5.14. Labor Relations.

(a) Except as set forth on Schedule 5.14(a): (i) each Principal Company and its
Subsidiaries have performed all material obligations under all Contractual
Obligations with respect to their respective Employees and have paid or properly
accrued for such obligations in the Balance Sheet, including without limitation,
all wages, salaries, commissions, bonuses, severance pay, vacation pay, benefits
and other direct compensation for all services performed by them to the date
hereof and all amounts required to be reimbursed to such Employees; (ii) there
is no pending, or to the Knowledge of the Principal Companies, any threatened,
charge, complaint, allegation, application or other process against any
Principal Company or any its Subsidiaries before any Governmental Authority with
respect to labor relations; (iii) there is no labor strike, dispute, slowdown or
work stoppage or other job action pending, or to the Knowledge of the Principal
Companies, threatened against or otherwise affecting or involving any Principal
Company or its Subsidiaries; and (iv) none of the Employees are covered by any
collective bargaining agreements (other than customary national collective
bargaining agreements) and, to the Knowledge of the Principal Companies, no
effort is being made by any union to organize any of the Employees.

(b) Except as disclosed on Schedule 5.14(b), no Employee who earned a salary
(including bonuses) of over $100,000 in fiscal year 2009 is in breach of his or
her employment agreement and none has given notice of his or her intention to
terminate employment with any Principal Company.

5.15. Solvency.

(a) Each Principal Company is and, upon the incurrence of any Obligations by
such Principal Company on the Closing Date, will be, Solvent. The Loan Parties,
taken as a whole, are and, upon the incurrence of any Obligations by such Loan
Parties on any date on which this representation is made, will be, Solvent.

 

29



--------------------------------------------------------------------------------

(b) No transfer of Property is being made any Principal Company or any of its
Subsidiaries and no obligation is being incurred by such Principal Company or
any of its Subsidiaries in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Principal Company and its
Subsidiaries.

5.16. Matters Relating to Collateral.

(a) Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by the Grantors, together with the actions taken on or
prior to the date hereof pursuant to Sections 4.9, 9.7, 9.8 and 9.10, are
effective to create in favor of Collateral Agent for the benefit of the Secured
Parties, as security for the Obligations, a valid First Priority Lien on all of
the Collateral, and all filings and other actions necessary or desirable to
perfect and maintain the perfection and First Priority status of such Liens have
been duly made or taken and remain in full force and effect, other than (i) the
filing of any UCC financing statements delivered to Collateral Agent for filing
(but not yet filed) and the periodic filing of UCC continuation statements in
respect of UCC or personal property search registry financing statements filed
by or on behalf of Collateral Agent, (ii) in the case of the Debenture and the
Share Charge, the filing of particulars of the charges created by the Irish Loan
Parties pursuant thereto of the Irish Companies Registration Office, Dublin in
accordance with the provisions of Section 99 of the Irish Companies Act of 1963
and (iii) in the case of the pledges of the Capital Stock, and the grants of
security interests in the assets, of the Brazilian Loan Party and the Israeli
Loan Party, the filings described on Schedule 9.16 and all necessary consents to
the creation, effectiveness, priority and perfection of each such Lien have been
obtained. Notwithstanding the foregoing, with respect to the grant of a Lien in
favor of the Collateral Agent on the Capital Stock of any Non-Grantor
Subsidiary, no Principal Company makes any representation as to whether such
grant is effective under the Applicable Law of the jurisdiction of formation of
such Non-Grantor Subsidiary to create in favor of Collateral Agent for the
benefit of the Secured Parties, as security for the Obligations, a valid First
Priority Lien on such Capital Stock, or whether all filings and other actions
necessary or desirable to perfect and maintain the perfection and First Priority
status of such Lien under the Applicable Law of the jurisdiction of formation of
such Non-Grantor Subsidiary have been duly made or taken and remain in full
force and effect.

(b) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Grantor of the Liens purported to be created in
favor of Collateral Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except, in
each case, for (x) filings or recordings contemplated by Section 5.16(a), (y) as
described in Sections 5.2(c)(iii) and 5.2(c)(iv) and (z) any such authorization,
approval, action, notice or filing required under Applicable Law with respect to
the grant of a Lien on the Capital Stock of any Non-Grantor Subsidiary.

(c) Absence of Third-Party Filings. Except such as may have been filed in favor
of Collateral Agent as contemplated by Section 5.16(a) and as otherwise
permitted

 

30



--------------------------------------------------------------------------------

pursuant to Section 10.2, (i) no effective UCC financing statement, fixture
filing, personal property security registry filing, Register of Personal and
Movable Real Rights (Quebec) filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office and (ii) no effective filing covering all or any part of the IP
Collateral is on file in the PTO or the Canadian Intellectual Property Office.

(d) Margin Regulations. The pledge of Capital Stock of the Loan Parties pursuant
to the Collateral Documents does not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

(e) Information Regarding Collateral. All information supplied to Collateral
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(whether pursuant to the Collateral Documents or otherwise and in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects.

5.17. Disclosure and Projections.

(a) Disclosure. All factual information (taken as a whole) furnished by or on
behalf of the Principal Companies and their Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of the Principal Companies or their Subsidiaries in writing to
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. No representation or
warranty of any Loan Party contained in any Loan Document or in any other
document, certificate or written statement furnished to the Agent or the Lenders
by or on behalf of the Principal Companies or any of their Subsidiaries for use
in connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to the Loan Parties (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Agent and the Lenders for use in connection with
the transactions contemplated hereby.

(b) Projections. The Closing Date Projections have been diligently prepared on a
basis materially consistent with the financial statements delivered to the
Lenders and the Agent pursuant to Section 5.3, other than necessary non-cash
adjustments consistent with GAAP to reflect the effect of the Acquisition, and
are based on good faith estimates and assumptions believed by management of the
Principal Companies to be reasonable as of the date of the Closing Date
Projections, and there are no statements or conclusions in any of the Closing
Date Projections which are based upon or include information known to any Loan
Party or any of their Subsidiaries to be misleading in any material respect or
which fail to take into account material information regarding the matters
reported therein. On the Closing Date, each Principal Company believes that the
Closing Date Projections were reasonable, it being

 

31



--------------------------------------------------------------------------------

recognized by the Lenders and the Agent, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the Closing Date Projections may differ from the
projected results and such differences may be material.

5.18. Existing Indebtedness and Contingent Obligations; Future Liens.

(a) Set forth on Schedule 5.18(a) is a true and complete list of all
Indebtedness of each Loan Party outstanding immediately prior to the Closing
that is to remain outstanding after the Closing Date (other than the Loans and
the Working Capital Facility) and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness. Except as disclosed in Schedule
5.18(a), no Principal Company or any Subsidiary is in default, and no waiver of
default is currently in effect, in the performance of any agreements related to,
or in the payment of any principal or interest on, any Indebtedness and no event
or condition exists with respect to any Indebtedness of any Principal Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

(b) Set forth on Schedule 5.18(b) is a true and complete list of all Contingent
Obligations of each Loan Party outstanding immediately prior to the Closing that
is to remain outstanding after the Closing Date and such Schedule accurately
reflects the aggregate amount of such Contingent Obligations. No Principal
Company or any Subsidiary is in default under, and no waiver of default is
currently in effect with respect to, any Contingent Obligations or agreements
related thereto. No event or condition exists with respect to any Contingent
Obligations of any Principal Company or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Contingent Obligations to become fixed, due and payable.

(c) Except as set forth on Schedule 5.18(c), no Principal Company or any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its Property, whether now owned
or hereafter acquired, to be subject to a Lien.

5.19. Subordinated Indebtedness; Ranking. All liabilities of each Principal
Company and its Subsidiaries under the Loan Documents constitute direct,
unconditional and general obligations of such Principal Company and its
Subsidiaries and rank in right of payment either pari passu or senior to all
other Indebtedness and Contingent Obligations of such Principal Company and its
Subsidiaries. The Obligations constitute senior indebtedness that is entitled to
the benefits of the subordination provisions, if any, of all Indebtedness and
Contingent Obligations of each Principal Company and its Subsidiaries.

5.20. Foreign Assets Control Regulations, Etc.

(a) Neither the borrowing of the Loans by the Company hereunder nor its use of
the proceeds thereof will violate (i) the United States Trading with the Enemy
Act, as amended, (ii) any of the foreign assets control regulations of the
United States Treasury

 

32



--------------------------------------------------------------------------------

Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (iii) Executive Order
No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism) (the “Terrorism
Order”) or (iv) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Public Law 107-56 (October 26, 2001). No part of the proceeds from the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(b) No Principal Company or any Subsidiary (i) is or will become a “blocked
person” as described in Section 1 of the Terrorism Order or (ii) engages or will
engage in any dealings or transactions, or is otherwise associated, with any
such blocked person or any such Person.

(c) Each Principal Company and its Subsidiaries and its Affiliates are in
compliance, in all material respects, with the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001).

5.21. Representations of other Loan Parties. The representations and warranties
of each Subsidiary Guarantor and EAS contained in the Loan Documents to which it
is a party are true and correct as of the date they are made and shall be true
and correct at the time of the Closing.

5.22. Non-Grantor Subsidiaries. The aggregate fair market value of all Property
(other than any intercompany Indebtedness owed by a Principal Company or its
Subsidiaries) owned by Subsidiaries of any Principal Company that are not
Grantors (other than the Brazilian Loan Party and the Israeli Loan Party) does
not exceed $5,000,000.

5.23. Passive Foreign Investment Company; Controlled Foreign Corporation. To the
Knowledge of the Principal Companies (but without consultation with any
Principal Company’s independent accountants), no Principal Company has had, for
any tax year beginning after September 30, 2005, (i) 75% or more of its gross
income from passive sources, as that term is defined in Section 1297 of the
Code, or (ii) 50% or more of its average assets which either produce passive
income or are held for the production of passive income, as determined in
accordance with Section 1297 of the Code.

5.24. Deposit Accounts; Securities Accounts. Set forth on Schedule 5.24 is a
listing of all of the Loan Parties’ Deposit Accounts and Securities Accounts as
of the Closing Date, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, (b) the account numbers of
the Deposit Accounts or Securities Accounts maintained with such Person, and
(c) the relevant Loan Party or Loan Parties.

 

33



--------------------------------------------------------------------------------

5.25. Loans to Officers and Directors. Except as set forth on Schedule 5.25,
there are no outstanding loans made by any Principal Company or any of its
Subsidiaries to any of their officers, directors or shareholders (directly or
indirectly) or any of such Persons’ Affiliates or guarantees or security
interests given by any Principal Company or any of its Subsidiaries in
connection with any loans to any of their officers, directors or shareholders
(directly or indirectly) or any of such Persons’ Affiliates.

5.26. Insurance. Schedule 5.26 sets forth a true, correct and complete list of
all insurance policies (including information on the premiums payable in
connection therewith, the deductible applicable thereunder, pending claims
thereunder, whether such deductible is per occurrence or in the aggregate, and
the scope and amount of the coverage provided thereunder) maintained by each
Principal Company or any of its Subsidiaries (the “Policies”), each of which is
in full force and effect unless otherwise indicated on Schedule 5.26 as being
terminated at the closing of the Acquisition. The Policies have been issued by
insurers which, to the Knowledge of the Principal Companies, (i) are reputable
and financially sound; and (ii) provide coverage for the operations conducted by
each Principal Company and its Subsidiaries of a scope and coverage consistent
with customary practice in the industries in which such Principal Company and
its Subsidiaries operate. All insurance premiums currently due with respect to
the Policies have been paid and no Principal Company or any of its Subsidiaries
has failed to give any notice or present any claim under any Policy in a due and
timely manner. No Principal Company or any of its Subsidiaries has received
notice of cancellation or non-renewal of any Policy. No Principal Company or any
of its Subsidiaries is in material breach or default, and no Principal Company
or any of its Subsidiaries has taken any action or failed to take any action
which, with notice or the lapse of time, would constitute such a material breach
or default, or permit termination or modification, of any of the Policies. The
Policies are sufficient for compliance with all requirements of Applicable Law
and all agreements to which any Principal Company or any of its Subsidiaries is
a party. During the three years prior to Closing, no Principal Company or any of
its Subsidiaries has been denied or had revoked or rescinded any policy of
insurance. Neither the consummation of the Related Transactions nor the
consummation of the transactions contemplated hereby will, in and of itself,
cause the revocation, cancellation or termination of any Policy based on the
terms of such Policy (it being understood that notice and additional payments
may be required), and each of the Policies or substitute policies of
substantially similar scope and coverage applicable to the Parent and its
Subsidiaries shall remain in full force and effect following the consummation of
the Related Transactions and the transactions contemplated hereby.

5.27. Customers. Except as set forth on Schedule 5.27, no Principal Company or
any of its Subsidiaries has received any notice of termination of any Material
Contract between (a) on the one hand, such Principal Company or its Subsidiaries
and (b) on the other hand, any of the ten (10) largest customers of such
Principal Company and its Subsidiaries (based on revenues) during the
twelve-month period ended June 30, 2010 (“Major Customers”), nor to the
Knowledge of the Principal Companies has there been any indication that any such
Major Customer plans to cease purchasing, or to substantially reduce purchases,
from such Principal Company or its Subsidiaries.

5.28. Absence of Certain Practices. Except as set forth on Schedule 5.28, no
Principal Company or any of its Subsidiaries, or, to the Knowledge of the
Principal Companies, any

 

34



--------------------------------------------------------------------------------

director, officer, agent, Employee or other Person acting on their behalf, has
given or agreed to give any gift or similar benefit of more than nominal value
to any customer, supplier, governmental employee or official or any other Person
who is or may be in a position to help or hinder any Principal Company or its
Subsidiaries or assist any Principal Company or its Subsidiaries in connection
with any proposed transaction involving such Principal Company or its
Subsidiaries, which gift or similar benefit, induced any party to do business
with such Principal Company. No Principal Company or any of its Subsidiaries,
or, to the Knowledge of the Principal Companies, any director, officer, agent,
Employee or other Person acting on their behalf has (i) used any corporate or
other funds for unlawful contributions, payments, gifts, or entertainment, or
made any unlawful expenditures relating to political activity to, or on behalf
of, government officials or others; or (ii) accepted or received any unlawful
contributions, payments, gifts or expenditures.

5.29. Accounts and Notes Receivable; Accounts and Notes Payable.

(a) Except as set forth in Schedule 5.29(a), all the accounts receivable and
notes receivable owing to any Principal Company or any of its Subsidiaries as of
the date hereof constitute valid and enforceable claims (without any previously
exercised rights of set off or compromise) arising from bona fide transactions
in the ordinary course of business, consistent with past practice, and, to the
Knowledge of the Principal Companies, there are no known or, to the Knowledge of
the Principal Companies, asserted claims, refusals to pay or other rights of
set-off against any thereof. Except as provided on Schedule 5.29(a), there is
(i) no account debtor or note debtor delinquent in its payment by more than
ninety days; (ii) no account debtor or note debtor that has refused (or, to the
Knowledge of the Principal Companies, threatened to refuse) to pay its
obligations for any reasons; (iii) to the Knowledge of the Principal Companies,
no account debtor or note debtor that is insolvent or bankrupt other than as set
forth on Schedule 5.29(a) and (iv) no account receivable or note receivable
which is hypothecated or pledged to any person (except in connection with the
Loans and the Working Capital Facility) by any Principal Company or any of its
Subsidiaries.

(b) All accounts payable and notes payable by any Principal Company or any of
its Subsidiaries to third parties as of the date hereof arise from bona fide
transactions in the ordinary course of business, consistent with past practice
and, except as set forth on Schedule 5.29(b), there is no such account payable
or note payable more than fifteen (15) days delinquent in its payment, except
those contested in good faith.

5.30. Inventory. To the Knowledge of the Principal Companies, neither Principal
Company nor any of its Subsidiaries has sold products to customers within the
European Union for resale within the European Union that have not been in full
compliance with the Restriction of Hazardous Substances Directive (RoHS)
2002/95/EC since the directive first came into force on July 1, 2006 and no
notice of any violation thereof has been received.

5.31. Internal Controls. Each Principal Company and its Subsidiaries maintain a
system of internal control over financial reporting. Such internal controls over
financial reporting (a) provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and (b) as to Parent are designed to ensure
that all material information concerning Parent and its Subsidiaries

 

35



--------------------------------------------------------------------------------

required to be disclosed by Parent in the reports that it is required to file,
submit or furnish under the Exchange Act is recorded, processed, summarized and
reported on a timely basis to the individuals responsible for the preparation of
such reports. There are no significant deficiencies or material weaknesses in
the design or operation of any Principal Company’s or its Subsidiaries’ ability
to record, process, summarize and report financial data. There is and has been
no fraud, whether or not material, that involves management or other Employees
who have a significant role in any Principal Company’s and/or its Subsidiaries’
internal controls. Schedule 5.31 lists, and the Principal Companies have
provided to the Lenders, accurate and complete copies of, all formally written
descriptions of, and all policies, manuals and other documents promulgating,
such internal controls and procedures.

5.32. Anti-Money Laundering. To the Knowledge of each Principal Company, it and
each of its Subsidiaries have not previously violated, any applicable anti-money
laundering laws and regulations. To the Knowledge of the Principal Companies,
none of (i) the funding of the Loans, (ii) the use of proceeds contemplated
hereby, (iii) the execution, delivery and performance of this Agreement and the
Loan Documents and the Related Agreements, or (iv) the consummation of any
transaction contemplated hereby or thereby, or the fulfillment of the terms
hereof or thereof, will result in a violation by any Principal Company or any of
its Subsidiaries of any applicable anti-money laundering laws.

5.33. Foreign Corrupt Practices Act. Other than as set forth on Schedule 5.33,
no Principal Company, any of its Subsidiaries or any of their Affiliates or
Employees have made, directly or indirectly, any payment or promise to pay, or
gift or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly to (i) any foreign official for the
purpose of influencing any official act or decision of such official or inducing
him or her to use his or her influence to affect any act or decision of a
Governmental Authority or (ii) any foreign political party or official thereof
or candidate for foreign political office for the purpose of influencing any
official act or decision of such party, official or candidate or inducing such
party, official or candidate to use his, her or its influence to affect any act
or decision of a foreign Governmental Authority, in the case of both (i) and
(ii) above in order to assist such Principal Company, any of its Subsidiaries or
any of their Affiliates to obtain or retain business for, or direct business to
such Principal Company, its Subsidiaries or any of their Affiliates, as
applicable. No Principal Company, any of its Subsidiaries or any of their
Affiliates has made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of funds or received or retained any funds in violation
of any law, rule or regulation.

5.34. Transactions with Affiliates. Except: (i) as set forth on Schedule 5.34;
(ii) for transactions between any Principal Company and any Wholly-Owned
Subsidiary and transactions between Wholly-Owned Subsidiaries themselves;
(iii) for transactions under the Loan Documents and the Related Agreements and
(iv) for salary, bonuses and expense reimbursements in the ordinary course of
business, no Principal Company or any of its Subsidiaries has made any payment
to, or received any payment from, or made or received any investment in, or
entered into any transaction with, (A) any officer, director, shareholder
(directly or indirectly) or to the Knowledge of the Principal Companies, any
member of the immediate family of any officer, director or shareholder (directly
or indirectly) of any Principal Company; (B) any business affiliated with any
officer, director or to the Knowledge of the Principal Companies, any member of
the immediate family of any officer, director or

 

36



--------------------------------------------------------------------------------

shareholder (directly or indirectly) of any Principal Company or (C) any
Affiliate of any Principal Company (other than a Wholly-Owned Subsidiary),
including with respect to the purchase, sale, lease encumbrance or exchange of
property or assets or securities or the rendering of any service.

5.35. Immaterial Subsidiaries.

(a) Veraz International has not conducted any operations since 2005 and does not
own any assets.

(b) As of the Closing Date, no Immaterial Subsidiary owns Property in the
aggregate with a positive book value (determined in accordance with GAAP).

5.36. Intercompany Loans. No Veraz Foreign Subsidiary has made loans to an
Affiliate.

6. REPRESENTATIONS OF THE LENDERS. In order to induce the Loan Parties to enter
into this Agreement, each of the Lenders, severally and not jointly, represents
and warrants to each Principal Company that:

6.1. Due Authorization The execution, delivery and performance of the Loan
Documents to which such Lender is a party have been duly authorized by all
necessary action on the part of the Lender.

6.2. Binding Obligation. Each of the Loan Documents to which a Lender is a party
has been duly executed and delivered by such Lender and is the legally valid and
binding obligation of such Lender, enforceable against such Lender in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

7. INFORMATION AS TO THE PRINCIPAL COMPANIES. Each Principal Company will
maintain, and cause each of its Subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP. The Parent
will deliver to each Lender and the Agent:

(a) Events of Default, Etc.: Promptly upon any officer of the Parent]obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or, (ii) that any Person has given any notice to any Principal
Company or any of its Subsidiaries or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 11(f),
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Default, Event of Default, default, event
or condition, and what action such Principal Company or its Subsidiaries, as
applicable, has taken, is taking and proposes to take with respect thereto;

 

37



--------------------------------------------------------------------------------

(b) Quarterly Financials: As soon as available and within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, (i) the
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal period and the related consolidated statements of income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal period and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the
current Fiscal Year, to the extent prepared for such fiscal period, all in
reasonable detail and certified by the chief financial officer of the Parent
that they were prepared in accordance with GAAP and fairly present, in all
material respects, the financial condition of the Parent and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments, and (ii) a narrative report describing the operations of
the Parent and its Subsidiaries in the form prepared for presentation to senior
management for such fiscal period and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal period; provided, that, for
the Fiscal Quarter ending September 30, 2010, (A) the Parent may deliver
separate consolidated financial statements and narrative reports for (1) the
Parent and its Subsidiaries and (2) the Company and its Subsidiaries and
(B) such financial statements and narrative report for the Company and its
Subsidiaries shall be delivered as soon as available and within 75 days after
the end of such Fiscal Quarter;

(c) Year-End Financials: as soon as available and in any event within 120 days
after the end of each Fiscal Year, (i) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Parent and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer of the Parent that they fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, (ii) a narrative report describing the operations of the
Parent and its Subsidiaries in the form prepared for presentation to senior
management for such Fiscal Year, and (iii) in the case of such consolidated
financial statements, a report thereon of KPMG LLP or other independent
certified public accountants of recognized national standing selected by the
Parent and satisfactory to Collateral Agent, which report shall be unqualified,
shall express no doubts about the ability of the Parent and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

(d) Compliance Certificates: Together with each delivery of financial statements
of the Parent and its Subsidiaries pursuant to clauses (b) and (c) of this
Section 7, (i) an Officer’s Certificate of the Parent stating that the signer
has reviewed the terms of this

 

38



--------------------------------------------------------------------------------

Agreement and have made, or caused to be made under his supervision, a review in
reasonable detail of the transactions and condition of the Parent and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes a Default or an Event of Default, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Parent has taken, is taking and proposes
to take with respect thereto; and (ii) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 10, in each case to the
extent compliance with such restrictions is required to be tested at the end of
the applicable accounting period; provided, that, no Compliance Certificates
shall be required to be delivered with the financial statements for the Fiscal
Quarter ending September 30, 2010;

(e) Reconciliation Statements: If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 5.3, but excluding any necessary
non-cash adjustments consistent with GAAP arising as a result of the
Acquisition, the consolidated financial statements or forecasts of the Parent
delivered pursuant to (b), (c) or (l) of this Section 7 will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then the Parent shall deliver (i) together with the
first delivery of financial statements or forecasts pursuant to clause (b),
(c) or (l) of this Section 7 following such change, consolidated financial
statements of the Parent and its Subsidiaries for (y) the current Fiscal Year to
the effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made (which may be provided on
a separate basis for the Parent and the Company and their respective
Subsidiaries for any periods prior to the closing of the Acquisition), in each
case prepared on a pro forma basis as if such change had been in effect during
such periods, and (ii) together with each delivery of financial statements or
forecasts pursuant to clause (b), (c) or (l) of this Section 7 following such
change, subject to Section 1.2, a written statement of the Senior Financial
Officer of the Parent setting forth the differences (including, subject to
Section 1.2, any differences that would affect any calculations relating to the
Financial Covenants which would have resulted if such financial statements had
been prepared without giving effect to such change;

(f) Accountants’ Certification: Together with each delivery of consolidated
financial statements of the Parent and its Subsidiaries pursuant to clause
(c) of this Section 7, a written statement by the independent public accountants
giving the report thereon (i) stating that their audit examination has included
a review of the terms of this Agreement and the other Loan Documents as they
relate to accounting matters, (ii) stating whether, in connection with their
audit examination, any condition or event that constitutes a Default or an Event
of Default with respect to a Financial Covenant has come to their attention and,
if such a condition or event has come to their attention, specifying the nature
and period of existence thereof; provided that such accountants shall not be
liable by reason of any failure to obtain knowledge of any such Default or Event
of Default that would not be disclosed in the course of their audit examination,
and (iii) stating that based on their audit examination nothing has come to
their attention that causes them to believe that the information contained in
the certificates

 

39



--------------------------------------------------------------------------------

delivered therewith pursuant to clause (d) of this Section 7 is not correct or
that the matters set forth therein for the applicable Fiscal Year are not stated
in accordance with the terms of this Agreement;

(g) Accountants’ Reports: Promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to the
Parent by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of the Parent made
by such accountants, including any comment letter submitted by such accountants
to management in connection with their annual audit;

(h) Public Filings and Press Releases: Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Parent to its security holders or by any
Subsidiary of the Parent to its security holders (other than any Principal
Company or another Subsidiary of the Parent), (ii) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by the Parent or any of its Subsidiaries
with any securities exchange or with the Securities and Exchange Commission or
any governmental or private regulatory authority, and (iii) all press releases
and other statements made available generally by the Parent or any of its
Subsidiaries to the public concerning material developments in the business of
the Parent or any of its Subsidiaries. Any document required to be delivered
pursuant to clause (b), (c), (f), (g) or (h) of this Section, to the extent such
document is included in materials filed with the Securities and Exchange
Commission (a “Filed Document”), shall be deemed delivered upon the filing of
such document with the Securities and Exchange Commission and any governmental
body or agency succeeding to the functions of the Securities and Exchange
Commission; provided that such Filed Document was timely filed and is available
on both websites of the Securities and Exchange Commission and the Parent;

(i) Litigation or Other Proceedings: (i) Promptly upon any officer of the Parent
obtaining knowledge of (A) the institution of, or non-frivolous threat of, any
Proceeding against or affecting the Parent or any of its Subsidiaries or any
Property of the Parent or any of its Subsidiaries not previously disclosed in
writing by the Parent to the Lenders and the Agent or (B) any material
development in any Proceeding that, in any case:

1. if adversely determined, has a reasonable possibility after giving effect to
the coverage and policy limits of insurance policies issued to the Parent and
its Subsidiaries of giving rise to a Material Adverse Effect; or

2. seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions occurring pursuant to
the Loan Documents;

written notice thereof together with such other information as may be reasonably
available to the Parent to enable the Lenders, the Agent and their counsel to
evaluate such matters; and (ii) within 20 days after the end of each Fiscal
Quarter, a schedule of all Proceedings (other than Proceedings previously
disclosed in a Filed Document so long as such Filed Document was

 

40



--------------------------------------------------------------------------------

timely filed and is available on both websites of the Securities and Exchange
Commission and the Parent) involving an alleged liability of, or claims against
or affecting, the Parent or any of its Subsidiaries equal to or greater than
$1,000,000, and promptly after request by any Lender or the Agent such other
information as may be reasonably requested by such Lender or the Agent to enable
such Lender, the Agent and its counsel to evaluate any of such Proceedings;

(j) ERISA Events: Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(k) ERISA Notices: With reasonable promptness, copies of (i) all notices
received by the Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(ii) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan or Employee Program as any Lender or the Agent
shall reasonably request;

(l) Financial Plans: As soon as practicable and in any event no later than 30
days prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (the “Financial Plan” for such Fiscal
Year), including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Parent and its
Subsidiaries for each such Fiscal Year, together with a pro forma Compliance
Certificate for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of the Parent and its Subsidiaries for each month of each
such Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based, (iii) the amount of forecasted unallocated overhead for
each such Fiscal Year, and (iv) such other information and projections as any
Lender or the Agent may reasonably request;

(m) Insurance: As soon as practicable after any material change in insurance
coverage maintained by the Parent and its Subsidiaries notice thereof to each
Lender and the Agent specifying the changes and reasons therefor;

(n) Damage or Destruction. The Parent will give each Lender and the Agent prompt
notice of any loss, damage, or destruction of Property in excess of $250,000,
whether or not covered by the insurance policies described in Section 9.3; and

(o) Other Information: With reasonable promptness, such other information and
data with respect to the Parent or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender or the Agent.

8. PREPAYMENT OF THE LOANS.

8.1. Maturity. The entire unpaid principal amount of the Loans, together with
interest on such principal amount accrued to such date, shall be due and payable
on the Maturity Date.

 

41



--------------------------------------------------------------------------------

8.2. Optional Prepayments.

(a) Optional Prepayments of Loans with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Loans, at 100% of the principal amount so prepaid, plus
the prepayment premium set forth below (the “Applicable Prepayment Premium”)
determined for the prepayment date with respect to such principal amount, plus
accrued and unpaid interest thereon, if any, to the applicable prepayment date:

 

If Prepaid:

   Prepayment Premium Following the Closing Date but on or prior to the first
anniversary of the Closing Date    Make-Whole Amount After the first anniversary
of the Closing Date but on or prior to the second anniversary of the Closing
Date    5.00% After the second anniversary of the Closing Date but prior to the
Maturity Date    2.00%

(b) Optional Prepayment of Loans with Proceeds of ABL Facility. The Company
shall have a one-time right from the Closing Date until prior to the Maturity
Date to prepay any of the Loans with the proceeds of one or more Permitted ABL
Facilities at 100% of the principal amount so prepaid, plus the Applicable
Prepayment Premium determined for the prepayment date with respect to such
principal amount, plus accrued and unpaid interest thereon, if any, to the
applicable prepayment date; provided, that, the aggregate principal amount of
the Loans following such prepayment shall not be less than $65,000,000.

(c) Prepayment Procedure. The Company will give each Lender written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of the Loans to be
prepaid on such date, the principal amount of each Loan owned by such Lender to
be prepaid (determined in accordance with Section 8.5), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Prepayment Premium due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each Lender and the Agent a certificate
of a Senior Financial Officer specifying the calculation of such Prepayment
Premium as of the specified prepayment date.

8.3. Offers to Prepay in Connection with Asset Sales. Within 15 Business Days of
receipt by the Parent or any of its Subsidiaries of any Net Asset Sale Proceeds
in respect of any

 

42



--------------------------------------------------------------------------------

Asset Sale, the Company shall either (i) make an offer to make a prepayment of
Loans with an aggregate prepayment price equal to such Net Asset Sale Proceeds,
at a prepayment price equal to 100% of the principal amount of Loans prepaid,
plus the Applicable Prepayment Premium determined for the prepayment date with
respect to such principal amount, plus accrued and unpaid interest thereon, if
any, to the applicable prepayment date, by delivering written notice of such
offer to the Agent and the Lenders (the “Asset Sale Offer”), or (ii) so long as
no Default or Event of Default shall have occurred and be continuing, deliver to
Agent an Officer’s Certificate setting forth (x) that portion of such Net Asset
Sale Proceeds that such Principal Company or such Subsidiary intends to (i) use
to purchase all or part of a Person in a transaction approved by the board of
directors of such Principal Company or such Subsidiary or (ii) reinvest in
equipment or other productive assets of the general type used in the business of
such Principal Company and its Subsidiaries, in each case within 180 days of
such date of receipt and stating that such portion of the Net Asset Sale
Proceeds will be invested in Cash Equivalents subject to a First Priority Lien
in favor of the Collateral Agent for the ratable benefit of the Secured Parties
until so used or reinvested, and (y) the proposed use of such portion of the Net
Asset Sale Proceeds and such other information with respect to such use or
reinvestment as the Agent may reasonably request, and each Principal Company
shall, or shall cause one or more of its Subsidiaries to, diligently apply such
portion to such reinvestment purposes; provided that, in respect of any
reinvestment or purchase pursuant to clause (ii) of this Section 8.3, each
Principal Company shall, and shall cause its Subsidiaries to, ensure that such
reinvestment or purchase shall include the acquisition of assets constituting
Collateral, which in such Principal Company’s reasonable judgment has a fair
market value equal to or greater than the fair market value of all Collateral
Disposed of in the corresponding Asset Sale less the Net Asset Sale Proceeds of
such Asset Sale applied to prepayment of the Loans.

If the Company elects to make an Asset Sale Offer in respect of any Asset Sale,
the applicable written notice shall specify the date of prepayment and the
aggregate amount of Net Asset Sale Proceeds to be applied to such prepayment,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated principal, interest and Applicable Prepayment Premium due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Each
Lender shall have the right to accept or decline the Asset Sale Offer by
providing written notice to the Company with a copy to the Agent within 30 days
of receipt of same. The failure of a Lender to notify the Company of its
acceptance within such 30 days shall be deemed to be a rejection of the Asset
Sale Offer. If any Lender accepts the Asset Sale Offer, three Business Days
after such 30-day notice period terminates, the Company shall prepay accepting
Lenders’ Loans with an aggregate prepayment price equal to such Net Asset Sale
Proceeds. The principal amount of the Loans to be prepaid shall be allocated
among each accepting Lender’s portion of the Loans at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
of all accepting Lenders’ Loans not theretofore called for prepayment. Two
Business Days prior to any such prepayment, the Company shall deliver to each
participating Lender and the Agent a certificate of a Senior Financial Officer
specifying the calculation of such Applicable Prepayment Premium as of the
specified prepayment date.

8.4. Offers to Prepay in Connection with Issuances of Capital Stock.

(a) Substantially simultaneously with (and in any event not later than the tenth

 

43



--------------------------------------------------------------------------------

Business Day next following) receipt by any Principal Company or any of its
Subsidiaries of any Net Equity Proceeds in respect of any issuance of Capital
Stock (other than Net Equity Proceeds arising from the issuance of Capital Stock
to officers, directors, employees or contractors of the Parent or its
Subsidiaries in transactions directly relating to compensation for services to
the Parent or its Subsidiaries), the Company shall make an offer to make a
prepayment of Loans with an aggregate prepayment price equal to 50% of such Net
Equity Proceeds, at a prepayment price equal to 100% of the principal amount of
Loans prepaid, plus the Applicable Prepayment Premium determined for the
prepayment date with respect to such principal amount, plus accrued and unpaid
interest thereon, if any, to the applicable prepayment date, by delivering
written notice of such offer to the Agent and the Lenders (the “Capital Stock
Offer”). Notwithstanding the foregoing provisions of this Section 8.4(a), in the
event that the Parent issues any Capital Stock, in an aggregate amount up to
$50,000,000 within the period ending on the last day of the first year following
the Closing Date, the Company shall make a Capital Stock Offer to make a
prepayment of Loans with an aggregate prepayment price equal to 100% of the Net
Equity Proceeds from such issuance, at a prepayment price equal to 100% of the
principal amount of Loans prepaid, plus a prepayment premium of 2.0% with
respect to such principal amount, plus accrued and unpaid interest thereon, if
any, to the applicable prepayment date, by delivering written notice of such
Capital Stock Offer to the Agent and the Lenders; provided, that, the aggregate
principal amount of the Loans following such prepayment shall not be less than
$40,000,000.

(b) If the Company makes a Capital Stock Offer in respect of any issuance of
Capital Stock, the applicable written notice shall specify the date of
prepayment and the aggregate amount of Net Equity Proceeds to be applied to such
prepayment, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated principal, interest and Prepayment Premium due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Each
Lender shall have the right to accept or decline the Capital Stock Offer by
providing written notice to the Company with a copy to the Agent within 30 days
of receipt of same. The failure of a Lender to notify the Company of its
acceptance within such 30 days shall be deemed to be a rejection of the Capital
Stock Offer. If any Lender accepts the Capital Stock Offer, three Business Days
after such 30-day notice period terminates, the Company shall prepay accepting
Lenders’ Loans with an aggregate prepayment price equal to such Net Equity
Proceeds. The principal amount of the Loans to be prepaid shall be allocated
among each accepting Lender’s portion of the Loans at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
of all accepting Lenders’ Loans not theretofore called for prepayment. Two
Business Days prior to any such prepayment, the Company shall deliver to each
participating Lender and the Agent a certificate of a Senior Financial Officer
specifying the calculation of such Prepayment Premium as of the specified
prepayment date.

8.5. Allocation of Partial Prepayments. In the case of each partial prepayment
of the Loans, the principal amount of the Loans to be prepaid shall be allocated
among each Lender’s portion of the Loans pursuant to the provisions of
Section 2.3(b).

8.6. Maturity; Surrender, Etc. In the case of each prepayment of Loans pursuant
to this Section 8, the principal amount of each Loan to be prepaid shall mature
and become due and payable on the date fixed for such prepayment, together with
interest on such principal amount

 

44



--------------------------------------------------------------------------------

accrued and unpaid to such date and the Prepayment Premium. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Prepayment Premium, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note evidencing a
Loan paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Loan.

8.7. Purchase of Loans by the Company. No Principal Company will, and will not
permit any Subsidiary to, purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Loans except upon the payment or
prepayment of the Loans in accordance with the terms of this Agreement and the
Notes. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Loans pursuant to
any provision of this Agreement, no Loans may be made in substitution or
exchange for such repaid, prepaid or purchased Loans and no Notes may be issued
in substitution or exchange for any such Notes.

8.8. Make-Whole Amount.

(a) The term “Make-Whole Amount” means, with respect to any Loan, an amount
equal to (i) the aggregate amount of (x) interest that would have otherwise been
payable from the date of prepayment through the first day of the second year
following the Closing Date on the Called Principal (assuming for purposes of
such calculation that LIBOR shall remain unchanged from the date that is two
Business Days prior to the applicable prepayment) and (y) a 5.0% Prepayment
Premium on the Called Principal, minus (ii) the aggregate amount of interest the
Lenders would earn if the Called Principal were reinvested for the period from
the date of prepayment through the first day of the second year following the
Closing Date at the Treasury Rate plus 0.50%. For the purposes of determining
the Make-Whole Amount, (1) the interest rate in effect on the date the
prepayment is made shall be assumed to be that rate that would have been in
effect from the date of prepayment through the first day of the second year
following the Closing Date and (2) the following terms have the following
meanings:

(i) “Called Principal” means, with respect to any Loan, the principal of such
Loan that is to be prepaid pursuant to Section 8.2, 8.3 or 8.4 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

(ii) “Treasury Rate” shall mean a rate per annum (computed on the basis of
actual days elapsed over a year of 360 days) equal to the rate determined by the
Required Lenders on the date 3 Business Days prior to the date of prepayment, to
be the yield expressed as a rate listed in The Wall Street Journal for United
States Treasury securities having a term ending closest to, but prior to, the
first day of the second year following the Closing Date.

(b) If the Loans are accelerated in accordance with the provisions of this
Agreement for any reason, including, without limitation, because of default,
sale, transfer or encumbrance (including by operation of law or otherwise) or if
the Loans are repaid for any reason (including, without limitation, pursuant to
a plan of reorganization or otherwise as part of any insolvency, bankruptcy or
similar proceeding) following the occurrence of an Event of Default or otherwise
and whether or not the Loans are accelerated, the Applicable Prepayment

 

45



--------------------------------------------------------------------------------

Premium above will also be due and payable as though said indebtedness was
voluntarily prepaid and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of the Lenders’
lost profits as a result thereof. The Applicable Prepayment Premium shall be
presumed to be the liquidated damages sustained by the Lenders as the result of
the early termination and the Company agrees that it is reasonable under the
circumstances currently existing. THE COMPANY EXPRESSLY WAIVES THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW WHICH PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING APPLICABLE PREPAYMENT PREMIUM IN CONNECTION WITH ANY
SUCH ACCELERATION.

(c) The Company expressly agrees that: (i) the Applicable Prepayment Premium
provided for herein is reasonable; (ii) the Applicable Prepayment Premium shall
be payable notwithstanding the then prevailing market rates at the time payment
is made; (iii) there has been a course of conduct between the Lenders and the
Company giving specific consideration in this transaction for such agreement to
pay the Applicable Prepayment Premium; and (iv) the Company shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Company expressly acknowledges that its agreement to pay the Applicable
Prepayment Premium to the Lenders as herein described is a material inducement
to the Lenders to make the Loans.

9. AFFIRMATIVE COVENANTS. Each Principal Company covenants that so long as any
of the Loans are outstanding and until the payment in cash and performance in
full of all Obligations, each Principal Company will perform, and will cause
each of its Subsidiaries to perform, all covenants in this Section 9:

9.1. Existence, Etc. Except as permitted under Section 10.6, each Principal
Company will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises
material to its business; provided, however that no Principal Company or any of
its Subsidiaries shall be required to preserve any such right or franchise if
the Governing Body of such Principal Company or any such Subsidiary shall
determine that the preservation thereof is no longer required in the conduct of
the business of such Principal Company or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to such
Principal Company, such Subsidiary, the Lenders or the Agent. Notwithstanding
the foregoing or any provision to the contrary in the Loan Documents, the
Company may dissolve the Immaterial Subsidiaries at any time.

9.2. Payment of Taxes and Claims; Tax.

(a) Each Principal Company will, and will cause each of its Subsidiaries to, pay
all taxes, assessments and other governmental charges imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any interest or penalty accrues thereon, and pay all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently

 

46



--------------------------------------------------------------------------------

conducted, so long as (i) such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor and
(ii) in the case of a charge or claim which has or may become a Lien against any
of the Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such charge or claim.

(b) The Parent will not, and will not permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Parent and its Subsidiaries).

9.3. Maintenance of Properties; Insurance; Application of Net Insurance/
Condemnation Proceeds.

(a) Maintenance of Properties. Each Principal Company will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
Properties (including all Intellectual Property) required in the business or
materially beneficial to the business of such Principal Company (as determined
in good faith by such Principal Company) and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof; provided that such Principal Company and any Subsidiary
may discontinue the operation and maintenance of and not replace any of its
Properties if such discontinuance is not materially detrimental to the conduct
of the business of such Principal Company and its Subsidiaries.

(b) Insurance. Each Principal Company will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the Properties and businesses of such Principal Company and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
Persons similarly situated in the industry. Without limiting the generality of
the foregoing, each Principal Company will maintain or cause to be maintained
replacement value casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times satisfactory to the
Collateral Agent in its commercially reasonable judgment. Each such policy of
insurance shall (1) name the Collateral Agent for the benefit of the Secured
Parties as an additional insured thereunder as its interests may appear and
(2) in the case of each business interruption and casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to the Collateral Agent, that names the Collateral Agent for the benefit of the
Secured Parties as the loss payee thereunder for any covered loss in excess of
$1,000,000 and provides for at least 30 days’ prior written notice to the
Collateral Agent of any modification or cancellation of such policy.

 

47



--------------------------------------------------------------------------------

(c) Application of Net Insurance/Condemnation Proceeds.

(i) Business Interruption Insurance. Upon receipt by any Principal Company or
any of its Subsidiaries of any business interruption insurance proceeds, (1) so
long as no Default or Event of Default shall have occurred and be continuing,
such Principal Company or such Subsidiary may retain and apply such proceeds for
working capital purposes, and (2) if a Default or an Event of Default shall have
occurred and be continuing, such Principal Company shall, subject to the
Intercreditor Agreement, deliver such proceeds to the Collateral Agent to hold
as Collateral for the Obligations, such proceeds to be thereafter released to
such Principal Company or applicable Subsidiary for use in accordance with
clause (1) above at such time as no Default or Event of Default has occurred and
is then continuing.

(ii) Net Insurance/Condemnation Proceeds Received by the Principal Companies.
Upon receipt by any Principal Company or any of its Subsidiaries of any Net
Insurance/ Condemnation Proceeds (other than from business interruption
insurance) in excess of $1,000,000, such Principal Company will, or will cause
the Subsidiary recipient to, subject to the Intercreditor Agreement, promptly
pay such Net Insurance/Condemnation Proceeds over to the Collateral Agent (and
the Collateral Agent is hereby authorized to collect all such insurance and
condemnation proceeds directly) to be held by the Collateral Agent as Collateral
for the Obligations and to be disbursed to such Principal Company under a
schedule reasonably satisfactory to the Collateral Agent for application to the
cost of repairs, replacements, or restorations of the Property to which such
proceeds relate; provided, that the Collateral Agent shall disburse such
proceeds to such Principal Company (or such other relevant Loan Party) (under a
schedule as provided above) so long as (i) no Default or Event of Default shall
have occurred and be continuing, (ii) the affected Loan Party shall provide the
Collateral Agent with reasonably detailed plans respecting the costs and methods
of repairs, replacements or restoration, and (iii) all such restored, replaced
or restored Property shall be Collateral subject to a First Priority Lien in
favor of the Collateral Agent for the benefit of the Secured Parties. Until the
Collateral Agent applies any such Net Insurance/Condemnation Proceeds as set
forth in the immediately preceding sentence, the Collateral Agent shall continue
to hold such Net Insurance/Condemnation Proceeds as Collateral for the
Obligations.

(iii) Net Insurance/Condemnation Proceeds Received by the Collateral Agent. Upon
receipt by the Collateral Agent of any Net Insurance/Condemnation Proceeds as
loss payee or otherwise, such Net Insurance/Condemnation Proceeds shall be
available to each Principal Company and its Subsidiaries in accordance with
Section 9.3(c)(ii) as if directly received by such Principal Company or its
Subsidiaries (and, to the extent consistent with such clauses, the Collateral
Agent shall either hold such Net Insurance/Condemnation Proceeds in the
Collateral Account as Collateral for the Obligations or deliver such Net
Insurance/Condemnation Proceeds to such Principal Company or its Subsidiaries).

(iv) Repair, Replacement and Restoration. Any repairs, replacements, or
restorations undertaken in accordance with Section 9.3(c) with Net
Insurance/Condemnation Proceeds shall be effected with reasonable promptness and
shall, to the extent commercially feasible, be of a quality and value at least
equal to the quality and value of the respective Property prior to the damage or
destruction of such Property giving rise to such Net Insurance/Condemnation
Proceeds.

 

48



--------------------------------------------------------------------------------

(d) Separate Insurance. No Principal Company will, and will not suffer or permit
its Subsidiaries to, take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under
Section 9.3(b), unless the Collateral Agent is included thereon as set forth in
Section 9.3(b). The Principal Companies immediately shall notify the Collateral
Agent whenever such separate insurance is taken out, specifying the insurer
thereunder and full particulars as to the policies evidencing the same, and
copies of such policies promptly shall be provided to the Collateral Agent.

9.4. Inspection Rights; Lender Meeting.

(a) Inspection Rights. The Parent will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender or the Agent:

(i) No Default. If no Default or Event of Default then exists, at the reasonable
expense of the Parent and upon reasonable prior notice to the Parent or the
Company, as the case may be, to visit the principal executive office of either
Principal Company, to discuss the affairs, finances and accounts of such
Principal Company and its Subsidiaries with such Principal Company’s officers,
and (with the consent of such Principal Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of such Principal Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of such Principal Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing in each case, to the extent that such Principal Company or
any such Subsidiary is not prohibited from revealing any such information
pursuant to any obligation of confidentiality in relation to such material owed
by such Principal Company or such Subsidiary to any third party entered into on
normal commercial terms and not in contemplation of this Section; provided that
the Parent’s obligation to pay the costs of any inspections made pursuant to
this Section 9.4(a)(i) shall be limited to (i) two inspections per year for the
Parent, plus (ii) one inspection per year for the Company, plus (iii) any
inspections made in connection with a request by the Parent or the Company for a
consent, waiver or amendment with respect to the Loan Documents; and

(ii) Default. If a Default or Event of Default then exists, at the reasonable
expense of the Parent, to visit and inspect any of the offices or properties of
the Parent or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, prospects, finances and accounts with their
respective officers and independent public accountants (and by this provision
the Parent authorizes said accountants to discuss the affairs, finances and
accounts of the Parent and its Subsidiaries), all at such times and as often as
may be requested in each case, to the extent that the Parent or any such
Subsidiary is not prohibited from revealing any such information pursuant to any
obligation of confidentiality in relation to such material owed by the Parent or
such Subsidiary to any third party entered into on normal commercial terms and
not in contemplation of this Section.

(b) Lender Meeting. Without duplication with Section 9.4(a), the Principal
Companies will, upon the request of the Required Lenders or the Agent and at the
expense of

 

49



--------------------------------------------------------------------------------

the Principal Companies, participate in a meeting of the Lenders and the Agent
once during each Fiscal Year to be held at the Parent’s principal offices (or at
such other location as may be agreed to by the Principal Companies and the
Agent) at such time as may be agreed to by the Principal Companies and the
Agent.

9.5. Compliance with Laws, Etc.

(a) Compliance. Each Principal Company will comply, and will cause each of its
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all Applicable Laws (including all Environmental Laws),
noncompliance with which could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.

(b) SEC Filings. The Parent will file or furnish, on a timely basis in
accordance with the applicable requirements of the Securities Act or the
Exchange Act (as the case may be), all statements, reports, schedules, forms and
other documents (other than any immaterial Form 3, 4, 5 or 8-K filings or any
filings relating solely to benefit plans), required to be filed or furnished
with or to the SEC.

9.6. Environmental Matters.

(a) Environmental Disclosure. Each Principal Company will deliver to the
Collateral Agent and each Lender:

(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of such
Principal Company or any of its Subsidiaries or by independent consultants,
Governmental Authorities or any other Persons, with respect to significant
environmental matters at any Facility that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (A) any
Release required to be reported to any federal, provincial, state or local
governmental or regulatory agency under any applicable Environmental Laws,
(B) any remedial action taken by such Principal Company or any other Person in
response to (1) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (C) such Principal
Company’s or any Subsidiary’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by such Principal

 

50



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, a copy of any and all written communications
with respect to (A) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(B) any Release required to be reported to any federal, state or local
governmental or regulatory agency, and (C) any request for information from any
governmental agency that suggests such agency is investigating whether such
Principal Company or any of its Subsidiaries may be potentially responsible for
any Hazardous Materials Activity; and

(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (A) any proposed acquisition of
stock, assets, or property by such Principal Company or any of its Subsidiaries
that could reasonably be expected to (1) expose such Principal Company or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect or (2) affect the ability of such Principal Company or any of its
Subsidiaries to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations and (B) any proposed action to be taken by such Principal Company or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject such Principal Company or any of its
Subsidiaries to any additional obligations or requirements under any
Environmental Laws that could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.

(b) The Principal Companies’ Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

(i) Remedial Actions Relating to Hazardous Materials Activities. Each Principal
Company will, in compliance with all applicable Environmental Laws, promptly
undertake, and will cause each of its Subsidiaries promptly to undertake, any
and all investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to a material Environmental Claim.

(ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Each Principal Company will promptly take, and will cause
each of its Subsidiaries promptly to take, any and all actions necessary to
(A) cure any violation of applicable Environmental Laws by such Principal
Company or its Subsidiaries that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect and (B) make an
appropriate response to any Environmental Claim against such Principal Company
or any of its Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

9.7. Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date.

(a) Execution of Subsidiary Guaranty and Personal Property Collateral Documents.
In the event that any Person becomes a Material Subsidiary of any Principal
Company after the date hereof or any Non-Grantor Subsidiary becomes a Material
Subsidiary, such Principal Company will (i) promptly notify the Lenders and the
Agent of that fact, and (ii) except to the extent (A) such Principal Company
delivers satisfactory evidence to the Agent that the granting of a Guaranty of
the Obligations by such Subsidiary and the granting of a Lien on the Property of
such Subsidiary to secure the Obligations (1) would result in a material
increase in the tax liability of any Principal Company and its Subsidiaries
(based on the amount of pre-tax income at the time of determination) or
(2) would be prohibited by Applicable Law or (B) in the case of a Non-U.S.
Subsidiary, in the reasonable determination of the Collateral Agent, the cost of
obtaining or perfecting such Lien is excessive in relation to the value of the
security afforded thereby, cause such Subsidiary to execute and deliver to the
Lenders and the Collateral Agent a Subsidiary Guaranty Joinder and a Security
Agreement Joinder (to the extent required by the terms of the Security
Agreements) and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in Section 4.9) as may be necessary or, in the
opinion of the Collateral Agent, desirable to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and perfected First
Priority Lien on all of the personal and mixed Property of such Subsidiary
described in the applicable forms of Collateral Documents. In addition, as
provided in the Security Agreements but subject to Section 9.7(b), each
Principal Company will, or will cause the Subsidiary Guarantor that owns the
Capital Stock of any Person that becomes a Subsidiary of such Principal Company
or Subsidiary Guarantor to, execute and deliver to the Collateral Agent a
supplement to the applicable Security Agreements and to deliver to Collateral
Agent all certificates representing such Capital Stock of such Person
(accompanied by irrevocable undated stock powers, duly endorsed in blank).

(b) Non-U.S. Subsidiaries of U.S. Subsidiaries. In the event that any Person
becomes a Non-U.S. Subsidiary of a U.S. Subsidiary of any Principal Company
after the date hereof, such Principal Company will promptly notify the Lenders
and the Collateral Agent of that fact and, if such Non-U.S. Subsidiary is
directly owned by a U.S. Subsidiary of such Principal Company, cause such
Non-U.S. Subsidiary to execute and deliver to the Lenders and the Collateral
Agent such documents and instruments and take such further actions (including
actions, documents and instruments comparable to those described in Section 4.9)
as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid and perfected First Priority Lien on 66% of the Capital
Stock of such Non-U.S. Subsidiary.

(c) Subsidiary Organizational Documents, Legal Opinions, Etc. In the event that
any Subsidiary is required to become a Loan Party pursuant to Section 9.7(a),
the applicable Principal Company will deliver to each Lender and the Collateral
Agent, together with such Loan Documents described in this Section 9.7,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Canadian Subsidiary or U.S. Subsidiary, a good
standing certificate from the Secretary of State or equivalent of the
jurisdiction of its organization and, if reasonably required by the Agent, each

 

52



--------------------------------------------------------------------------------

other state or province in which such Person is qualified to do business and, to
the extent generally available, a certificate or other evidence of good standing
as to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such jurisdictions, each to be dated a recent date
prior to their delivery to the Lenders and the Collateral Agent, (ii) a
certificate executed by the secretary or similar officer of such Subsidiary as
to (A) the fact that the attached resolutions of the Governing Body of such
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (B) the incumbency and signatures of the officers of such Subsidiary
executing such Loan Documents, (iii) an executed supplement to the applicable
Security Agreements evidencing the pledge of the Capital Stock of such
Subsidiary by such Principal Company or a Subsidiary of such Principal Company
that owns such Capital Stock, accompanied by a certificate evidencing such
Capital Stock, together with an irrevocable undated stock power duly endorsed in
blank and satisfactory in form and substance to the Collateral Agent, and (iv) a
favorable opinion of outside counsel to such Subsidiary, from such counsel and
in form and substance reasonably satisfactory to the Collateral Agent, as to
(A) the due organization and good standing of such Subsidiary, (B) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(C) the enforceability of such Loan Documents against such Subsidiary and
(D) such other matters (including matters relating to the creation and
perfection of Liens in any Collateral pursuant to such Loan Documents) as the
Collateral Agent may reasonably request, all of the foregoing to be satisfactory
in form and substance to the Collateral Agent.

9.8. Matters Relating to Additional Real Property Collateral.

(a) Additional Mortgages, Etc. From and after the Closing Date, in the event
that (i) any Principal Company or any Grantor acquires any Real Property Asset
located in the United States, Canada or Ireland in fee interest or (ii) at the
time any Person becomes a Grantor, such Person owns or holds any Real Property
Asset located in the United States, Canada or Ireland in fee interest, in the
case of clause (ii) above excluding any such Real Property Asset the
encumbrancing of which requires the consent of any then-existing senior
lienholder, where such Principal Company and its Subsidiaries have attempted in
good faith, but are unable, to obtain such senior lienholder’s consent (any such
non-excluded Real Property Asset described in the foregoing clause (i) or
(ii) being an “Additional Mortgaged Property”), such Principal Company or such
Grantor will deliver to the Lenders and the Collateral Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Grantor, as the case may be, a fully executed and notarized Mortgage
(an “Additional Mortgage”), in proper form for recording in all appropriate
places in all applicable jurisdictions, encumbering the interest of such Loan
Party in such Additional Mortgaged Property; and such opinions, appraisal,
documents, title insurance, environmental reports as may be reasonably required
by the Collateral Agent.

(b) Landlord Consents, Estoppels and Collateral Access Agreements. From and
after the Closing Date, in the event that (i) any Principal Company or any
Grantor acquires any Material Leasehold Property in the United States, Canada or
Ireland or (ii) at the time any Person becomes a Grantor, such Person owns or
holds any Material Leasehold Property in the United States, Canada or Ireland,
and in either case the Collateral Agent reasonably requests that such Principal
Company deliver a fully executed Landlord Consent,

 

53



--------------------------------------------------------------------------------

Estoppel and Collateral Access Agreement with respect to such Material Leasehold
Property, such Principal Company or such Grantor will deliver to the Lenders and
the Collateral Agent, as soon as practicable after such Person acquires such
Material Leasehold Property or becomes a Subsidiary Guarantor, as the case may
be, a fully executed Landlord Consent, Estoppel and Collateral Access Agreement;
provided that no Principal Company or any Grantor shall be required to deliver a
Landlord Consent, Estoppel and Collateral Access Agreement in respect of any
such Material Leasehold Property where such Principal Company and its
Subsidiaries have attempted in good faith, but are unable, to obtain such
lessor’s agreement to enter into a Landlord Consent, Estoppel and Collateral
Access Agreement.

9.9. Deposit Accounts, Securities Accounts and Cash Management Systems.

(a) Each Principal Company will, and will cause each of its Subsidiaries to, use
and maintain its Deposit Accounts, Securities Accounts and cash management
systems in a manner reasonably satisfactory to the Lenders and the Collateral
Agent.

(b) No Principal Company will establish or maintain any Deposit Accounts (except
Permitted Unperfected Accounts) or Securities Accounts of any Grantor unless:

(i) Such Principal Company or such other Grantor, as the case may be, has
(A) delivered to the Lenders and the Collateral Agent an agreement, satisfactory
in form and substance to the Collateral Agent and executed by the financial
institution at which such Deposit Account or Securities Account is maintained,
pursuant to which such financial institution confirms and acknowledges the
Collateral Agent’s security interest in such Deposit Account or Securities
Accounts and, except in respect of its right to receive ordinary course banking
and administration fees, waives its rights to set-off with respect to amounts in
such Deposit Account or Securities Account and (B) taken all other steps
necessary or, in the opinion of the Collateral Agent, desirable to ensure that
the Collateral Agent has a perfected security interest in such Deposit Account
or Securities Account; provided that if such Principal Company or such other
Grantor is unable to obtain such agreement from such financial institution such
Principal Company will, or will cause such other Grantor to, within 30 days
after receiving a written request by any Lender or the Collateral Agent to do
so, transfer all amounts in the applicable Deposit Account or Securities Account
to a Deposit Account or Securities Account maintained at a financial institution
from which such Principal Company or such Grantor has obtained such an
agreement; or

(ii) such Deposit Account or Securities Account is held with an institution
located in a jurisdiction where an agreement of the type contemplated by
Section 9.9(b)(i) is not required to perfect a security interest in such Deposit
Account or Securities Account and where the Collateral Agent has a perfected
security interest in such Deposit Account or Securities Account.

Notwithstanding the foregoing provisions of this Section 9.9(b) and in addition
to any Permitted Unperfected Account, Non-Grantor Subsidiaries may maintain
balances not in excess of $200,000 (and, in the case of Deposit Accounts with
respect to Subsidiaries formed in (a) Brazil not in excess of $3,600,000,
(b) Israel not in excess of $7,000,000, (c) France not in excess of $2,600,000,
(d) India not in excess of $250,000 and (e) Russia not in excess of $2,500,000
in aggregate for all Subsidiaries formed in each such country) in Deposit
Accounts that are general operating accounts not subject to a perfected security
interest in favor of the Collateral Agent.

 

54



--------------------------------------------------------------------------------

9.10. Further Assurances; Additional Collateral.

(a) Each Principal Company will and will cause its Subsidiary Guarantors to do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments the Collateral Agent
or any Lender may reasonably require from time to time in order to (i) carry out
the purposes of this Agreement or any other Loan Document, (ii) subject any of
the Properties, rights or interests covered by any of the Collateral Documents
to the Liens created by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby and the First Priority
nature thereof and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Collateral Agent or the Lenders the rights granted or
now or hereafter intended to be granted to the Collateral Agent or any Lenders
under any Loan Document or under any other document executed in connection
therewith.

(b) With respect to any Property acquired by any Principal Company or a
Subsidiary Guarantor after the Closing Date as to which the Collateral Agent,
for the benefit of the Secured Parties, does not have a perfected First Priority
security interest pursuant to the Collateral Documents (other than Property
expressly excluded from the Collateral pursuant to the Loan Documents and
subject to Section 9.7 with respect to new Subsidiaries and Section 9.8 with
respect to new Real Property Assets), promptly execute and deliver to the
Collateral Agent such amendments to the Collateral Documents or such other
documents as the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such Property and take all other actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected First
Priority security interest in such Property, including, without limitation, the
filing of UCC financing statements.

9.11. Ranking. Each Principal Company will and will cause each of its Subsidiary
Guarantors to ensure that, at all times, all liabilities of such Principal
Company and its Subsidiary Guarantors under this Agreement or the other Loan
Documents shall rank in right of payment either pari passu or senior to all
other Indebtedness and Contingent Obligations of such Principal Company and its
Subsidiary Guarantors.

9.12. Use of Proceeds. The Loan Parties shall use the proceeds from the Loans
(a) to pay the transaction fees and expenses in connection with the Acquisition
contemplated by the Acquisition Agreement, (b) to refinance the Existing Loans
and (c) for general corporate and working capital purposes of the Company and
the Subsidiary Guarantors.

9.13. Assignability of Contracts. Each Principal Company will use commercially
reasonable efforts to exclude from all agreements or documents entered into
after the Closing Date, any term or provision that would prevent such Principal
Company or a Subsidiary Guarantor from granting a Lien in such agreements or
documents to the Collateral Agent under the Collateral Documents.

 

55



--------------------------------------------------------------------------------

9.14. Agent for Service of Process. Each Principal Company will at all times
either (a) maintain Dialogic Research Inc.’s qualification to do business in the
State of New York, or (b) maintain an agent in New York, New York for service of
process of summons, complaint and other legal process related to the Loan
Documents, and in the event such an agent is appointed, each Principal Company
agrees to provide written notice of such appointment to the Agent and the
Lenders.

9.15. Dissolution of Immaterial Subsidiaries.

(a) Veraz International shall be dissolved or merged into a Grantor pursuant to
Section 10.6 on or before November 15, 2010. So long as Veraz International is
dissolved or merged into a Grantor by such date, the Parent shall not be
required to deliver to Collateral Agent any certificates representing Capital
Stock of Veraz International or any stock powers related thereto or cause Veraz
International to enter into any Loan Documents.

(b) Each of the other Immaterial Subsidiaries shall be dissolved or merged into
a Grantor pursuant to Section 10.6 on or before the later of (a) April 1, 2011
or (b) subject to the approval of the Agent (which approval shall not be
unreasonably withheld), such date as the Principal Companies determine on a
commercially reasonable basis that (i) no further receivables will be collected
by such Immaterial Subsidiary, (ii) no further positive tax attributes may be
obtained as a result of the continuation of such Immaterial Subsidiary’s
existence and (iii) no negative tax attributes may be avoided as a result of the
continuation of such Immaterial Subsidiary’s existence.

(c) So long as the provisions of this Section 9.15 are satisfied, no Immaterial
Subsidiary shall be deemed a Material Subsidiary, required to become a Loan
Party or required to execute any Loan Documents (other than this Agreement and,
in the case of EAS, the Security Agreement). Upon the dissolution or merger of
each Immaterial Subsidiary, the Company will cause to be delivered to the Agent
evidence satisfactory to the Agent that such Person has been dissolved.
Notwithstanding any provision of the Loan Documents to the contrary, until each
Immaterial Subsidiary is dissolved, (a) no Immaterial Subsidiary shall
(i) acquire any additional assets after the Closing Date other than cash or
instruments received in connection with the collection of existing Accounts
(which shall be promptly deposited in a Deposit Account of a Grantor satisfying
the requirement of Section 9.9(b) other than as needed for the costs of winding
down of such Immaterial Subsidiary) or (ii) conduct any business other than
(x) completing existing commitments in the ordinary course of business or
(y) business in relation to its dissolution and (b) no proceeds of the Loans,
and no assets, will be transferred to any Immaterial Subsidiary.

9.16. Post-Closing Covenants. The Principal Companies and the applicable
Subsidiaries will satisfy the post-closing covenants set forth on Schedule 9.16
within the time periods set forth therein.

 

56



--------------------------------------------------------------------------------

10. NEGATIVE COVENANTS. Each Principal Company covenants that so long as any of
the Loans are outstanding, such Principal Company will perform, and will cause
each of its Subsidiaries to perform, all covenants in this Section 10:

10.1. Indebtedness. No Principal Company shall, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) each Principal Company may become and remain liable with respect to the
Obligations;

(b) the Grantors may become and remain liable with respect to Indebtedness
(including in respect of Capital Leases and Synthetic Leases) secured by Liens
permitted pursuant to Section 10.2(a)(ii) aggregating not in excess of
$1,500,000 at any one time outstanding;

(c) each Principal Company may become and remain liable with respect to
Indebtedness to any of its Wholly-Owned Subsidiaries, and any Wholly-Owned
Subsidiary of any Principal Company may become and remain liable with respect to
Indebtedness to any Principal Company or any other Wholly-Owned Subsidiary;
provided that (i) all such intercompany Indebtedness shall be evidenced by
promissory notes, (ii) other than (A) Indebtedness described in Schedule 5.18(a)
hereto, (B) Indebtedness of Non-Grantor Subsidiaries arising from advances to
pay business expenses or from sales of goods or licenses of Intellectual
Property in the ordinary course of business and consistent with past practices,
(C) Indebtedness in the form of advances to capitalize newly formed Subsidiaries
that are not required to become Guarantors in an amount not to exceed $1,500,000
in the case of any one Subsidiary and $4,000,000 in the case of all such
Subsidiaries and (D) Indebtedness to fund capital expenditures permitted under
Section 10.3(d), the aggregate principal amount of all Indebtedness of all
Non-Grantor Subsidiaries of the Principal Companies to the Grantors shall not
exceed $2,000,000 at any time outstanding and (iii) so long as a Veraz Foreign
Subsidiary has not executed and delivered to the Agent a joinder to the
Intercompany Subordination Agreement, the Parent shall not permit such Veraz
Foreign Subsidiary to make loans to an Affiliate;

(d) each Principal Company and its Subsidiaries, as applicable, may remain
liable with respect to Indebtedness outstanding as of the Closing Date described
in Schedule 5.18(a) (or any Permitted Refinancing Indebtedness in respect of
such Indebtedness);

(e) Indebtedness under the Working Capital Facility and any refinancing thereof,
in each case to the extent permitted by the Intercreditor Agreement and not in
excess of the Revolver Cap (as defined in the Intercreditor Agreement);

(f) Indebtedness under each Permitted ABL Facility and any refinancing thereof,
in each case to the extent permitted by the relevant intercreditor agreement and
not in excess of the maximum amount permitted by the definition of “Permitted
ABL Facility” hereunder and such intercreditor agreement;

 

57



--------------------------------------------------------------------------------

(g) Each Principal Company or a Subsidiary of such Principal Company may become
and remain liable with respect to Indebtedness of any Person assumed in
connection with any acquisition of such Person permitted under Section 10.3 (or
any Permitted Refinancing Indebtedness in respect thereof) and a Person that
becomes a direct or indirect Wholly-Owned Subsidiary of any Principal Company as
a result of any acquisition permitted under Section 10.3 may remain liable with
respect to Indebtedness existing on the date of such acquisition (or any
Permitted Refinancing Indebtedness in respect thereof); provided that such
Indebtedness is not created in anticipation of such acquisition; and

(h) the Principal Companies and their Subsidiaries may become and remain liable
with respect to (X) unsecured Indebtedness in an aggregate amount not to exceed
$4,000,000 at any one time outstanding, and (Y) Subordinated Indebtedness in an
aggregate amount not to exceed $7,000,000 at any one time outstanding.

Notwithstanding the foregoing, the Principal Companies will not permit the
Principal Companies and their Subsidiaries to be liable with respect to
Indebtedness incurred under subsections (a), (b), (e), (f) and (h) of this
Section 10.1 in an aggregate amount greater than $120,000,000 at any one time.

10.2. Liens and Related Matters.

(a) Prohibition on Liens. No Principal Company will, and no Principal Company
will permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any Property of any
kind (including any document or instrument in respect of goods or accounts
receivable) of any Principal Company or any of its Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement,
mortgage, deed of trust or other similar notice of any Lien with respect to any
such Property, income or profits under the UCC or under any similar recording or
notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens on any asset existing at the time of acquisition of such asset by a
Grantor (including in respect of Capital Leases and Synthetic Leases), or Liens
to secure the payment of all or any part of the purchase price of any asset upon
the acquisition of such asset by a Grantor or to secure any Indebtedness
permitted hereby incurred by a Grantor at the time of or within 90 days after
the acquisition of such asset, which Indebtedness is incurred for the purpose of
financing all or any part of the purchase price of such asset; provided,
however, that the Lien shall apply only to the asset so acquired and the
proceeds of Disposition thereof and the principal amount of Indebtedness secured
thereby is not increased; and provided, further, that all such Liens do not in
the aggregate secure Indebtedness in excess of $2,000,000 at any time;

(iii) Liens on assets of a Person that becomes a direct or indirect Subsidiary
of any Principal Company after the date of this Agreement in accordance with
Section 10.3 hereof, provided, however, that such Liens exist at the time such
Person is acquired or becomes a Subsidiary and are not created in anticipation
thereof and that such Liens shall apply only to the assets of such acquired
Person;

 

58



--------------------------------------------------------------------------------

(iv) Liens in existence as of the Closing Date described in Schedule 10.2
annexed hereto;

(v) Liens on the Revolver Collateral (as defined in the Intercreditor Agreement)
securing Indebtedness under the Working Capital Facility;

(vi) Liens on the collateral (as defined in the relevant intercreditor
agreement) securing Indebtedness under each Permitted ABL Facility; and

(vii) Other Liens securing Indebtedness and Contingent Obligations in an
aggregate amount not to exceed $2,000,000 at any time outstanding.

(b) Equitable Lien in Favor of Lenders. If any Principal Company or any of its
Subsidiaries will create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Liens permitted by
the provisions of Section 10.2(a), it will make or cause to be made effective
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness or Contingent Obligations secured
thereby as long as any such Indebtedness or Contingent Obligations shall be so
secured; provided that, notwithstanding the foregoing, this covenant will not be
construed as a consent by the Required Lenders to the creation or assumption of
any such Lien not permitted by the provisions of Section 10.2(a).

(c) No Further Negative Pledges. No Principal Company nor any of its
Subsidiaries will enter into any agreement (other than in connection with the
Working Capital Facility or any Permitted ABL Facility and then only to the
extent permitted by the Intercreditor Agreement or any intercreditor agreement
relating to the Permitted ABL Facility) prohibiting the creation or assumption
of any Lien upon any of its Properties, whether now owned or hereafter acquired,
except with respect to (i) specific Property to be sold pursuant to an executed
agreement with respect to an Asset Sale, (ii) customary prohibitions relating to
specific Property subject to a Capital Lease or Synthetic Lease or
(iii) customary restrictions on Intellectual Property licensed to any Principal
Company or any of its Subsidiaries so long as such restrictions relate solely to
such Intellectual Property.

(d) No Restrictive Agreements. Except in connection with the Working Capital
Facility or any Permitted ABL Facility and then only to the extent permitted by
the Intercreditor Agreement or any intercreditor agreement relating to the
Permitted ABL Facility, no Principal Company will, and no Principal Company will
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance, condition, prohibition or
restriction of any kind on such Principal Company’s or such Subsidiary’s right
to: (a) incur or repay Indebtedness (whether owing to a Principal Company, any
Subsidiary of a Principal Company or otherwise); (b) guarantee the Obligations
pursuant to the Subsidiary Guaranty; (c) amend, modify, extend or renew any
agreement evidencing Indebtedness; (d) repay any obligations owed to any
Principal Company or any Subsidiary; (e) make loans or advances to any Principal
Company or any Subsidiary; (f) pay dividends or make any other distributions on
any Subsidiary’s Capital Stock owned by any Principal Company or any other
Subsidiary of a Principal Company; or (g) transfer any of its Property to any
Principal Company or any Subsidiary, in each case except as provided in this
Agreement or the other

 

59



--------------------------------------------------------------------------------

Loan Documents and, in the case of clause (g), except (i) with respect to
specific Property to be sold pursuant to an executed agreement with respect to
an Asset Sale or (ii) with respect to Intellectual Property licensed to any
Principal Company or any of its Subsidiaries.

10.3. Investments; Acquisitions. No Principal Company will, and no Principal
Company will permit any of its Subsidiaries to, directly or indirectly, make or
own any Investment in any Person, including any Joint Venture, or acquire, by
purchase or otherwise, all or substantially all the business, Property or
Capital Stock of, or other ownership interest in any Person, or any division or
line of business of any Person except:

(a) such Principal Company and its Subsidiaries may make and own Investments in
Cash Equivalents;

(b) the Grantors may make and own additional equity Investments in their
respective Subsidiaries that are Grantors;

(c) such Principal Company and its Subsidiaries may make intercompany loans to
the extent permitted under Section 10.1(c);

(d) such Principal Company and its Subsidiaries may make Consolidated Capital
Expenditures (i) consistent with the applicable Financial Plan, as modified in
good faith by the Parent’s Governing Body from time to time and (ii) in
addition, in an amount not to exceed $100,000 in any instance and $500,000 in
any fiscal year solely in respect of Consolidated Capital Expenditures made in
circumstances where the advance approval of such capital expenditures by the
Parent’s Governing Body is not practicable (with amounts applied towards such
maximum amounts to be reduced to the extent the related capital expenditure(s)
was subsequently approved by the Parent’s Governing Body), in each case only to
the extent such Consolidated Capital Expenditures do not result in a violation
of Section 10.13; provided that capital expenditures made by Non-Grantor
Subsidiaries in any fiscal year may not exceed (t) $500,000 in aggregate in
respect of all Non-Grantor Subsidiaries organized in the United Kingdom,
(u) $500,000 in aggregate in respect of all Non-Grantor Subsidiaries organized
in Germany (v) $500,000 in aggregate in respect of all Non-Grantor Subsidiaries
organized in Brazil, (w) $500,000 in aggregate in respect of all Non-Grantor
Subsidiaries organized in Israel, (x) $500,000 in aggregate in respect of all
Non-Grantor Subsidiaries organized in France, (y) $500,000 in aggregate in
respect of all Non-Grantor Subsidiaries organized in Russia and (z) in respect
of each other country in which a Subsidiary of any Principal Company is
organized, $100,000 in such country and $500,000 in the aggregate for all such
countries unless any capital expenditures over such applicable maximum amount
set forth in clauses (t) through (z) above have been approved by the Parent’s
Governing Body; provided further, that the acquisition of licenses of Software
permitted under clause (i) of this Section 10.3(d) shall not be subject to the
limitations set forth in the first proviso to this Section 10.3(d);

(e) such Principal Company and its Subsidiaries may continue to own the
Investments owned by them and described in Schedule 10.3(e);

(f) the Grantors may acquire (i) assets acquired pursuant to Section 8.3 and
(ii) other assets (including Capital Stock and including Capital Stock of
Subsidiaries formed in

 

60



--------------------------------------------------------------------------------

connection with any such acquisition having a fair market value not in excess of
$5,000,000 in any one Fiscal Year and $15,000,000 in the aggregate and continue
to own such assets after the acquisition thereof; provided that (i) immediately
prior to and after giving effect to any such acquisition, no Default or Event of
Default shall have occurred and be continuing, and (ii) such Principal Company
shall, and shall cause its Subsidiaries to, comply with the requirements of
Sections 9.7 and 9.8 with respect to each such acquisition that results in a
Person becoming a Subsidiary;

(g) such Principal Company may acquire and hold obligations of one or more
officers or other employees of such Principal Company or its Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of such
Principal Company’s common stock, so long as no cash is actually advanced by
such Principal Company or any of its Subsidiaries to such officers or employees
in connection with the acquisition of any such obligations;

(h) the Grantors may (i) own Investments in Non-Grantor Subsidiaries in
existence on the Closing Date and described in Schedule 10.3(h) and (ii) make
and own additional Investments in Non-Grantor Subsidiaries (A) in an amount not
to exceed $100,000 in aggregate for each country in which an operating
Non-Grantor Subsidiary is organized (not to exceed $2,000,000 in aggregate for
all such countries taken together) and (B) otherwise, in the ordinary course of
business in order to meet such Non-Grantor Subsidiaries’ rent, payroll and other
business expenses, including Contingent Obligations permitted under
Section 10.4(c);

(i) the Principal Companies may consummate the Acquisition.

10.4. Contingent Obligations. No Principal Company will, and no Principal
Company will permit any of its Subsidiaries to, directly or indirectly, create
or become or remain liable with respect to any Contingent Obligation, except:

(a) Subsidiaries of such Principal Company may become and remain liable with
respect to Contingent Obligations in respect of the Subsidiary Guaranty and the
Parent may become and remain liable with respect to Contingent Obligations in
respect of the Parent Guaranty;

(b) such Principal Company and its Subsidiaries may become and remain liable
with respect to Contingent Obligations (i) in respect of customary
indemnification and purchase price adjustment obligations incurred in connection
with (A) Asset Sales or other sales of assets permitted under Section 10.6 or
(B) the Acquisition or any other acquisition permitted under Section 10.3,
(ii) in respect of customary indemnification obligations incurred in connection
with license agreements in the ordinary course of business or (iii) otherwise
approved in writing by the Agent;

(c) (i) such Principal Company and its Subsidiaries may become and remain liable
with respect to Contingent Obligations under guarantees in the ordinary course
of business of the obligations of or to suppliers, customers, franchisees and
licensees of such Principal Company and its Subsidiaries and (ii) the
Subsidiaries may become liable with respect to Contingent Obligations to
financial institutions providing performance guarantees on behalf

 

61



--------------------------------------------------------------------------------

of such Subsidiaries for the benefit of suppliers, customers, franchisees and
licensees of such Subsidiaries in an aggregate amount not to exceed $3,000,000
in any fiscal year and $8,000,000 in the aggregate outstanding at any time;

(d) such Principal Company and its Subsidiaries may become and remain liable
with respect to Contingent Obligations in respect of any Indebtedness of the
other Principal Company or any other Subsidiary or any Principal Company
permitted by Section 10.1; and

(e) such Principal Company may become and remain liable with respect to
Contingent Obligations in respect of guaranties of obligations of its
Subsidiaries identified on Schedule 5.18(b) hereto.

10.5. Restricted Junior Payments. No Principal Company will, and no Principal
Company will permit any of its Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Junior Payment;
provided that (a) any Subsidiary may make Restricted Junior Payments to such
Principal Company or any Grantor (whether directly or indirectly through other
Subsidiaries), (b) Parent may pay any Restricted Junior Payment required in
connection with the closing of the reverse stock split contemplated as part of
the Related Transaction and (c) so long as no Default or Event of Default has
occurred and is continuing, such Principal Company and its Subsidiaries may make
regularly scheduled payments of interest in respect of any Subordinated
Indebtedness in accordance with the terms of, and only to the extent required
by, and subject to the subordination provisions contained in, the indenture or
other agreement pursuant to which such Subordinated Indebtedness was issued, as
such indenture or other agreement may be amended from time to time to the extent
permitted under Section 10.10(a).

10.6. Restriction on Fundamental Changes; Asset Sales. No Principal Company
will, and no Principal Company will permit any of its Subsidiaries to,
materially alter the organizational, capital or legal structure of such
Principal Company or any of its Subsidiaries, or enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution (other than the dissolution of the Immaterial
Subsidiaries)), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise Dispose of, in one transaction or a series of
transactions, all or any part of its business or Property (including its notes
or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, except:

(a) any Subsidiary of the Parent may be merged with or into either Principal
Company or any Wholly-Owned Subsidiary that is a Grantor, or be liquidated,
wound up or dissolved, or all or any part of its business or Property may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to such Principal Company or any Wholly-Owned
Subsidiary that is a Grantor; provided that, in the case of such a merger, such
Principal Company or such Wholly-Owned Subsidiary that is a Grantor,
respectively, shall be the continuing or surviving Person;

(b) any Non-Grantor Subsidiary of such Principal Company may be merged with or
into any Non-Grantor Subsidiary, or be liquidated, wound up or dissolved, or all
or any part of its business or Property may be conveyed, sold, leased,
transferred to otherwise Disposed of, in one transaction or a series of
transactions, to any Non-Grantor Subsidiary;

 

62



--------------------------------------------------------------------------------

(c) such Principal Company and its Subsidiaries may sell or otherwise Dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

(d) such Principal Company and its Subsidiaries may Dispose of (i) obsolete,
worn out or surplus property in the ordinary course of business or (ii) subject
to compliance with Section 8.3, any Property that, as a result of the
Acquisition, becomes surplus or duplicative of or redundant with other Property
of the Parent or any of its Subsidiaries and is no longer necessary for the
conduct of the business of the Parent and its Subsidiaries;

(e) such Principal Company and its Subsidiaries may make Asset Sales of assets
having a fair market value not in excess of $2,250,000 minus the aggregate fair
market value of all assets previously Disposed of pursuant to this
Section 10.6(e) in the last three fiscal years; provided that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value (as determined by the Parent’s Governing Body acting in
good faith) thereof; (ii) the sole consideration received shall be cash; and
(iii) the proceeds of such Asset Sales shall be applied in accordance with the
provisions of Section 8.3 hereof;

(f) in order to resolve disputes that occur in the ordinary course of business,
such Principal Company and its Subsidiaries may discount or otherwise compromise
for less than the face value thereof, notes or accounts receivable;

(g) such Principal Company or a Subsidiary may sell or Dispose of shares of
Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of the Subsidiary if required by Applicable Law or in the
formation of Joint Ventures to the extent (i) such Joint Ventures constitute
Investments permitted pursuant to Section 10.3 hereof or (ii) the sale or
Disposition of shares of Capital Stock in connection with the formation of such
Joint Ventures constitute Asset Sales subject to the provisions of
Section 10.6(e) hereof;

(h) any Person may be merged with or into such Principal Company or any
Subsidiary if the acquisition of the Capital Stock of such Person by such
Principal Company or such Subsidiary would have been permitted pursuant to
Sections 10.1, 10.2 and 10.3; provided that (i) in the case of such Principal
Company, such Principal Company shall be the continuing or surviving Person,
(ii) if a Subsidiary is not the surviving or continuing Person, the surviving
Person becomes a Wholly-Owned Subsidiary that is a Grantor and complies with the
provisions of Sections 9.7 and 9.8 and (iii) no Default or Event of Default
shall have occurred or be continuing after giving effect thereto; and

(i) such Principal Company and its Subsidiaries may make Asset Sales
constituting Permitted Asset Sales; provided that (i) the consideration received
for such assets shall be in an amount at least equal to the fair market value
(as determined by the Parent’s Governing Body acting in good faith) thereof;
(ii) the sole consideration received shall be cash; and (iii) the proceeds of
such Asset Sales shall be applied in accordance with the provisions of
Section 8.3 hereof.

 

63



--------------------------------------------------------------------------------

10.7. Transactions with Affiliates. No Principal Company will, and no Principal
Company will permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Principal Company, on terms that are less favorable to such Principal
Company or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not an Affiliate; provided that the
foregoing restriction shall not apply to (i) any transaction between such
Principal Company and any of its Wholly-Owned Subsidiaries or between any of its
Wholly-Owned Subsidiaries, (ii) reasonable and customary fees paid to members of
the Governing Bodies of such Principal Company and its Subsidiaries, or
(iii) transactions between such Principal Company or a Subsidiary and Tennenbaum
Capital Partners, LLC and its Affiliates; provided, further that, other than as
permitted pursuant to clause (ii) above, in no event will such Principal Company
or any of its Subsidiaries pay, at any time, any fees (whether in the form of
cash, equity incentives or otherwise) to any Affiliates for management,
consulting or similar services.

10.8. Sales and Lease-Backs. No Principal Company will, and no Principal Company
will permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease,
whether an Operating Lease, Synthetic Lease or a Capital Lease, of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
(a) that such Principal Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than such
Principal Company or any of its Subsidiaries) or (b) that such Principal Company
or any of its Subsidiaries intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by such
Principal Company or any of its Subsidiaries to any Person (other than such
Principal Company or any of its Subsidiaries) in connection with such lease;
provided that such Principal Company and its Subsidiaries may become and remain
liable as lessee, guarantor or other surety with respect to any such lease if
and to the extent that such Principal Company or any of its Subsidiaries would
be permitted to enter into, and remain liable under, such lease pursuant to
Section 10.1, assuming the sale and lease back transaction constituted
Indebtedness in a principal amount equal to the gross proceeds of the sale.

10.9. Conduct of Business. No Principal Company will, and no Principal Company
will permit any of its Subsidiaries to, engage in any business if, as a result,
the general nature of the business in which such Principal Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which such Principal Company
and its Subsidiaries, taken as a whole, are engaged on the Closing Date.

10.10. Amendments or Waivers of Documents Relating to Indebtedness.

(a) Amendments of Documents Relating to Indebtedness. No Principal Company will,
and no Principal Company will permit any of its Subsidiaries to, amend or
otherwise change the terms of any Indebtedness, or make any payment consistent
with an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Indebtedness, change (to earlier
dates) any dates upon which payments

 

64



--------------------------------------------------------------------------------

of principal or interest are due thereon, change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto), change
the redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Indebtedness (or a trustee or other
representative on their behalf) which would be materially adverse to any Loan
Party, the Lenders or the Agent.

(b) Amendments of Organizational Documents. No Principal Company will, and no
Principal Company will permit any of its Subsidiaries to, make any amendment,
restatement, supplement or other modification to such Person’s Organizational
Documents in any manner adverse to the Lenders (as Lenders hereunder) or the
Agent without obtaining the prior written consent of the Required Lenders to
such amendment, restatement, supplement or other modification.

10.11. Fiscal Periods. No Principal Company will, and no Principal Company will
permit any of its Subsidiaries to, change (a) their fiscal years to end on a day
other than December 31 or (b) their fiscal quarters to end on days other than
March 31, June 30, September 30 and December 31.

10.12. Wholly-Owned Subsidiaries. No Principal Company will, and no Principal
Company will permit any of its Subsidiaries to, own, form or acquire any
Subsidiary other than Subsidiaries that are Wholly-Owned Subsidiaries of such
Principal Company; provided that such Principal Company or a Subsidiary may own,
form or acquire any Subsidiary that is not a Wholly-Owned Subsidiary to the
extent the ownership, formation or acquisition of such Subsidiary constitutes an
Investment permitted pursuant to Section 10.3 hereof.

10.13. Minimum Interest Coverage Ratio. For each period below, the Parent will
not permit the ratio of (i) Consolidated EBITDA for such period minus
Consolidated Capital Expenditures for such period to (ii) Consolidated Interest
Expense for such period (exclusive of Consolidated Capital Expenditures made
during such period to acquire capital assets that are necessary to the operation
of any business acquired either during or prior to such period as a result of a
Permitted Acquisition; provided that any Consolidated Capital Expenditures so
excluded shall not exceed $100,000 in the aggregate for all Permitted
Acquisitions) to be less than the correlative ratio indicated:

 

Period    Minimum Interest
Coverage Ratio

The four Fiscal Quarter period ending on or about September 30, 2011

   2.0:1:0

The four Fiscal Quarter period ending on or about December 31, 2011

   2.0:1:0

 

65



--------------------------------------------------------------------------------

The four Fiscal Quarter period ending on or about March 31, 2012

   2.0:1:0

The four Fiscal Quarter period ending on or about June 30, 2012

   2.0:1:0

The four Fiscal Quarter period ending on or about September 30, 2012 and
thereafter

   2.5:1:0

10.14. Minimum EBITDA. For each period below, the Parent will not fail to
achieve Consolidated EBITDA of at least the required amount set forth in the
table directly below for the applicable period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$28,500,000    The four Fiscal Quarter period ending on or about September 30,
2011 $30,000,000    The four Fiscal Quarter period ending on or about December
31, 2011 $30,000,000    The four Fiscal Quarter period ending on or about March
31, 2012 $30,000,000    The four Fiscal Quarter period ending on or about June
30, 2012 $32,500,000    The four Fiscal Quarter period ending on or about
September 30, 2012 $32,500,000    The four Fiscal Quarter period ending on or
about December 31, 2012 $32,500,000    The four Fiscal Quarter period ending on
or about March 31, 2013 $32,500,000    The four Fiscal Quarter period ending on
or about June 30, 2013 $35,000,000    The four Fiscal Quarter period ending on
or about September 30, 2013 and thereafter

 

66



--------------------------------------------------------------------------------

10.15. Maximum Consolidated Total Leverage Ratio. For each period below, the
Parent will not permit the Consolidated Total Leverage Ratio for such period to
be greater than the correlative ratio indicated:

 

Period    Maximum Consolidated
Total Leverage Ratio

The four Fiscal Quarter period ending on or about September 30, 2011

   3.65:1.0

The four Fiscal Quarter period ending on or about December 31, 2011

   3.5:1.0

The four Fiscal Quarter period ending on or about March 31, 2012

   3.5:1.0

The four Fiscal Quarter period ending on or about June 30, 2012

   3.5:1.0

The four Fiscal Quarter period ending on or about September 30, 2012

   3.0:1.0

The four Fiscal Quarter period ending on or about December 31, 2012

   3.0:1.0

The four Fiscal Quarter period ending on or about March 31, 2013

   3.0:1.0

The four Fiscal Quarter period ending on or about June 30, 2013

   3.0:1.0

The four Fiscal Quarter period ending on or about September 30, 2013 and
thereafter

   2.5:1.0

10.16. Minimum Liquidity. For each period below, the Parent will not fail to
achieve Liquidity of at least the required amount set forth in the table
directly below, as of the last day of the applicable period set forth opposite
thereto:

 

Applicable Amount

  

Applicable Period

$22,500,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about December 31, 2010

$23,500,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about March 31, 2011

$24,500,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about June 30, 2011

 

67



--------------------------------------------------------------------------------

$30,000,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about September 30, 2011

$30,000,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about December 31, 2011

$30,000,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about March 31, 2012

$30,000,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about June 30, 2012

$35,000,000 + Change in Borrowing Base

   The Fiscal Quarter period ending on or about September 30, 2012 and
thereafter;

provided, however, the Parent will not fail to achieve Liquidity of at least
$20,000,000 for any period set forth above.

11. EVENTS OF DEFAULT. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing:

(a) the Company defaults in the payment of any principal, Prepayment Premium, if
any, on any Loan when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Loan for more
than five Business Days after the same becomes due and payable; or

(c) any Loan Party (or solely for purposes of Section 9.15, the Immaterial
Subsidiaries) defaults in the performance of or compliance with any term
contained in Sections 7(a), 9.5(a), 9.15, 9.16 or 10; or

(d) any Loan Party (i) defaults in the performance of or compliance with any
term contained in Sections 9.3(a), 9.3(b) or 9.9 (ii) defaults in the
performance of or compliance with any term contained in Section 9.2 in any
material respect or (iii) fails to make an Asset Sale or Capital Stock Offer, as
applicable, required to be made pursuant to Sections 8.3, 8.4, 10.6(e) and
10.6(i), and in any such case such default or failure is not remedied with
10 days of the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default or failure and (ii) any Principal Company receiving written
notice of such default from any Lender or the Agent (any such written notice to
be identified as a “notice of default” and to refer specifically to this
paragraph (d) of Section 11); or

 

68



--------------------------------------------------------------------------------

(e) any Loan Party defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b), (c),
(d) or (f) of this Section 11) or in any other Loan Document to which such Loan
Party is a party, and such default is not remedied within 20 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) any Principal Company receiving written notice of such default from any
Lender or the Agent (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (e) of Section 11); or

(f) any material representation or warranty made in writing by or on behalf of
any Principal Company or any Subsidiary Guarantor or by any officer of such
Principal Company or any Subsidiary Guarantor in this Agreement or any other
Loan Document or in any writing furnished in connection with the transactions
occurring pursuant hereto or thereto proves to have been false or incorrect in
any material respect on the date as of which made; or

(g) (i) any Principal Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness or Contingent Obligations that
is outstanding in an aggregate principal amount of at least $500,000 beyond any
period of grace provided with respect thereto, or (ii) any Principal Company or
any Subsidiary is in default in the performance of or compliance with any term
of any evidence of any Indebtedness or Contingent Obligations in an aggregate
outstanding principal amount of at least $500,000 or of any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness or Contingent
Obligations has become, or has been declared (or one or more Persons are
entitled to declare (but irrespective of whether such declaration is made) such
Indebtedness or Contingent Obligations to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than (A) the passage of time, (B) the right of the holder of Indebtedness or
Contingent Obligations to convert such Indebtedness or Contingent Obligations
into equity interests or (C) the sale of (1) Revolver Collateral (as defined in
the Intercreditor Agreement) or (2) collateral securing any Permitted ABL
Facility, which in either case gives rise to an obligation to make an offer to
purchase or prepay Indebtedness), (x) any Principal Company or any Subsidiary
has become obligated to purchase or repay Indebtedness or Contingent Obligations
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $500,000, or (y) one or
more Persons have the right to require any Principal Company or any Subsidiary
so to purchase or repay such Indebtedness or Contingent Obligations, or
(iv) there is an “Event of Default” (or similar term as defined in the Working
Capital Facility) or (v) there is an “Event of Default” (or similar term as
defined in any Permitted ABL Facility); or

(h) any Principal Company or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium, examinership or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, liquidator, trustee
or other officer with similar powers or,

 

69



--------------------------------------------------------------------------------

in the case of any Irish Loan Party, presents a petition for the appointment to
it of an examiner under Section 2 of the Companies (Amendment) Act 1990 with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated or, in the case of any Irish Loan
Party, the Israeli Loan Party or the Brazilian Loan Party, an order is made or a
resolution is passed (save for any reorganisation approved of in writing by the
Agent on behalf of the Lenders) for the winding up of any Irish Loan Party, the
Israeli Loan Party or the Brazilian Loan Party, or (vi) takes corporate action
for the purpose of any of the foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Principal Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of any Principal Company or
any of its Material Subsidiaries, or any such petition shall be filed against
any Principal Company or any of its Material Subsidiaries and such petition
shall not be dismissed within 60 days; or

(j) any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $500,000 or (ii) in
the aggregate at any time an amount in excess of $500,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
any Principal Company has acknowledged coverage) shall be entered or filed
against any Principal Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days; or

(k) if (i) any ERISA Event shall reasonably be expected to occur, (ii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Pension Plans, determined in accordance
with Title IV of ERISA, shall exceed $500,000, (iii) any Principal Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (iv) any Principal
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of any Principal Company or any Subsidiary thereunder, or
(v) any event similar to those described in the preceding clauses (i) through
(iv) above shall occur in respect of any Foreign Plans; and any such event or
events described in clauses (i) through (v) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(l) the Parent Guaranty shall cease to be in full force and effect or the Parent
or any Person acting on behalf of the Parent shall contest in any manner the
validity, binding nature or enforceability of the Parent Guaranty; or

(m) the Subsidiary Guaranty with respect to any Subsidiary Guarantor shall cease
to be in full force and effect or any Subsidiary Guarantor or any Person acting
on behalf of any Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of the Subsidiary Guaranty; or

 

70



--------------------------------------------------------------------------------

(n) any of the Collateral Documents shall cease to be in full force and effect
or to be effective to grant a perfected Lien in favor of the Collateral Agent
for the benefit of the Secured Parties on the Collateral with the priority
purported to be created thereby; or

(o) if any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Loan Party, or a proceeding shall be commenced
by any Loan Party, or by any Governmental Authority having jurisdiction over any
Loan Party, seeking to establish the invalidity or unenforceability thereof, or
such Loan Party shall deny that such Loan Party has any liability or obligation
purported to be created under any material provision of any Loan Document; or

(p) any order, judgment or decree shall be entered against any Principal Company
or any of its Material Subsidiaries decreeing the dissolution or split up of
such Principal Company or such Material Subsidiary and such order shall remain
undischarged or unstayed for a period in excess of 30 days; or

(q) any Principal Company or any of its Subsidiaries shall be convicted under
any criminal law that could lead to a forfeiture of any property of such Person
where either (i) the property subject to forfeiture has a fair market value of
$500,000 or more, or (ii) the forfeiture of such property could reasonably be
expected to have a Material Adverse Effect; or

(r) any event or change shall occur that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect; or

(s) the consummation of the Acquisition shall be unwound, reversed or otherwise
rescinded in whole or in part for any reason; or

(t) a Change in Control shall have occurred.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to any Principal Company or its Material
Subsidiaries described in paragraph (h) or (i) of Section 11 has occurred, all
the Loans then outstanding shall automatically become immediately due and
payable.

(b) If any Event of Default other than an Event of Default described in
paragraph (a) or (b) of Section 11 has occurred and is continuing, the Agent
may, or at the request of the Required Lenders shall, by notice or notices to
the Principal Companies, declare all the Loans then outstanding to be
immediately due and payable.

 

71



--------------------------------------------------------------------------------

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, the Agent may at any time, or at the request of any
holder or holders of Loans at the time outstanding affected by such Event of
Default shall, by notice or notices to the Principal Companies, declare all the
Loans held by such Lender or Lenders to be immediately due and payable.

Upon any Loans becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Loans will forthwith mature and the entire
unpaid principal amount of such Loans, plus (x) all accrued and unpaid interest
thereon and (y) the Applicable Prepayment Premium determined in respect of such
principal amount (to the full extent permitted by Applicable Law), shall all be
immediately due and payable in immediately available funds, in each and every
case without presentment, demand, protest or further notice and without setoff,
counterclaim or deduction of any kind, all of which are hereby waived. Each
Principal Company acknowledges, and the parties hereto agree, that each Lender
has the right to own its Loans free from repayment by the Company (except as
herein specifically provided for) and that the provision for payment of the
Applicable Prepayment Premium by the Company in the event that the Loans are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies. If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Loans have become or have been
declared immediately due and payable under Section 12.1, any Lender may proceed
to protect and enforce the rights of such Lender by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any other Loan Document (including, without
limitation, the Parent Guaranty and the Subsidiary Guaranty), or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission. At any time after any Loans have been declared due and payable
pursuant to paragraph (b) or (c) of Section 12.1, the Agent may, or at the
request of the Required Lenders shall, by written notice to the Principal
Companies, rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Loans, all principal of,
Prepayment Premium, if any, on any Loans that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal, Prepayment Premium, if any, and (to the extent permitted by
Applicable Law) any overdue interest in respect of the Loans, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 18, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to any other Loan
Document. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of dealing
and no delay on the part of any Lender or the Agent in exercising any right,
power or remedy shall

 

72



--------------------------------------------------------------------------------

operate as a waiver thereof or otherwise prejudice such holder’s rights, powers
or remedies. No right, power or remedy conferred by this Agreement or any other
Loan Document upon any Lender or the Agent shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to each Lender
and the Agent on demand such further amount as shall be sufficient to cover all
costs and expenses of such Lender and the Agent incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF THE LOANS AND NOTES.

13.1. Loan Register. The Company shall keep at its principal executive office a
register for the registration and registration of transfers of the Loans and the
Notes evidencing such Loans. The name and address of each Lender of any portion
of the Loans, each transfer thereof and the name and address of each Transferee
of any portion of the Loans shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name any portion
of the Loans shall be registered shall be deemed and treated as the Lender of
such portion of the Loans and the holder of the Notes evidencing such Loans for
all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any Lender or the Agent
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered Lenders.

13.2. Transfer of Loans and Exchange of Notes. Notwithstanding anything else
herein to the contrary, any Lender, may from time to time, at its option, sell,
assign, transfer, negotiate or otherwise dispose of any portion of the Loans
owed to it (including the Lender’s interest in this Agreement and the other Loan
Documents) to any Person without the consent of any Loan Party or any other
Lender, but with the prior written consent of the Company (except after the
occurrence of an Event of Default which is continuing, where the consent of the
Company will not be required), which consent shall not be unreasonably withheld.
In the event of any such sale, transfer or other disposition, the Lender and
relevant Transferee shall execute and deliver to the Agent and the Company an
Assignment Agreement evidencing such sale, assignment, transfer or other
disposition substantially in the form of Exhibit D and the Company shall
thereafter promptly register the Transferee thereof as the registered Lender of
the transferred Loans in accordance with Section 13.1 (provided, that any such
Transferee will be deemed a registered Lender of the applicable portion of the
Loans and a “Transferee” hereunder in the event of the Company’s failure to so
register any such Transferee after it has received written notice of any such
transfer) and Schedule A shall be automatically amended to reflect such transfer
and any new Transferee and Loans owed thereto. Upon surrender of any Note at the
principal executive office of the Company for registration of transfer or
exchange of the Loan evidenced thereby (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered Lender of the portion of the Loans
evidenced by such Note or his attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such portion of the
Loans or part thereof), the Company shall execute and deliver, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, evidencing Loans with an aggregate
principal amount equal to the unpaid principal amount of the portion of the
Loans evidenced by the surrendered Note. Each such new Note shall be payable to

 

73



--------------------------------------------------------------------------------

such Person as such holder may request and shall be substantially in the form of
Exhibit A. Each new Note shall be dated from the date of the surrendered Note,
and the exchange of Notes shall not change the date from which the underlying
portion of the Loans, evidenced by the new Note, bear interest. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Loans or Notes. Loans shall
not be transferred in amounts less than $2,000,000 without the prior consent of
the Company, which consent shall not be unreasonably withheld, provided that if
necessary to enable the registration of transfer by a Lender of all of its
Loans, one Loan may be in an amount of less than $2,000,000. Any Transferee, by
its acceptance of a Loan registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6. For
greater certainty, the surrender of a Note and delivery of a new Note shall not
result in a novation of all or a portion of the Loan evidenced by the
surrendered Note and the new Note shall represent continuing evidence of the
Loan (or portion thereof) formerly evidenced by the surrendered Note.

13.3. Replacement of Notes. Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Lender or another Lender with a minimum net worth of at least
$10,000,000 in excess of the outstanding principal amount of the Loans evidenced
by such Note, such Person’s own unsecured agreement of indemnity shall be deemed
to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, the
Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

14. PAYMENTS ON LOANS.

14.1. Place of Payment. So long as any Loans remain outstanding to any Lender,
and notwithstanding anything contained in any Loan Document to the contrary, the
Company will pay all sums becoming due on the Loans for principal, Prepayment
Premium, if any, and interest by the method and at the address specified for
such purpose below such Lender’s name in Schedule A, or by such other method or
at such other address as such Lender shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of the Note evidencing such Loan or the making of any notation thereon, except
that upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full in immediately available funds of
any Loan, such Lender shall surrender the Note evidencing such Loans for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office. Prior to any sale or other disposition of any Loan
owed to a Lender or its nominee, such Lender will, at its election, either
endorse on the

 

74



--------------------------------------------------------------------------------

Note evidencing such Loan the amount of principal paid on such Loan and the last
date to which interest has been paid on such Loan or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses. Whether or not the transactions contemplated hereby
shall be consummated, each Principal Company agrees, jointly and severally, to
pay promptly (a) all the actual and reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto (whether or not any such
amendment, waiver or consents become effective); (b) all the costs of furnishing
all opinions by counsel for the Loan Parties (including any opinions requested
by the Collateral Agent, Agent or the Lenders as to any legal matters arising
hereunder) and of any Loan Party’s performance of and compliance with all
agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (c) the
reasonable fees, expenses and disbursements of counsel to the Lenders and the
Agent in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto (whether or not any such amendment, waiver or
consents become effective) and any other documents or matters requested by any
Loan Party; (d) all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of the Collateral Agent on behalf of the Secured
Parties pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title
insurance premiums, and reasonable fees, expenses and disbursements of counsel
to the Collateral Agent and of counsel providing any opinions that the
Collateral Agent or the Lenders may request in respect of the Collateral
Documents or the Liens created pursuant thereto; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any auditors, accountants or appraisers and any environmental or other
consultants, advisors and agents employed or retained by the Collateral Agent or
the Lenders or any of their counsel) of obtaining and reviewing any
environmental audits or reports provided for under Section 4.10, 9.6 or 9.8;
(f) the costs incurred by the Collateral Agent in connection with the custody or
preservation of any of the Collateral; (g) all costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by the Collateral
Agent and the Lenders in enforcing any Obligations of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Subsidiary Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings; and (h) all costs and expenses incurred by
the Lenders in obtaining periodic appraisals and market valuations of the Loans
from time to time as required or otherwise desirable (as determined by the
applicable Lender in its reasonable discretion) pursuant to any Funding Source
Agreement or other Contractual Obligation of a Lender. Each Principal Company
will, jointly and severally, pay, and will save each Lender and the Agent
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those retained by a Lender or the Agent).

 

75



--------------------------------------------------------------------------------

15.2. Survival. The obligations of the Principal Companies under this Section 15
will survive the payment or transfer of any Loan, the enforcement, amendment or
waiver of any provision of this Agreement or any other Loan Document, and the
termination of this Agreement.

16. INDEMNIFICATION.

(a) Each Principal Company will, jointly and severally, indemnify and hold
harmless each Lender, the Collateral Agent, the Agent, each person who controls
a Lender within the meaning of the Securities Act or the Exchange Act and each
of its Subsidiaries and each of their respective directors, officers, employees,
principals, members, agents, advisors and partners (any and all of whom are
referred to as the “Indemnified Party”) from and against any and all losses,
claims, damages, and liabilities not determined by a court of competent
jurisdiction in a final and non-appealable judgment to be resulting from the
gross negligence or willful misconduct of such Indemnified Party, whether joint
or several (including all legal fees or other expenses reasonably incurred by
any Indemnified Party in connection with the preparation for or defense of any
pending or threatened third party claim, action or proceeding, whether or not
resulting in any liability), to which such Indemnified Party may become subject,
under any Applicable Law or otherwise, caused by or arising out of, or allegedly
caused by or arising out of, (i) this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby (including, without limitation, any
failure to extend Loans other than by reason of a breach of this Agreement by
the Indemnified Party), (ii) any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Subsidiary Guaranty)), or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of any Principal Company or any of its Subsidiaries.

(b) Promptly after receipt by an Indemnified Party of notice of any claim,
action or proceeding with respect to which an Indemnified Party is entitled to
indemnity hereunder, such Indemnified Party will notify the Principal Companies
of such claim or the commencement of such action or proceeding, provided that
the failure of an Indemnified Party to give notice as provided herein shall not
relieve any Principal Company of its obligations under this Section 16 with
respect to such Indemnified Party, except to the extent that such Principal
Company is actually prejudiced by such failure. The Principal Companies will
assume the defense of such claim, action or proceeding and will employ counsel
satisfactory to the Indemnified Party and will pay the fees and expenses of such
counsel. Notwithstanding the preceding sentence, the Indemnified Party will be
entitled, at the expense of the Principal Companies, to employ counsel separate
from counsel for the Principal Companies and for any other party in such action
if the Indemnified Party reasonably determines upon advice of counsel that a
conflict of interest or other reasonable basis exists which makes representation
by counsel chosen by the Principal Companies not advisable.

(c) THE INDEMNIFICATION PROVISIONS IN THIS SECTION 16 SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW,

 

76



--------------------------------------------------------------------------------

FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW OR PRODUCTS
LIABILITY, SECURITIES OR OTHER LAW) AND REGARDLESS OF WHETHER ANY PERSON
(INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE
SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION.

(d) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 16 may be unenforceable in whole or in part
because they are violative of any Applicable Law or public policy, each
Principal Company shall, jointly and severally, contribute the maximum portion
that it is permitted to pay and satisfy under Applicable Law to the payment and
satisfaction of all indemnified liabilities incurred by Indemnified Parties or
any of them.

17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. All
representations and warranties contained herein and in the other Loan Documents
shall survive the execution and delivery of this Agreement and the other Loan
Documents, the purchase or transfer by a Lender of any Loan or portion thereof
or interest therein and the payment of any Loan, and may be relied upon by any
subsequent Lender (including any Transferee), regardless of any investigation
made at any time by or on behalf of any Lender (including any Transferee). All
statements contained in any certificate or other instrument delivered by or on
behalf of any Principal Company pursuant to this Agreement or any other Loan
Document shall be deemed representations and warranties of such Principal
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the other Loan Documents embody the entire agreement and understanding
between the Lenders and each Principal Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

18. AMENDMENT AND WAIVER.

18.1. Requirements. This Agreement and the other Loan Documents may be amended,
and the observance of any term hereof or of the other Loan Documents may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Principal Companies and the Required Lenders.

18.2. Solicitation of Lenders.

(a) Solicitation. Each Principal Company will provide each Lender (irrespective
of the amount of Loans then owed to it) and the Agent with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Lender to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions of
this Agreement or of any other Loan Document. Each Principal Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 18 to each Lender and the
Agent promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Lenders.

 

77



--------------------------------------------------------------------------------

(b) Payment. No Principal Company will directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any Lender as consideration for or
as an inducement to the entering into by any Lender of any waiver or amendment
of any of the terms and provisions of this Agreement or of any other Loan
Document unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each Lender then outstanding
even if such Lender did not consent to such waiver or amendment.

18.3. Binding Effect, Etc. Any amendment or waiver consented to as provided in
this Section 18 applies equally to all Lenders and the Agent and is binding upon
them and upon each future Lender and Agent (including Transferees) and upon each
Principal Company without regard to whether the Note evidencing a Lender’s Loan
has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Principal Company and any Lender or
the Agent nor any delay in exercising any rights under this Agreement or under
any other Loan Document shall operate as a waiver of any rights of any Lender or
the Agent.

18.4. Loan prepaid by the Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Loans then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or any other Loan Document, or have
directed the taking of any action provided in this Agreement or in any other
Loan Document to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Loans then outstanding, Loans
prepaid by the Company or any of its Affiliates shall be deemed not to be
outstanding.

19. NOTICES. All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid) or (d) by email if the sender obtains a confirmation of
receipt and the sender on the same day sends a confirming copy of such notice by
a recognized overnight delivery service (charges prepaid). Any such notice must
be sent:

(i) if to a Lender or its nominee, to such Lender or nominee at the address
specified for such communications in Schedule A, or at such other address as a
Lender (including any Transferee) or a nominee shall have specified to the
Company in writing,

(ii) if to the Agent, to the Agent at its address set forth below its signature
below, or

(iii) if to a Principal Company, to such Principal Company at its address set
forth below its signature below, or at such other address as such Principal
Company shall have specified to the Agent and the Lenders in writing.

Notices under this Section 19 will be deemed given only when actually received.

 

78



--------------------------------------------------------------------------------

20. REPRODUCTION OF DOCUMENTS. This Agreement, the other Loan Documents and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications that may hereafter be executed, (b) documents received by the
Lenders or the Agent at the Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to the Lenders or the Agent, may be reproduced by the
Lenders or the Agent by any photographic, photo static, microfilm, micro card,
miniature photographic or other similar process and the Lenders may destroy any
original document so reproduced. Each Principal Company agrees and stipulates
that, to the extent permitted by Applicable Law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by the Lenders or the Agent in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 20 shall not
prohibit any Principal Company or any Lender or the Agent from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

21. CONFIDENTIAL INFORMATION. For the purposes of this Section 21, “Confidential
Information” means information delivered to a Lender or the Agent by or on
behalf of any Principal Company or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by a Lender or the Agent as being
confidential information of such Principal Company or such Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Lender or the Agent prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Lender or the Agent or any person acting on its behalf, (c) otherwise
becomes known to such Lender or the Agent other than through disclosure by any
Principal Company or any Subsidiary or (d) constitutes financial statements
delivered to such Lender or the Agent under Section 7 that are otherwise
publicly available. Each Lender and the Agent will maintain the confidentiality
of Confidential Information in accordance with procedures adopted by it in good
faith to protect confidential information of third parties delivered to such
Lender and the Agent, provided that such Lender and the Agent may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by such Lender’s
Loans), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 21, (iii) any other Lender or the Agent, (iv) any
Person to which such Lender assigns or offers to assign such Loan or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 21), (v) any Person from which such Lender offers to purchase any
security of any Principal Company (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 21), (vi) any federal or state regulatory authority having
jurisdiction over such Lender or the Agent, (vii) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about such Lender’s
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such

 

79



--------------------------------------------------------------------------------

Lender, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Lender or the Agent is a party or
(z) if an Event of Default has occurred and is continuing, to the extent such
Lender or the Agent may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under this Agreement or any other Loan Document.

22. CERTAIN PAYMENTS.

22.1. Pro Rata Treatment.

(a) Except as otherwise provided herein, each payment of principal, interest and
Prepayment Premium, if any, on the Loans shall be made or shared among the
Lenders pro rata according to the respective unpaid principal amounts of the
Loans owed to such Lenders in accordance with the provisions of Section 2.3(b).

(b) The Lenders hereby agree among themselves that if any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of the Loans owed to it, in excess of its
ratable share of payments on account of such Loans obtained by all Lenders
entitled to such payments, such Lender shall promptly (i) turn the same (in
kind) over to the other Lenders to the extent necessary so that each Lender has
received such payments in accordance with Section 22.1(a) or (ii) purchase,
without recourse or warranty, from the other Lenders such participation in the
Loans, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing party, such purchase shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefore
shall be returned to such purchasing party, but without interest except to the
extent that such purchasing party is required to pay interest in connection with
the recovery of the excess payment. Each Principal Company agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 22.1(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the Company
in the amount of such participation.

22.2. Payments Due on Non-Business Days. Anything in this Agreement or the Loan
Documents to the contrary notwithstanding, any payment of principal of or
interest or Prepayment Premium on any Loan that is due on a date other than a
Business Day shall be made on the next succeeding Business Day, in any such case
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

22.3. Net Payments; Taxes.

(a) All payments made by any Loan Party hereunder or under any Loan Document
will be made without setoff, counterclaim or other defense, each of which is
hereby waived. All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding,

 

80



--------------------------------------------------------------------------------

except as provided in the second succeeding sentence, any tax (including,
without limitation, franchise taxes) imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the United States of America,
the jurisdiction in which it is organized or the jurisdiction in which the
principal office of such Lender is located or any subdivision thereof or
therein) and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Company agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Loan Document, after withholding or
deduction for or on account of any Taxes (including, without limitation,
withholdings or deductions applicable to additional amounts paid under this
Section 22.3), will not be less than the amount provided for herein or in such
Loan Document. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Company agrees to reimburse any Lender, upon the written
request of such Lender, for taxes (including, without limitation, franchise
taxes) imposed on or measured by the net income or net profits of the Lenders
pursuant to the laws of the jurisdiction in which the Lender is organized or in
which the principal office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office of such Lender is located
and for any withholding of taxes as such Lender shall determine are payable by,
or withheld from, such Lender, in respect of such amounts so paid to or on
behalf of such Lender pursuant to the preceding sentence and in respect of any
amounts paid to or on behalf of the Lender pursuant to this sentence. The
Company will furnish to such Lender within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Company. In addition, the Company agrees to pay
any present or future stamp, recording or documentary taxes and any other excise
or property taxes, charges or similar levies (not including income or franchise
taxes) that arise under the laws of Canada, any province or territory thereof,
the United States of America, the State of New York or any other state or
jurisdiction where any Property of the Loan Parties is located from any payment
made hereunder or under any other Loan Document or from the execution, delivery,
filing, recordation or otherwise with respect to this Agreement or any other
Loan Document (hereinafter referred to as “Other Taxes”). The Company agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes or Other Taxes and any related
liability (including penalties, interest and expenses incurred in connection
therewith) so levied or imposed and paid by such Lender.

(b) If a Lender in its sole discretion determines that it has received a refund
of, or in respect of, any Taxes or Other Taxes for which the Company has paid
additional amounts pursuant to Section 22.3(a) or, after the payment of such
Taxes or Other Taxes or additional amounts, such Lender in its sole discretion
determines that it has received a tax credit, deduction or other benefit by
reason of the payment or accrual of such Taxes, such Lender shall within 120
days from the date of the receipt of such refund or realization of such credit,
deduction or benefit, pay to the Company an amount equal to such refund, credit,
deduction or tax benefit. Nothing in this Section 22.3 shall require any Lender
to disclose its tax returns to any Person.

 

81



--------------------------------------------------------------------------------

(c) In respect of amounts paid or credited by a Loan Party that is resident in
Canada for purposes of the Income Tax Act (Canada) (the “ITA”) to or for the
benefit of a particular Lender that is an “authorized foreign bank” for purposes
of the ITA, the obligations under Section 22.3 to pay an additional amount shall
apply where the particular Lender is liable for tax under Part XIII of the ITA
in respect of such payment, even if the Loan Party is not required under the ITA
to deduct or withhold an amount in respect of taxes on such payment and
Section 22.3 shall apply, mutatis mutandis, as if the Loan Party was required to
withhold an amount in respect of such taxes.

22.4. Default Interest. Upon the occurrence of an Event of Default, to the
extent permitted by Applicable Law, interest on any principal of or interest or
Prepayment Premium on any Loan, in each case, at the Default Rate, shall be
payable from and including the date such Event of Default occurred (or, in the
case of an Event of Default under paragraph (b) of Section 11, the date on which
the Company defaults in the payment of such interest) until the earlier to occur
of (i) the date such Event of Default has been cured by the Company and (ii) the
date such principal of or interest or Prepayment Premium on any Loan is paid.
Such interest on any such amount shall be payable on the date such amount is
paid or, at the option of the Person to whom such amount is payable, from time
to time upon demand by such Person.

22.5. Certain Floating Rate Loan Provisions.

(a) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement any change in Applicable Law or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest or Prepayment Premium on any Loan or any fees, expenses
or indemnities payable hereunder (other than changes in respect of taxes imposed
on the overall net income of such Lender by the United States or the
jurisdiction in which such holder has its principal office or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirements against assets
of, deposits with or for the account of or credit extended by any Lender or
shall impose on such Lender or the London interbank market any other condition
affecting this Agreement or Loans extended by such Lender and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan or to reduce the amount of any payment received or
receivable by such Lender hereunder or under any of the Loan Documents (whether
of principal, interest, Prepayment Premium or otherwise), then the Company
agrees to pay to such Lender in accordance with Section 22.5(c) below such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation, agreement or guideline regarding capital adequacy,
or any amendment or modification after the date hereof to or of any such law,
rule, regulation, agreement or guideline (whether such law, rule, regulation,
agreement or guideline had been originally adopted before or after the date
hereof) or any change after the date hereof in the interpretation or
administration of any such law, rule, regulation, agreement or guideline by any
Governmental Authority charged with the interpretation or administration
thereof, or

 

82



--------------------------------------------------------------------------------

compliance by such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
has or would have the effect of reducing the rate of return on such Lender’s
capital as a consequence of the Loans extended pursuant hereto to a level below
that which such Lender could have achieved but for such applicability, adoption,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy), then from time to time the Company agrees to pay
to such Lender such additional amount or amounts as will compensate such holder
for any such reduction suffered.

(c) A certificate of any Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender as specified in clause (a) or
(b) above shall be delivered to the Company and shall be conclusive absent
manifest error. The Company agrees to pay such Lender the amount shown as due on
any such certificate within five Business Days after its receipt of the same.

(d) Failure or delay (but only up to a period of 180 days after the date of
adoption contemplated in Section 22.5(a) or 22.5(b), as applicable) on the part
of any Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital shall not
constitute a waiver of such Lender’s right to demand such compensation with
respect to such period or any other period. The protection of this clause
(d) shall be available to any such Lender regardless of any possible contention
of the invalidity or inapplicability of the law, rule, regulation, agreement,
guideline or other change or condition that shall have occurred or been imposed.

(e) The provisions of this Section 22.5 shall remain operative and in full force
and effect regardless of the occurrence of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Lender.

22.6. Lender Expenses.

(a) Subject to Section 22.6(b) hereof, if any Lender incurs costs or expenses of
the type specified or similar to those described in Section 22.5 or is funding
any portion of its Loans through a credit agreement, line of credit or other
loan arrangement (“Funding Source Agreement”) which contains provisions similar
to those set forth in Section 22.5 and such Lender is required by the terms of
such Funding Source Agreement to pay to one or more lenders under such Funding
Source Agreement increased amounts similar to those payable under Section 22.5,
then the Company shall promptly pay to such Lender, such additional amount or
amounts as may be necessary to compensate such Lender for the increased amounts
payable under such Funding Source Agreement. Such Lender may assume for purposes
of apportioning such increased amounts that the Loans extended hereunder by such
Lender were funded entirely by borrowings under such Funding Source Agreement.

(b) If any Lender requires that the Company pay additional amounts pursuant to
Section 22.6(a) hereof (such Lender, a “Requesting Lender”), the Company may,
upon at least 30 days’ prior irrevocable written notice to the Requesting Lender
(a

 

83



--------------------------------------------------------------------------------

“Replacement Notice”) permanently replace such Requesting Lender with one or
more substitute Lenders (each, a “Replacement Lender”), and such Requesting
Lender shall have no right to refuse to be replaced hereunder except as set
forth in Section 22.6(c). Any Replacement Notice shall specify an effective date
for such replacement, which date shall be not less than 30 days after, and not
more than 60 days after, the date such notice is given.

(c) At any time prior to the date of the replacement of such Requesting Lender
as set forth in the applicable Replacement Notice, such Requesting Lender may,
by delivery of written notice to the Company, withdraw its request that the
Company pay additional amounts to such Requesting Lender pursuant to
Section 22.6(a) hereof, and thereafter neither the Company nor the Replacement
Lenders shall have the right to replace such Requesting Lender pursuant to this
Section 22.6.

(d) On the effective date of a replacement pursuant to Section 22.6(b) hereof,
the Requesting Lender and each Replacement Lender shall execute and deliver an
Assignment Agreement in substantially the form attached hereto as Exhibit D,
subject only to the Requesting Lender being repaid its share of the outstanding
Obligations (including accrued and unpaid interest on the Requesting Lender’s
Loans) without any premium or penalty of any kind whatsoever. If the Requesting
Lender shall refuse or fail to execute and deliver any such Assignment Agreement
on the effective date of such replacement, the Requesting Lender shall be deemed
to have executed and delivered such Assignment Agreement. The replacement of any
Requesting Lender shall be made in accordance with the terms of Section 13.2
hereof.

(e) Notwithstanding the replacement of a Requesting Lender, the Company shall
promptly pay additional amounts payable to such Requesting Lender pursuant to
Section 22.6(a) for the period up to and including the date such Requesting
Lender is replaced pursuant to this Section 22.6.

23. APPOINTMENT OF AGENT.

23.1. Appointment. Each of the Lenders hereby irrevocably appoints the Agent as
its agent hereunder and under the other Loan Documents, and to act as the
Collateral Agent on behalf of the Lenders hereunder and under the other Loan
Documents, and in each case authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Any reference herein to the Agent shall include the Agent in
its capacity as Agent hereunder and as Collateral Agent (or fondé de pouvoir
where a Security Agreement is governed by the laws of the Province of Québec)
under any Loan Document. Each Lender does hereby make, constitute and appoint
the Agent its true and lawful attorney-in-fact with full powers of substitution
and resubstitution for such Lender and in its name, place and stead, in any and
all capacities, to execute for such Lender and on its behalf any document or
agreement for which the Agent is empowered to act on behalf of such Lender under
this Section 23, granting to the Agent full power and authority to do and
perform each act requisite and necessary to be done, as fully to all intents and
purposes as the Lender could do in person, provided that such power shall be
granted only to the extent necessary to undertake the actions permitted to be
done or taken by the Agent under this Section 23. Each of the Lenders hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be

 

84



--------------------------------------------------------------------------------

deemed irrevocably to authorize, the Agent to take such action on their behalf
under the provisions of this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental hereto and thereto. The Agent may
perform any of its duties hereunder by or through its officers, directors,
agents, employees or affiliates. The Agent shall not have, by reason of this
Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender or any Principal Company, and nothing in this Agreement or
any of the other Loan Documents, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein. Each Lender hereby accepts the pledges, mortgages and
fiduciary assignments created for its benefit under the Security Agreements and
empowers the Agent to enter into such agreements and act as Collateral Agent on
behalf and for the benefit of each Lender. The provisions of this Section 23 are
solely for the benefit of the Agent and the Lenders, and no Principal Company or
any of the Subsidiaries or Affiliates of such Principal Company shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Lenders and the Agent does not assume and shall not be
deemed to have assumed any fiduciary relationship or other obligation or
relationship of agency or trust with any Principal Company or for any of their
Subsidiaries or Affiliates.

23.2. Rights of Agent. With respect to its obligation to extend Loans under this
Agreement, the Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lenders,” “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include the Agent in its individual capacity as
such (as the case may be). The Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to, any Principal
Company or any of its Affiliates (or any Person engaged in similar business with
any Principal Company or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Principal Company or any of its Affiliates for services in connection with
this Agreement and otherwise without having to account for the same to the
Lenders.

23.3. Administration of the Collateral. The Agent as Collateral Agent shall
administer the Collateral and any Lien thereon for the benefit of the Lenders in
the manner provided herein and in the Security Agreements and in any other
related Loan Documents; provided, however, that in the event of conflict between
the provisions relating to administration of Collateral included in this
Agreement and those included in the Security Agreements, the latter shall
prevail. The Agent shall exercise such rights and remedies with respect to the
Collateral as are granted to it hereunder and as Collateral Agent under the
Security Agreements and related documents and Applicable Law and as shall be
directed by the Required Lenders. Upon payment in full in immediately available
funds of all Obligations under the Loan Documents, the Agent and its Affiliates
shall promptly release any and all Liens, Collateral and other security
arrangements entered into in connection with this Agreement, the Loan Documents
and the transactions contemplated hereby and thereby.

 

85



--------------------------------------------------------------------------------

23.4. Application of Proceeds. Except as otherwise specifically provided herein
and in the other Loan Documents, the proceeds of any collection, sale,
disposition, foreclosure or other realization of all or any part of the
Collateral shall be applied by the Agent in the following order of priority:

(a) FIRST: to the payment of all costs, taxes and expenses of such collection,
sale, disposition, foreclosure or other realization, including reasonable
compensation to the Collateral Agent, the Agent, and their respective agents and
counsel in connection therewith, and all other expenses, liabilities and
advances made or incurred by the Agent or Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification under any Collateral Document and all advances made by the
Collateral Agent under any Collateral Document for the account of any Loan
Party, and to the payment of all costs and expenses paid or incurred by the
Collateral Agent in connection with the exercise of any right or remedy under
any Collateral Document;

(b) SECOND: to the payment of any other amounts payable to the Agent under the
Loan Documents;

(c) THIRD: pursuant to the provisions of Section 2.3(b);

(d) FOURTH: to the payment of all other unpaid Obligations, if any; and

(e) FIFTH: any surplus remaining after payment of the foregoing amounts shall be
paid to the Company by the Agent, subject, however, to the rights of the holder
of any then existing Lien of which the Agent has actual notice (without
investigation); it being understood that the Company shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the sums referred to in clauses (a) through (e) of
this Section 23.4.

23.5. Duties of Agent. The Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise in writing by the Required Lenders, and
(c) except as expressly set forth herein and in the other Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Principal Company or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until notice thereof is given to the Agent by any Principal Company
or a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into

 

86



--------------------------------------------------------------------------------

(v) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (w) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (x) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(y) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (z) the satisfaction of any condition set forth herein or therein,
other than to confirm receipt of items expressly required to be delivered to the
Agent. In the event that the Agent receives such a notice, the Agent shall give
prompt notice thereof to the other Lenders and the Principal Companies (if
received from a Lender) or to the Lenders (if received from any Principal
Company).

23.6. Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for a
Lender, any Principal Company or any Subsidiary), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

23.7. Appointment of Sub-Agents. The Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective
Affiliates. The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of the Agent and any such sub-agent,
an shall apply to their respective activities in connection with the syndication
of the credit facilities provided for herein as well as activities as Agent.

23.8. Resignation of Agent. Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by notifying
the Lenders and the Principal Companies. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Principal Companies, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
upon not less than ten days’ notice, on behalf of the Lenders, appoint a
successor Agent, which institution shall be a bank with an office in Los
Angeles, California or New York, New York, with a combined capital and surplus
of at least $500,000,000. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired) Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the Agent’s resignation hereunder, the
provisions of this Section shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.

 

87



--------------------------------------------------------------------------------

23.9. Lender Non-Reliance. Independently and without reliance upon the Agent,
each Lender, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of each Principal Company and its Subsidiaries in connection with the
extension of the Loans and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of each Principal
Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Agent shall not have any duty or responsibility, either initially
or on continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
extension of the Loans or at any time or times thereafter. The Agent shall not
be responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of the Principal Companies or any Subsidiary or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Principal Companies or any Subsidiary or the
existence or possible existence of any Default or Event of Default.

23.10. Indemnification. To the extent the Agent is not reimbursed and
indemnified by the Company, the Lenders will reimburse and indemnify the Agent
in proportion to their respective “percentage” as used in determining the
Required Lenders for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature (including fees and disbursements of any counsel or
financial advisor engaged by the Agent) which may be imposed on, asserted
against or incurred by the Agent in performing its duties hereunder or under any
other Loan Document or in any way relating to or arising out of this Agreement
or any other Loan Document; provided, however, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. If the indemnity furnished to
any Agent by any Lender for any purpose shall, in the opinion of such Agent be
insufficient or become impaired, such Agent may call for additional indemnity
from such Lender (but not any other Lender) and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 23.10 shall survive the payment of all Obligations.

23.11. Lenders. The Agent may deem and treat the payee of any Loan as the Lender
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
recorded in the register maintained by the Company in accordance with
Section 13.1. Any request, authority or consent of any Person who, at the time
of making such request or giving such authority or consent, is the Lender of any
portion of the Loans shall be conclusive and binding on any subsequent Lender,
transferee, assignee or endorsee, as the case may be, of such portion of the
Loans and of any Note evidencing such portion of the Loans.

23.12. Action by Agent. The Agent may take any action on behalf of the Required
Lenders that has been approved by the Required Lenders and any action that has
otherwise been

 

88



--------------------------------------------------------------------------------

specified herein or in any of the other Loan Documents. For the avoidance of
doubt, the Agent may, with the prior consent of the Required Lenders (but not
otherwise) consent to any amendment, restatement, supplement, waiver or other
modification under any of the Loan Documents.

23.13. Appointment of Collateral Agent as Security Trustee. Each of the Lenders
hereby irrevocably appoints (and the Principal Companies, the Irish Loan
Parties, the Israeli Loan Party and the Brazilian Loan Party) hereby acknowledge
the appointment of) the Agent to act as its trustee under and in relation to the
Debenture and the Share Charge and to hold the benefit of the Debenture and the
Share Charge as trustee for the Lenders on the terms contained in this Agreement
and the other Loan Documents to which the Agent is expressed to be a party and
each of the Lenders hereby irrevocably authorizes the Agent in its capacity as
security trustee to exercise such rights, powers and discretions as are
specifically delegated to the Agent by the terms of this Agreement (including,
without limitation, the rights, powers and discretions conferred on the Agent in
this Section 23.13) and the Loan Documents to which the Agent is expressed to be
a party together with all such rights, powers and discretions as are reasonably
incidental thereto. The rights, powers and discretions conferred on the Agent by
this Agreement shall be supplemental to the Trustee Act 1893 of Ireland and in
addition to any which may be vested in the Agent by this Agreement, the other
Loan Documents, general law or otherwise. Without prejudice to the provisions of
Section 24.6, the provisions of this Section 23.13 shall be governed by and
construed in accordance with, the laws of Ireland.

23.14. Intercreditor Agreement. Each of the Lenders hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement as a “Term Claimholder”
as if such Lender were a signatory thereto and hereby instructs Agent to enter
into the Intercreditor Agreement.

24. MISCELLANEOUS.

24.1. Reaffirmation of the Loan Documents.

(a) Obligations Under Other Loan Documents. Each Loan Party hereby acknowledges
and reaffirms all of its obligations and duties under the other Loan Documents.

(b) Security for Obligations. Each Loan Party hereby acknowledges and reaffirms
that the Collateral Agent has and shall continue to have valid, secured Liens in
the Collateral, as set forth in the Loan Documents, securing all of the Loans.

(c) Guaranty of Obligations. Each Subsidiary Guarantor hereby acknowledges and
reaffirms all of its obligations and duties under the Subsidiary Guaranty.

24.2. Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including, without
limitation, any Transferee) whether so expressed or not; provided, however, that
no Principal Company or its Subsidiaries may assign its rights or obligations
under the Loan Documents.

24.3. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

89



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
(to the full extent permitted by law) not invalidate or render unenforceable
such provision in any other jurisdiction.

24.4. Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that (i) compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant, and (ii) if a particular action or condition is not permitted by
any of such covenants, the fact that it would be permitted by an exception to,
or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default or Default if such action is taken
or condition exists. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

24.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

24.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

24.7. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS FINANCING
TRANSACTION OR THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
24.7 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY

 

90



--------------------------------------------------------------------------------

TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

24.8. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under the
Loans at any time exceeds the Highest Lawful Rate, the outstanding amount of the
Loans extended hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans
extended hereunder are repaid in full the total interest due hereunder (taking
into account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in the in this Agreement had at all times been in effect, then to the
extent permitted by law, the Company shall pay to the Lenders an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of the Lenders and
the Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans extended or deemed
purchased hereunder or be refunded to the Company.

24.9. Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by any such
Lender or its Affiliates to or for the credit or the account of any Loan Party
against any and all of the Obligations now or hereafter existing, whether or not
any Lender shall have made any demand under this Agreement or the other Loan
Documents and although such Obligations may be unmatured. The rights of the
Lenders and their Affiliates under this Section 24.9 are in addition to the
other rights and remedies (including other rights of set-off) which such Persons
may have.

24.10. Marshalling; Payments Set Aside. No Lender shall be under any obligation
to marshal any assets in favor of any Loan Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that any Loan
Party makes a payment or payments to the Agent, the Collateral Agent or any
Lender or the Agent, Collateral Agent or any Lender enforces any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof

 

91



--------------------------------------------------------------------------------

originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

24.11. Limitation of Liability. THE LOAN PARTIES AGREE THAT NO INDEMNIFIED
PERSON SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT
OR OTHERWISE) TO ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, EQUITY
HOLDERS OR CREDITORS FOR OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY AND IN THE OTHER LOAN DOCUMENTS, EXCEPT TO THE EXTENT SUCH LIABILITY IS
FOUND IN A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
IN NO EVENT, HOWEVER, SHALL ANY INDEMNIFIED PERSON BE LIABLE ON ANY THEORY OF
LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AND EACH
OF THE LOAN PARTIES HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH
CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

24.12. Submission to Jurisdiction; Waivers. Each Principal Company hereby
irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, (i) to such Principal
Company’s agent for service of process identified in Section 24.12(d) below with
a copy to such Principal Company at its address set forth below its signature
below or at such other address of which the Lenders and the Agent have been
notified pursuant to Section 19 hereof, or (ii) at such Principal Company’s
address set forth below its signature below or at such other address of which
the Lenders and the Agent have been notified pursuant to Section 19 hereof;

(d) hereby irrevocably designates, appoints and empowers Dialogic Research Inc.
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its Property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding (with a copy of any such legal process, summons, notice or
document to be mailed to such Principal Company in accordance with
Section 24.12(c) above); and

 

92



--------------------------------------------------------------------------------

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

24.13. Judgment Currency. The specification under this Agreement of Dollars is
of the essence. The Company’s obligations hereunder and under the other Loan
Documents to make payments in Dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than Dollars, except to the extent that such tender or
recovery results in the effective receipt by the Secured Parties of the full
amount of Dollars expressed to be payable to the Secured Parties under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment in any court, it is necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the rate of exchange used
shall be that at which HSBC Bank Canada could, in accordance with normal banking
procedures, purchase Dollars with the Judgment Currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Agent or the Lenders hereunder
shall, notwithstanding any judgment in such Judgment Currency, be discharged
only to the extent that, on the Business Day immediately following the date on
which Agent or such Lenders receive any sum adjudged to be so due in the
Judgment Currency, Agent or such Lenders may, in accordance with normal banking
procedures, purchase Dollars with the Judgment Currency. If the Dollars so
purchased are less than the sum originally due to Agent and/or such Lenders in
Dollars, the Company agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify Agent and/or such Lenders, as the case may be,
against such loss, and if the Dollars so purchased exceed the sum originally due
to Agent and/or Lenders in Dollars, Agent and/or the Lenders, as the case may
be, agree to remit such excess to the Company.

[SIGNATURE PAGES TO FOLLOW]

 

93



--------------------------------------------------------------------------------

If each Lender and the Agent is in agreement with the foregoing, please sign the
form of agreement on the accompanying counterpart of this Agreement and return
it to the Principal Companies, whereupon the foregoing shall become a binding
agreement among each of the Lenders, the Agent and the Principal Companies.

 

Very truly yours,

DIALOGIC CORPORATION,

a British Columbia corporation, as the Company

By  

 

Name:   Title:   Notice Address: 9800 Cavendish Boulevard 5th floor Montreal,
Quebec, CANADA H4M 2V9 Attn: Anthony Housefather Facsimile: (781) 433-5077
Email: Anthony.Housefather@dialogic.com

DIALOGIC INC.,

a Delaware corporation,

as the Parent

By  

 

Name:   Title:   Notice Address: 926 Rock Avenue San Jose, California 95131
Attn: General Counsel Facsimile: (408) 750-9570 Email:
Eric.Schlezinger@dialogic.com

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

DIALOGIC DISTRIBUTION LIMITED,

(a company organized under the laws of Ireland)

  SIGNED AND DELIVERED as a deed    

by  

 

   

the lawfully appointed attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

 

Witness (signature):  

 

    Witness Name (print):  

 

    Witness Address:  

 

     

 

   

DIALOGIC MANUFACTURING LIMITED,

(a company organized under the laws of Ireland)

  SIGNED AND DELIVERED as a deed  

by  

 

   

the lawfully appointed attorney for and on behalf of

DIALOGIC MANUFACTURING LIMITED

in the presence of:

 

Witness (signature):  

 

    Witness Name (print):  

 

    Witness Address:  

 

     

 

   

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DIALOGIC US HOLDINGS INC.

By:

 

 

Name:

 

Title:

  DIALOGIC (US) INC.

By:

 

 

Name:

 

Title:

  DIALOGIC RESEARCH INC.

By:

 

 

Name:

 

Title:

  CANTATA TECHNOLOGY, INC.

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IMMATERIAL SUBSIDIARIES

(SOLELY FOR PURPOSES OF

SECTION 9.15)

 

EAS GROUP, INC. EXCEL SECURITIES CORPORATION EXCEL SWITCHING CORPORATION

CANTATA TECHNOLOGY

INTERNATIONAL, INC.

DIALOGIC JAPAN, INC.

BROOKTROUT SECURITIES

CORPORATION

BROOKTROUT NETWORKS GROUP, INC. BROOKTROUT TECHNOLOGY, INC. SNOWSHORE NETWORKS,
INC. By:  

 

Name:   Title:  

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of the date hereof. OBSIDIAN, LLC, as Agent
By:  

 

Name:   Title:   Authorized Signatory Notice Address:

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Facsimile: (310) 899-4950

Email: raj.vig@tennenbaumcapital.com

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SPECIAL VALUE EXPANSION FUND, LLC,

as Lender

By: Tennenbaum Capital Partners, LLC Its: Investment Manager By:  

 

Name:   Title:  

SPECIAL VALUE OPPORTUNITIES FUND, LLC,

as Lender

By: Tennenbaum Capital Partners, LLC Its: Investment Manager By:  

 

Name:   Title:   TENNENBAUM OPPORTUNITIES PARTNERS V, LP, as Lender By:
Tennenbaum Capital Partners, LLC Its: Investment Manager By:  

 

Name:   Title:  

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO LENDERS

 

    Name of Lender     SPECIAL VALUE EXPANSION FUND, LLC  

(1)    

  Principal Amount of Loans Extended:   $12,445,547.65

(2)    

  All payments by wire transfer of immediately available funds, with sufficient
information to identify the source and application of such funds, to:  

Bank: Wells Fargo Bank, NA

ABA #: 121-000-248

For Credit To: CDO Clearing

A/C #: 6355067033

For Further Credit To: Special Value

Expansion Fund, LLC

A/C #: 18185401

(3)    

  All notices and other communications:  

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

SPECIAL VALUE OPPORTUNITIES FUND, LLC   (1)   Principal Amount of Loans
Extended:   $29,495,947.94 (2)   All payments by wire transfer of immediately
available funds, with sufficient information to identify the source and
application of such funds, to:  

Bank: Wells Fargo Bank, NA

ABA #: 121-000-248

For Credit To: CDO Clearing

A/C #: 6355067033

For Further Credit To: Special Value

Opportunities Fund, LLC

A/C #: 18169601

(3)   All notices and other communications:  

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

TENNENBAUM OPPORTUNITIES PARTNERS V, LP   (1)   Principal Amount of Loans
Extended:   $47,933,137.81

 

A-1



--------------------------------------------------------------------------------

(2)   All payments by wire transfer of immediately available funds, with
sufficient information to identify the source and application of such funds, to:
 

Bank: Wells Fargo Bank, NA

ABA #: 121-000-248

For Credit To: CDO Clearing

A/C #: 6355067033

For Further Credit To: Tennenbaum

Opportunities Partners V, LP

A/C #: 50953106

(3)   All notices and other communications:  

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

 

A-2



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accounts” has the meaning given thereto in the UCC as in effect on the date
hereof.

“Acquisition” has the meaning given thereto in the preambles hereof.

“Acquisition Agreement” has the meaning set forth in the preambles hereof.

“Additional Mortgaged Property” has the meaning set forth in Section 9.8.

“Additional Mortgages” has the meaning set forth in Section 9.8.

“Agent” is defined in the first paragraph of this Agreement.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of any
Principal Company or any Subsidiary or any corporation of which any Principal
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of any Principal
Company.

“Agreement” means this Credit Agreement dated as of October 1, 2010, as the same
may be amended, supplemented or otherwise modified from time to time.

“Applicable Law” means all laws, rules and regulations applicable to a Person,
its Property or a transaction, as the case may be, including but not limited to,
all applicable common law principles and all provisions of all applicable
Canadian and United States federal, provincial, state, local and foreign
constitutions, treatises, codes, statutes, rules, regulations, orders and
ordinances of any Governmental Authority; and writs, orders, judgments,
injunctions and decrees of all courts and arbitrators.

“Applicable Margin” means, with respect to any Loans, the applicable per annum
rate (which shall reset each quarter) for such Loan as set forth below:

 

Consolidated Net Leverage Ratio (“CNLR”)

   Margin  

CNLR £ 2.50:1

     9.0 % 

CNLR > 2.50:1

     11.0 % 

 

B-1



--------------------------------------------------------------------------------

The applicable per annum rate for any quarter shall be determined based on the
CNLR as of the last day of the immediately preceding quarter (as evidenced by
the compliance certificate delivered to the Agent and the Lenders pursuant to
Section 7(d) with respect to such preceding quarter).

“Applicable Prepayment Premium” has the meaning given thereto in Section 8.2(a)
hereof.

“April 2010 Waiver Fee” means the fee equal to $1,307,627.52 paid in kind upon
execution of that certain Waiver dated as of April 28, 2010 from the Agent and
the Lenders to the Company.

“Asset Sale” means the Disposition by any Principal Company or any of its
Subsidiaries to any Person other than any Principal Company or any of its
Wholly-Owned Subsidiaries of (i) any of the Capital Stock of any of any
Principal Company’s Subsidiaries, (ii) substantially all of the Property of any
division or line of business of any Principal Company or any of its
Subsidiaries, or (iii) any other Property (whether tangible or intangible) of
any Principal Company or any of its Subsidiaries (other than (a) inventory sold
or leased in the ordinary course of business, (b) Dispositions of accounts in
the ordinary course of business for purposes of collection, (c) license of
Intellectual Property in the ordinary course of business and (d) any such other
Dispositions to the extent that the aggregate fair market value of such Property
Disposed of in any single transaction or related series of transactions is equal
to $100,000 or less).

“Asset Sale Offer” has the meaning set forth in Section 8.3.

“Availability” means “Availability” as defined in the Working Capital Facility
as in effect on the Closing Date.

“Balance Sheet” means collectively, with respect to each Principal Company, the
unaudited consolidated balance sheet of such Principal Company and its
Subsidiaries as of June 30, 2010.

“Bankruptcy Code” means title 11 of the United States Code or any similar
legislation in any relevant jurisdiction, in each case as in effect from time to
time.

“Borrowing Base” means “Borrowing Base” as defined in the Working Capital
Facility as in effect on the Closing Date.

“Brazilian Loan Party” means Veraz Networks do Brasil Comércio de Equipamentos
para Telecomunicações LTDA, a company incorporated under the laws of Brazil.

“Brazilian Security Agreement” means the agreements or instruments referred to
on Schedule 9.16 relating to the grant of a security interest in the assets of
the Brazilian Loan Party.

 

B-2



--------------------------------------------------------------------------------

“Business Day” means (a) with respect to the determination of LIBOR, any day
that is a Business Day described in clause (b) below and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market
and (b) for the purposes of any other provision of this Agreement, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City or
Montreal are required or authorized to be closed.

“Called Principal” has the meaning given to such term in Section 8.8 hereof.

“Canadian Security Agreement” means that certain Deed of Hypothec on a
Universality of Property, entered into on December 5, 2008, among the Company,
the other Grantors party thereto from time to time, the Collateral Agent and the
Lenders.

“Canadian Subsidiary” means any Subsidiary of any Principal Company that is
incorporated or organized under the laws of Canada or any province or territory
thereof.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” means the capital stock or other equity interests of a Person.

“Capital Stock Offer” has the meaning set forth in Section 8.4.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States or Canadian federal Government or (b) issued
by any agency of the United States or Canada the obligations of which are backed
by the full faith and credit of the United States or Canada, as applicable, in
each case maturing within one year after such date; (ii) marketable direct
obligations issued by any state of the United States of America or province of
Canada or any political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender, by any Schedule I Canadian Chartered Bank (as
named in the Bank Act of Canada) or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

“Change in Borrowing Base” means, as of any date of determination, 50% of the
amount (which may be a positive or negative number) equal to (i) the Borrowing
Base as of such date of determination minus (ii) the Borrowing Base (as defined
in the Working Capital Facility as in effect on September 30, 2010) as of
September 30, 2010, as certified in writing by the chief financial officer of
the Company.

 

B-3



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following: (i) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of any Principal Company and
its Subsidiaries taken as a whole to any “person” (as such term is used in
Section 13(d)(3) of the Exchange Act) other than Permitted Holders; (ii) the
adoption of a plan relating to the liquidation or dissolution of any Principal
Company; (iii) the failure at any time of the Parent to legally and beneficially
own and control 100% of the issued and outstanding shares of the Capital Stock
of the Company or the failure at any time of the Parent to have the ability to
elect all of the Governing Body of the Company; (iv) any “person” (as defined
above), other than Permitted Holders, or group of “persons” shall have acquired
beneficial ownership, directly or indirectly, of the Capital Stock of the Parent
(or other Capital Stock convertible into such Capital Stock) representing 30% or
more of the combined voting power of all Capital Stock of the Parent entitled to
vote in the election of members of the Governing Body of the Parent, other than
Capital Stock having such power only by reason of the happening of a
contingency; (v) as of any date, individuals who constitute the Continuing
Directors of the Parent cease for any reason to constitute at least a majority
of the Governing Body of the Parent; (vi) any Permitted Holder shall have
acquired beneficial ownership, directly or indirectly, of the Capital Stock of
the Parent (or other Capital Stock convertible into such Capital Stock)
representing 50% or more of the combined voting power of all Capital Stock of
the Parent entitled to vote in the election of members of the Governing Body of
the Parent; or (vii) a “Change of Control” has occurred under the Working
Capital Facility or a Permitted ABL Facility.

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Closing Date Projections” means the forecasted financial statements of the
Parent and its Subsidiaries, consisting of balance sheets, income statements and
cash flow statements for the Parent and its Subsidiaries after giving effect to
the consummation of the transactions contemplated by this Agreement, the other
Loan Documents and the Related Agreements, as delivered to the Agent on
September 9, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are, or are purported to be, granted
pursuant to the Collateral Documents as security for the Obligations.

“Collateral Account” is defined in the U.S. Security Agreement.

“Collateral Agent” means Obsidian, LLC or any successor thereto.

 

B-4



--------------------------------------------------------------------------------

“Collateral Documents” means the Security Agreements, the Mortgages, the Foreign
Pledge Agreements, and all other instruments or documents delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to the Collateral Agent, on behalf of the Secured Parties, a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations, in each case including any financing statements, notices and the
like filed, recorded or delivered in connection therewith.

“Commitment Letter” means that certain Commitment Letter draft dated as of
May 12, 2010 from Special Value Opportunities Fund, LLC, Special Value Expansion
Fund, LLC and Tennenbaum Opportunities Partners V, LP to the Principal
Companies.

“Company” has the meaning set forth in the first paragraph hereof.

“Company Intellectual Property” means all Intellectual Property Rights used in
or necessary for the conduct of the business of any Principal Company or any of
its Subsidiaries, or owned or licensed for use in connection with, or reasonably
deemed necessary in the conduct of, the business of such Principal Company or
any of its Subsidiaries.

“Company-Owned IP Rights” means the Company Intellectual Property that any
Principal Company or any of its Subsidiaries own.

“Company Technology” shall mean all Technology used in or necessary for the
conduct of the business of any Principal Company or any of its Subsidiaries or
owned or licensed for use in connection with the business of such Principal
Company or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Confidential Information” is defined in Section 21.

“Consents” shall mean all governmental and third party consents, Permits,
approvals, orders, injunctions, judgments, decrees, rulings, writs, assessments,
or arbitration awards, authorizations, qualifications and waivers necessary to
be received by a Person for the consummation of the transactions contemplated by
this Agreement and the other Loan Documents and the Related Agreements.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of the Parent and its
Subsidiaries) by the Parent and its Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Parent and its Subsidiaries. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in
Consolidated Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time or the amount of such proceeds, as the
case may be.

 

B-5



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, and with respect to each of the
following as determined on a consolidated basis for the Parent and its
Subsidiaries in accordance with GAAP:

(a) Consolidated Net Income, plus

(b) to the extent deducted in the calculation of Consolidated Net Income, the
sum, without duplication, of the amounts for such period of:

(i) Consolidated Interest Expense, plus

(ii) provisions for taxes based on income and for Québec tax on paid-up capital,
plus

(iii) total depreciation expense, plus

(iv) total amortization expense, plus

(v) non-cash stock-based compensation distributed by the Parent or its
Subsidiaries, plus

(vi) in connection with any Permitted Acquisition, (A) for the Fiscal Quarter in
which such Permitted Acquisition closes, transaction expenses in an amount not
to exceed $500,000, (B) non-cash in process research and development expenses
acceptable to the Agent in its reasonable discretion and (C) any non-cash
expense adjustments acceptable to the Agent in its reasonable discretion
resulting from the write-up of assets or write-down of liabilities in connection
with such Permitted Acquisition, plus

(vii) in connection with the Acquisition, for the Fiscal Quarter ending
December 31, 2010, transaction expenses, to the extent accrued in accordance
with GAAP, in an aggregate amount not to exceed $4,600,000, which amount may
consist of (A) payment to Jefferies & Company Inc. in an amount not to exceed
$3,500,000, (B) payment to Pagemill Partners in an amount not to exceed
$1,000,000 and (C) other payments in an aggregate amount not to exceed $500,000,
plus

(viii) (A) charges or reserves in conformity with GAAP in connection with the
reorganization by the Parent and its Subsidiaries of employees or other
restructuring activities that relate to the transactions contemplated by the
Acquisition, provided that the aggregate amount under this clause (vii)(A)
(whether added back in one Fiscal Quarter or in multiple Fiscal Quarters) shall
not exceed $5,000,000 and (B) any other charges or reserves in connection with
the reorganization by the Parent and its Subsidiaries of employees for any
Fiscal Quarter, in an amount that is acceptable to the Agent in its reasonable
discretion, plus

(ix) realized and unrealized losses solely due to fluctuation in currency values
related to accounts on the consolidated balance sheet of the Parent and its
Subsidiaries,

 

B-6



--------------------------------------------------------------------------------

(c) minus gains solely due to fluctuation in currency values related to accounts
on the consolidated balance sheet of the Parent and its Subsidiaries, but only
to the extent added in the calculation of Consolidated Net Income,

(d) minus capitalized research and development expenses.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Parent and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Parent and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Interest Rate Agreements and all other debt issuance costs, but
excluding, however, any interest that accrues on any Indebtedness and is
paid-in-kind by being added to the outstanding principal amount of such
Indebtedness.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of the Parent) in which any other Person (other than the Parent or
any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Parent or any of
its Subsidiaries by such Person during such period, (ii) the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of the Parent or is
merged into or consolidated with the Parent or any of its Subsidiaries or that
Person’s assets are acquired by the Parent or any of its Subsidiaries, (iii) the
income of any Subsidiary of the Parent to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Pension Plan, and
(v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary or non-recurring gains or net non-cash extraordinary or
non-recurring losses.

“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt as at such day less cash and
Cash Equivalents on such day to (b) Consolidated EBITDA for the consecutive four
Fiscal Quarters ending on such day; provided, that, for each applicable period
through the Maturity Date, (i) the Minimum Cash Balance and (ii) $10,000,000
(or, to the extent that the cash and Cash Equivalents of the Parent and its
Subsidiaries are less than $10,000,000, such lower amount) shall be excluded
from the calculation of cash and Cash Equivalents that may be deducted from
Consolidated Total Debt.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

B-7



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt as at such day to
(b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on such
day.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any acceptance, letter of credit or surety bond or similar
facility issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, or (iii) under Hedge Agreements.
Contingent Obligations shall include (a) the direct or indirect Guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence. The amount of any Hedge Agreement shall
be determined pursuant to the definition of “Swap”. The amount of any other
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.

“Continuing Directors” means, as of any date of determination, any member of the
Governing Body of the Parent who: (1) was a member of the Governing Body of a
Principal Company on the Closing Date; or (2) was nominated for election or
elected to such Governing Body with the approval of a majority of the Continuing
Directors who were members of such Governing Body at the time of such nomination
or election, provided that, for purposes of this clause (2), the “approval” by a
majority of the Continuing Directors of a nominee or slate of nominees does not
preclude the Continuing Directors from also recommending or endorsing any other
nominee or slate of nominees in connection with the same election.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its Properties is bound or to which it or
any of its Properties is subject.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which any Principal Company or any of its
Subsidiaries is a party.

 

B-8



--------------------------------------------------------------------------------

“Debenture” means the composite Irish law Debenture among the Irish Loan Parties
and the Collateral Agent, substantially in the form of Exhibit G-2.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means 2.0% plus the rate stated in Section 2.2(a) herein.

“Deposit Accounts” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust or as otherwise
defined in the UCC.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, grant of restriction, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Dollars” and the sign “$” means the lawful money of the United States of
America.

“EAS” means EAS Group, Inc.

“Eleventh Amendment Fee” means the fee equal to $1,743,503.36 paid in kind upon
execution of Amendment No. 11 to the Original Agreement dated as of April 28,
2010 among the Company, the Agent and the Lenders.

“Employee” means any current officer, director, consultant, employee,
independent contractor, agent and other Person who renders services to any
Principal Company or any of its Subsidiaries.

“Employee Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not such plan is subject to ERISA) which is or
was maintained or contributed to by any of any Principal Company’s U.S.
Subsidiaries and (ii) any Employee Program set forth on Schedule 5.11(g).

“Employee Program” means any employee benefit arrangement maintained or
contributed to by any Principal Company or any of its Subsidiaries which is
(i) the portion of any employment or consulting agreement which provide employee
benefits; (ii) an arrangement providing for insurance coverage or workers’
compensation benefits; (iii) an incentive bonus or deferred bonus arrangement;
(iv) a stock purchase or stock option arrangement, including any employee stock
ownership plan; (v) a death benefit arrangement; (vi) an arrangement providing
termination allowance, salary continuation, severance, retention compensation or
similar benefits; (vii) a change in control agreement; (viii) an equity
compensation or profit-sharing plan (ix) a deferred compensation plan; (x) an
employee relocation, a tuition reimbursement, psychiatric or other counseling,
dependent care assistance, or legal assistance plan or arrangement; (xi) a
fringe benefit arrangement (cash or noncash); (xii) a holiday or vacation plan
or policy; (xiii) any welfare, hospitalization, health, medical, vision, dental
plan; or (xiv) any other compensation policy or practice.

 

B-9



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of a
Person or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of such Person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such
period for which such Person or such Subsidiary could be liable under the Code
or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by any Principal Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any

 

B-10



--------------------------------------------------------------------------------

Pension Plan; (vi) the imposition of liability on any Principal Company, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of any Principal Company, any of
its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Principal Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against any Principal Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (ix) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or (x) the imposition
of a Lien pursuant to Section 436(f)(1) or 430 of the Code or pursuant to ERISA
with respect to any Pension Plan.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Loans” means all Loans (as such term is defined in the Original
Agreement) made by the Lenders pursuant to the Original Agreement.

“Existing Parent Indebtedness” is defined in Section 4.21.

“Facilities” means any and all Real Property Assets (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by any Principal Company or any of its
Subsidiaries.

“Financial Covenants” means the covenants in Sections 10.13, 10.14, 10.15 and
10.16.

“Financial Default” has the meaning given thereto in Section 9.18.

“Financial Plan” is defined in Section 7(l).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to Section 10.2(a)(ii), 10.2(a)(iii), 10.2(a)(iv), 10.2(a)(v)
and 10.2(a)(vi)) and (ii) such Lien is the only Lien (other than Liens permitted
pursuant to Section 10.2) to which such Collateral is subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

B-11



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries (or, if
the context otherwise requires, of a Principal Company and its Subsidiaries)
ending December 31 of each calendar year.

“Foreign Plan” means any employee benefit plan maintained by any Principal
Company or any of its Subsidiaries that is mandated or governed by any law, rule
or regulation of any Government Authority other than the United States of
America, any state thereof or any other political subdivision thereof.

“Foreign Pledge Agreement” means each pledge agreement, including without
limitation the Share Charge, or similar instrument governed by the laws of a
country other than the United States, executed on the Closing Date or from time
to time thereafter in accordance with Section 9.7 by any Grantor that owns
Capital Stock of one or more Non-U.S. Subsidiaries organized in such country, in
form and substance satisfactory to the Collateral Agent.

“Funding Source Agreement” is defined in Section 22.6(a).

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles in United States as the
same are applicable to the circumstances as of the date of determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Governmental Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

“Grantor” shall mean (i) each of the Loan Parties that is party to any of the
Security Agreements from time to time, and (ii) each Wholly-Owned Subsidiary of
any Principal Company that, after the date hereof, executes and delivers to the
Lenders and the Collateral Agent a Subsidiary Guaranty Joinder and takes the
actions and executes and delivers the documents, instruments and agreements
contemplated by Sections 9.7 and 9.8 hereof to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and perfected First
Priority Lien on all of the personal and mixed Property of such Wholly-Owned
Subsidiary constituting Collateral.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(i) to purchase such indebtedness or obligation or any property constituting
security therefor;

 

B-12



--------------------------------------------------------------------------------

(ii) to advance or supply funds (x) for the purchase or payment of such
indebtedness or obligation, or (y) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(iii) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(iv) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively, and not entered into for speculative purposes.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Immaterial Subsidiaries” means (i) EAS Group, Inc., (ii) Excel Securities
Corporation, (iii) Excel Switching Corporation, (iv) Cantata Technology
International, Inc., (v) Dialogic Japan, Inc., (vi) Brooktrout Securities
Corporation, (vii) Brooktrout Networks Group, Inc., (viii) Brooktrout
Technology, Inc. and (ix) Snowshore Networks, Inc.

 

B-13



--------------------------------------------------------------------------------

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

  a) its liabilities for borrowed money and its redemption obligations in
respect of Preferred Stock that is mandatorily redeemable at any time prior to
October 1, 2014;

 

  b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

 

  c) all Synthetic Lease Obligations and all liabilities appearing on its
balance sheet in accordance with GAAP in respect of Capital Leases;

 

  d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

 

  e) all its liabilities in respect of letters of credit or instruments serving
a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money).

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Indebtedness of any Person shall include
the Indebtedness of any partnership or Joint Venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is, by its terms,
non-recourse to the assets of such Person other than as a result of customary
exclusions. For the avoidance of doubt:

(x) Obligations under Interest Rate Agreements and Currency Agreements
constitute (1) in the case of Hedge Agreements, Contingent Obligations, and
(2) in all other cases, Investments, and in neither case constitute
Indebtedness; and

(y) Intercompany accounts arising from the provision of services or sales or
licenses of inventory or Intellectual Property by and among the Parent and its
Subsidiaries shall not constitute Indebtedness.

“Indemnified Party” is defined in Section 16.

“Institutional Investor” means (a) any original Lender, (b) any holder of a Note
holding more than 10% of the aggregate principal amount of the Loans then
outstanding, and (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

“Initial Commitment Fee” means the fee equal to $435,876 paid in kind upon
execution of the Commitment Letter.

 

B-14



--------------------------------------------------------------------------------

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
Technology, Software, and Trade Secrets.

“Intellectual Property Rights” means all of the rights arising from or in
respect of the following, whether protected, created or arising under the
Applicable Laws of Canada, the United States of America or any foreign
jurisdiction: (a) patents, inventions (whether patentable or unpatentable and
whether or not reduced to practice), invention disclosures, development, patent
applications, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof; (b) trademarks, service marks,
trade names (whether registered or unregistered), service names, industrial
designs, brand names, brand marks, trade dress rights, Internet domain names,
identifying symbols, logos, emblems, signs or insignia, and including all
goodwill associated with the foregoing; (c) copyrights, whether registered or
unregistered (including copyrights in computer Software programs), mask work
rights and registrations and applications therefore; (d) Trade Secrets; and
(e) all applications, registrations and permits related to any of the foregoing
clauses (a) through (d).

“Intercompany Subordination Agreement” means the Amended and Restated
Intercompany Subordination Agreement executed and delivered by each of the Loan
Parties, substantially in the form of Exhibit H.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of October 1, 2010 among the Agent, Wells Fargo Foothill
Canada ULC as Revolver Agent and the other parties thereto, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Interest Payment Date” means (a) each March 31, June 30, September 30 and
December 31 commencing December 31, 2010, provided if any such day is not a
Business Day, such Interest Payment Date shall be extended to the next
succeeding Business Day and interest shall accrue for each day of such extension
and (b) the date of any payment of principal in accordance with this Agreement.

“Interest Period” means a period commencing on an Interest Payment Date and
ending on the day preceding the next succeeding Interest Payment Date determined
under clause (a) of the definition thereof; provided that (x) the first Interest
Period for any Loan shall commence on the Closing Date and end on the day
preceding the next succeeding Interest Payment Date, and (b) no Interest Period
with respect to any portion of the Loans shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date” means, in respect of any Interest Period, the
date that is two Business Days following the date on which the compliance
certificate is delivered to the Agent and the Lenders pursuant to Section 7(d)
with respect to the fiscal quarter immediately preceding such Interest Period.

 

B-15



--------------------------------------------------------------------------------

“Inventory” has the meaning given thereto in the UCC as in effect on the date
hereof.

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Principal Company or any of its Subsidiaries of, or of a beneficial interest
in, any Securities of any other Person (including any Subsidiary of any
Principal Company), (ii) any direct or indirect redemption, retirement, purchase
or other acquisition for value, by any Subsidiary of any Principal Company from
any Person other than such Principal Company or any of its Subsidiaries, of any
equity Securities of such Subsidiary, (iii) any direct or indirect loan, advance
(other than (1) advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business, (2) advances (whether or not evidenced by promissory notes) to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of any Principal Company or its Subsidiaries or
that are converted from accounts receivable in connection with the compromise or
settlement of the collection thereof in the ordinary course of business,
(3) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of such Principal Company
and its Subsidiaries and (4) advances arising from the provision of services or
sales or licenses of inventory or Intellectual Property by and among the Parent
and its Subsidiaries) or other extension of credit or capital contribution (by
means of any transfer of cash or other Property to others or any payment for
Property or services for the account or use of others) by such Principal Company
or any of its Subsidiaries to any other Person (other than a Wholly-Owned
Subsidiary of such Principal Company that is a Grantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales or licenses to that other Person in the
ordinary course of business, or (iv) Interest Rate Agreements or Currency
Agreements not constituting Hedge Agreements. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original principal amount of any such Investment) plus, in the case of Interest
Rate Agreements or Currency Agreements, the obligations thereunder as determined
pursuant to the definition of “Swap”.

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreements.

“Irish Loan Party” means, any Loan Party incorporated under the laws of Ireland
and collectively the “Irish Loan Parties”.

“Israeli Loan Party” means Veraz Networks Ltd., a company incorporated under the
laws of Israel.

“Israeli Security Agreement” means the agreements or instruments referred to on
Schedule 9.16 relating to the grant of a security interest in the assets of the
Israeli Loan Party.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

B-16



--------------------------------------------------------------------------------

“Judgment Currency” is defined in Section 24.13.

“Knowledge of the Principal Companies” of a particular fact or other matter
means that any executive officer or director of any Principal Company or any of
its Subsidiaries, or any other officer or manager having responsibility relating
to the applicable matter, is actually aware of such fact or other matter, or
would have discovered or otherwise become aware of such fact or other matter in
the course of conducting a prudent inquiry or investigation as to the existence
of such fact or other matter, including inquiry of the employees of any
Principal Company and its Subsidiaries who, in the course of performing the
duties of such employment may reasonably be expected to have actual awareness of
such fact or other matter.

“Landlord Consent, Estoppel and Collateral Access Agreement”, with respect to
any Material Leasehold Property, means a letter, certificate or other instrument
in writing from the lessor under the related lease, satisfactory in form and
substance to the Collateral Agent, pursuant to which such lessor agrees (unless
otherwise agreed to by the Collateral Agent), for the benefit of the Collateral
Agent, (a) that without any further consent of such lessor or any further action
on the part of the Loan Party holding such Leasehold Property, such Leasehold
Property may be encumbered pursuant to a Mortgage and may be assigned to the
purchaser at a foreclosure sale or in a transfer in lieu of such a sale (and to
a subsequent third party assignee if the Collateral Agent, any Lender, or an
Affiliate of either so acquires such Leasehold Property), (b) that such lessor
shall not terminate such lease as a result of a default by such Loan Party
thereunder without first giving the Collateral Agent notice of such default and
at least 30 days (or, if such default cannot reasonably be cured by the
Collateral Agent within such period, such longer period as may reasonably be
required) to cure such default, (c) that the Collateral Agent and/or its
designated representatives may have access to all Collateral located on the
Leasehold Property during reasonable business hours, that such lessor will not
hinder the Collateral Agent or any such representatives in enforcing the
Collateral Agent’s or the Secured Parties’ remedies with respect to the
Collateral and that such lessor waives any rights, claims, interest or liens
with respect to such Collateral and (d) to such other matters relating to such
Leasehold Property as the Collateral Agent may reasonably request.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.

“Lenders” is defined in the first paragraph of this Agreement.

“LIBOR” means, for any date of determination, the greater of (i) the one-month
London Interbank Offered Rate (rounded upward to the nearest 1/16 of one
percent) that appears on Bloomberg as of approximately 11:00 a.m. (Los Angeles
time) on such date of determination and (ii) 2.0%; provided, that if such index
ceases to exist or is no longer published or announced, then the term “LIBOR”
means the one-month London Interbank Offered Rate (rounded upward to the nearest
1/16 of one percent) as published in The Wall Street Journal on such date of
determination, and if this later index ceases to exist or is no longer published
or announced, then the term “LIBOR” means the Prime Rate (rounded upward to the
nearest 1/16 of one percent) as published in The Wall Street Journal on such
date of determination. LIBOR shall be determined on any date of determination by
the Agent or, if no Agent then exists, by the Lender of the Loan on which
interest is owed.

 

B-17



--------------------------------------------------------------------------------

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement, Capital Lease or Synthetic Lease, upon
or with respect to any Property of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements) or
other preferential arrangement having the practical effect of any of the
foregoing.

“Liquidity” means, as of any date of determination, (a) cash and Cash
Equivalents of the Parent and its Subsidiaries plus (b) any prepayments with
respect to the Shareholder Loans in an aggregate amount not to exceed $4,000,000
(including the payment of accrued and unpaid interest) plus (c) if the cash and
Cash Equivalents balance for the Parent and its Subsidiaries for the Fiscal
Quarter period ending September 30, 2010 as contained in the Closing Date
Projections (the “Projected Cash”) exceeds the actual cash and Cash Equivalents
balance for the Parent and its Subsidiaries as of September 30, 2010 and as
certified in writing by the chief financial officer of the Parent (the “Actual
Cash”), the amount of such excess in an amount not to exceed $3,500,000 minus
(d) if the Actual Cash exceeds the Projected Cash, the amount of such excess in
an amount not to exceed $3,500,000 plus (e) Availability as of such date of
determination in an amount not to exceed $5,000,000 minus (f) Availability (as
defined in the Working Capital Facility as in effect on September 30, 2010) in
excess of $3,000,000 as of September 30, 2010 and as certified in writing by the
chief financial officer of the Company.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, the Parent Guaranty, the
Subsidiary Guaranty, the Intercreditor Agreement, the Intercompany Subordination
Agreement and each Collateral Document and any other agreement or document
entered into by the Collateral Agent, Agent or the Lenders (in such capacities)
in connection with the transactions contemplated by the Loan Documents.

“Loan Parties” means, collectively, the Principal Companies and the Subsidiary
Guarantors.

“Major Customers” has the meaning set forth in Section 5.27.

“Make-Whole Amount” has the meaning given to such term in Section 8.8 of the
Agreement.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, condition (financial or otherwise), assets, liabilities,
management, performance, properties or prospects (as such prospects are then
contemplated by the Parent’s Governing Body) of the Loan Parties taken as a
whole, or (b) the ability of any Loan Party to perform its obligations under
this Agreement or any other Loan Document to which it is a party, or (c) the
validity or enforceability of this Agreement or any other Loan Document.

 

B-18



--------------------------------------------------------------------------------

“Material Contract” means any of (i) this Agreement, (ii) the other Loan
Documents and (iii) any (A) Contractual Obligations not made in the ordinary
course of business, or involving a commitment to pay an amount, by any Principal
Company or any of its Subsidiaries in excess of $500,000 in any twelve-month
period following the Closing Date (whether or not in the ordinary course of
business) or where any Principal Company or any of its Subsidiaries actually
paid in excess of $500,000 during the twelve month period preceding the Closing
Date; (B) Contractual Obligations for a partnership or a joint venture or for
the acquisition, sale or lease of any assets or Capital Stock of any Principal
Company, its Subsidiaries or any other Person or involving a sharing of profits;
(C) mortgage, pledge, hypothec, conditional sales contract, security agreement,
factoring agreement or other similar Contractual Obligations with respect to any
tangible and/or intangible personal property of any Principal Company or its
Subsidiaries (other than in connection with trade payables incurred in the
ordinary course of business); (D) loan agreement, credit agreement, promissory
note, guarantee, subordination agreement, letter of credit or any other similar
type of Contractual Obligations (other than this Agreement or in connection with
trade payables incurred in the ordinary course of business); (E) Contractual
Obligations with any Government Authority other than in the ordinary course of
business; (F) Contractual Obligations which contain any provision that may
terminate such contract or require payments to be made by any Principal Company
or any of its Subsidiaries upon or following a “change of control”, if such
terminations or payments under such Contractual Obligations could individually
or in the aggregate have a Material Adverse Effect; (G) Contractual Obligation
with respect to Hazardous Materials Activity; or (H) material binding commitment
or agreement to enter into any of the foregoing types of agreements.

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Collateral Agent to be of material value as Collateral or of material
importance to the operations of any Principal Company or any of its
Subsidiaries; provided, however that, excepting any such Leasehold Properties
set forth on Schedule 5.5(a) annexed hereto, no Leasehold Property with respect
to which the aggregate amount of all rents payable during any one Fiscal Year
never exceeds $250,000 shall be a “Material Leasehold Property”.

“Material Subsidiary” means any Wholly-Owned Subsidiary of any Principal Company
that owns Property with a book value (determined in accordance with GAAP) of
more than $1,500,000; provided that all Property of Wholly-Owned Subsidiaries
that are not Material Subsidiaries shall not exceed in the aggregate a book
value (determined in accordance with GAAP) of $9,000,000. For the avoidance of
doubt, as of the Closing Date, the Brazilian Loan Party, the Israeli Loan Party
and each of the Subsidiary Guarantors are Material Subsidiaries.

“Maturity Date” means September 30, 2013.

“Minimum Cash Balance” means any Net Equity Proceeds received and retained by
any Principal Company after January 1, 2010, which amount shall only decrease by
the amount of any optional prepayment under Section 8.2 of the Credit Agreement
and shall not otherwise decrease no matter how such Net Equity Proceeds are
subsequently utilized by any Principal Company .

 

B-19



--------------------------------------------------------------------------------

“Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party in such form as may be reasonably satisfactory to the Collateral Agent, in
each case with such changes thereto as may be recommended by the Collateral
Agent’s local counsel based on local laws or customary local mortgage or deed of
trust practices, or (b) at the Collateral Agent’s option, in the case of an
Additional Mortgaged Property, an amendment to an existing Mortgage, in form
reasonably satisfactory to the Collateral Agent, adding such Additional
Mortgaged Property to the Real Property Assets encumbered by such existing
Mortgage. “Mortgages” means all such instruments, including any Additional
Mortgages, collectively.

“Multiemployer Plan” means any employee benefit plan (as defined in Section 3(3)
of ERISA) to which any Principal Company, or any of its ERISA Affiliates, makes
contributions or has any liability and that is a “multiemployer plan” as defined
in Section 3(37) of ERISA.

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means cash payments
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (ii) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale.

“Net Equity Proceeds” means the cash proceeds (including any cash received by
way of deferred payment pursuant to a note receivable, other non-cash
consideration or otherwise, but only as and when such cash is so received) in
connection with any issuance of Capital Stock (other than in connection with the
exercise of stock options) minus the reasonable fees, commissions and other
out-of-pocket expenses incurred by the Parent or any of its Subsidiaries in
connection with such issuance of Capital Stock (provided that any such fees,
commissions or expenses payable to an Affiliate of the Person issuing such
Capital Stock must be on terms no less favorable to the Person issuing such
Capital Stock than it would obtain in a comparable arm’s length transaction with
a Person not an Affiliate).

“Net Insurance/Condemnation Proceeds” means any cash payments or proceeds
received by any Principal Company or any of its Subsidiaries (a) under any
business interruption or casualty insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets of any Principal
Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, in each
case net of any actual and reasonable documented costs incurred by any Principal
Company or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of any Principal Company or such Subsidiary in respect
thereof.

“Non-Grantor Subsidiary” shall mean any Subsidiary of any Principal Company that
is not a Grantor.

 

B-20



--------------------------------------------------------------------------------

“Non-U.S. Subsidiary” means any Subsidiary of any Principal Company that is not
a U.S. Subsidiary.

“Note” and “Notes” have the meanings given to such terms in Section 2.1(b) of
the Agreement.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to the Collateral Agent, the Agent, the Lenders or any of them
under the Loan Documents, whether for principal, interest, Prepayment Premium,
fees, expenses, indemnification or otherwise.

“Officer’s Certificate” means, with respect to a Principal Company, a
certificate of a Senior Financial Officer or of any other officer of such
Principal Company whose responsibilities extend to the subject matter of such
certificate.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
operating agreement, members agreement, partnership agreement, voting trust, or
similar agreement or instrument governing the formation or operation of such
Person.

“Original Agreement” has the meaning set forth in the preambles hereof.

“Other Taxes” is defined in Section 22.3(a).

“Parent” has the meaning set forth in the first paragraph hereof.

“Parent Guaranty” means the Parent Guaranty executed and delivered by the
Parent, substantially in the form of Exhibit I.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA), other than a Multiemployer Plan, that is or was maintained or
contributed to by any Principal Company or its ERISA Affiliates and that is
subject to Section 412 of the Code or Section 302 of ERISA, and, solely for
purposes of Section 11(k), any Foreign Plan.

“Permit” means any approval, authorization, Consent, license, permit or
certificate by or of any Governmental Authority.

 

B-21



--------------------------------------------------------------------------------

“Permitted ABL Facility” shall mean an asset based credit facility entered into
by any one or more of the Loan Parties after the Closing Date, and any
refinancing thereof, that satisfies the following terms and conditions:

 

  a) no Default or Event of Default then exists or would result therefrom;

 

  b) The maximum principal amount of each Permitted ABL Facility shall not
exceed $35,000,000 minus (i) all repayments of any term loan portion of such
facility, (ii) all reductions of any revolving loan commitment of such facility
and (iii) the outstanding principal amount of the Working Capital Facility as of
the closing date of such Permitted ABL Facility;

 

  c) The all-in rate on each Permitted ABL Facility shall not be more than 7.5%;
and

 

  d) Such Loan Party(ies) shall cause the lenders (or an agent for such lenders)
under each Permitted ABL Facility to enter into an intercreditor agreement with
the Agent on customary market terms reasonably acceptable to the Agent.

“Permitted Acquisition” means an acquisition permitted by, and consummated
pursuant to, Section 10.3(f).

“Permitted Asset Sales” means the sale of the Company’s and/or its Subsidiaries’
(a) ISDN client line of products and assets directly associated therewith;
(b) VPN line of products and assets directly associated therewith; (c) X.25 line
of products and assets directly associated therewith, or (d) any combination of
or subset of (a) and/or (b) and/or (c).

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 436(f)(1) or 430 of the Code or by ERISA, any
such Lien imposed by a Government Authority in connection with any Foreign Plan,
any such Lien relating to or imposed in connection with any Environmental Claim,
and any such Lien expressly prohibited by any applicable terms of any of the
Collateral Documents):

 

  a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 9.2;

 

  b) statutory Liens of landlords, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

 

  c)

Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory

 

B-22



--------------------------------------------------------------------------------

 

obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

  d) any attachment or judgment Lien not constituting an Event of Default under
Section 11(j);

 

  e) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of any Principal Company or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

  f) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Principal Company or any of its Subsidiaries or result in a material
diminution in the value of any Collateral as security for the Obligations;

 

  g) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

  h) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

 

  i) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

  j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

  k) Liens granted pursuant to the Collateral Documents; and

 

  l) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of any Principal
Company and its Subsidiaries.

“Permitted Holder” means each of Investcorp Technology Ventures and its
Affiliates.

 

B-23



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any extension, refinancing, renewal, replacement or refunding (each a
“refinancing”) of such Indebtedness, so long as such refinancing does not result
in any (a) increase in the aggregate principal amount of, or the interest rate
on, the Indebtedness being refinanced, (b) shorten the final maturity or average
life to maturity of, or require any payment of principal or interest to be made
earlier than the date originally scheduled on, the Indebtedness being
refinanced, (c) change any event of default or add any covenant with respect to
the Indebtedness being refinanced in a manner materially adverse to any
Principal Company and/or its Subsidiaries, or (d) change or amend any other term
if such change or amendment would materially increase the obligations of the
obligor, materially increase the collateral pool, if any, securing the
Indebtedness being refinanced or confer additional material rights on the holder
of the Indebtedness being refinanced in a manner materially adverse to any
Principal Company, any of its Subsidiaries or any Lender.

“Permitted Unperfected Account” means, with respect to any Grantor, any Deposit
Account (a) that is used solely, in the ordinary course of business, as a
payroll or related employee benefit account or employee payroll tax account and
each such Deposit Account shall not contain at any time more than the amounts
necessary to fund payroll or related employee benefits or employee payroll taxes
for the current period and past periods and shall not be funded in advance of
the time reasonably required, (b) that is a zero balance account, or (c) in
which such Grantor does not maintain more than $55,000 at any time so long as
the aggregate balances in all such Deposit Accounts under this clause (c) do not
exceed $250,000 at any time.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

“Policies” has the meaning set forth in Section 5.26.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Prepayment Premium” means, as the context requires, (i) the Applicable
Prepayment Premium or (ii) the prepayment premium specified in
Section 8.4(a)(ii).

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Property” or “Properties” means, unless otherwise specifically limited, real,
personal or mixed assets or property of any kind, tangible or intangible, choate
or inchoate.

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

B-24



--------------------------------------------------------------------------------

“Real Property Asset” means, at any time of determination, any interest then
owned (whether in fee, leasehold or otherwise) by any Loan Party in any real
property.

“Real Property Leases” has the meaning set forth in Section 5.5(a).

“Related Agreements” means the Acquisition Agreement and the other material
documents related to the Acquisition (including all schedules, exhibits,
amendments, supplements, modifications and assignments).

“Related Transactions” means the transactions contemplated by the Related
Agreements.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Replacement Lender” has the meaning given thereto in Section 22.6(b) hereof.

“Replacement Notice” has the meaning given thereto in Section 22.6(b) hereof.

“Requesting Lender” has the meaning given thereto in Section 22.6(b) hereof.

“Required Lenders” means, at any time, the Lenders of more than 50% in principal
amount of the Loans at the time outstanding.

“Responsible Officer” means, with respect to each Principal Company, any Senior
Financial Officer and any other officer of such Principal Company with
responsibility for the administration of the relevant portion of this Agreement.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any Subsidiary of any Principal Company now or hereafter outstanding,
except a dividend payable solely in shares of that class of stock to the holders
of that class, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of the Company or any other Subsidiary of any
Principal Company now or hereafter outstanding, (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of the Company or
any other Subsidiary of any Principal Company now or hereafter outstanding,
(iv) any prepayment of principal of, premium, if any, on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness, including,
without limitation, any Subordinated Indebtedness or the Shareholder Loans, but
excluding Indebtedness under the Working Capital Facility and any Permitted ABL
Facility and (v) any payment of principal of, premium, if any, or cash interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness.

 

B-25



--------------------------------------------------------------------------------

“Retiree” means (i) any retired or former employee, director or officer of any
Principal Company or any of its Subsidiaries or (ii) any former independent
contractor of any Principal Company or any of its Subsidiaries.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” is defined in the U.S. Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Accounts” is defined in the UCC.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Agreements” means the U.S. Security Agreement, the Canadian Security
Agreement, the Debenture, the Share Charge, the Brazilian Security Agreement and
the Israeli Security Agreement, as any such agreements may be amended, restated,
supplemented or otherwise modified from time to time.

“Security Agreement Joinder” shall mean a Joinder Agreement substantially in the
form of Annex 8 to the U.S. Security Agreement.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of each Principal Company.

“Share Charge” means the Irish law Share Charge among the Company and the
Collateral Agent pursuant to which the Company has charged all of its
shareholding in Dialogic Manufacturing Limited in favor of the Collateral Agent,
substantially in the form of Exhibit G-3.

“Share Exchange” means the acquisition of all of the outstanding shares of
4105818 Holdings Canada Inc. (“410 Holdings”) by the Company in exchange for
common stock of the Company and certain cash consideration, all as more
specifically described in that certain Share Exchange Agreement, dated as of
May 6, 2010, among the Company, the shareholders named therein and 410 Holdings.

“Shareholder Loans” means (i) the loan in the original principal amount of
$334,468.57 made on or about August 19, 2009 by EAS Series C Investments, L.P.
to the Company, (ii) the loan in the original principal amount of $450,000 made
on or about August 19,

 

B-26



--------------------------------------------------------------------------------

2009 by Investcorp International Inc. to the Company, (iii) the loan in the
original principal amount of $1,542,244.80 made on or about August 19, 2009 by
DialMiNi ApS. to the Company, (iv) the loan in the original principal amount of
$415,130.53 made on or about August 19, 2009 by Pierre McMaster to the Company,
(v) the loan in the original principal amount of $76,604.18 made on or about
August 19, 2009 by Special Value Expansion Fund, LLC to the Company, and
(vi) the loan in the original principal amount of $181,551.93 made on or about
August 19, 2009 by Special Value Opportunities Fund, LLC to the Company.

“Software” means computer programs, including any and all software
implementation of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing and all
documentation, including user manuals and training materials related to any of
the foregoing.

“Solvency Certificate” is defined in Section 4.15.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the Property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Source Code” is defined in Section 5.5(b)(ix).

“Subordinated Indebtedness” means Indebtedness that (a) does not have any
scheduled principal payment, mandatory principal prepayment, sinking fund
payment or similar payment due prior to the maturity date of the Loans, (b) is
not secured by any Lien on any Property, (c) is subordinated on terms and
conditions reasonably satisfactory to the Required Lenders and (d) is subject to
such covenants and events of default as may be reasonably acceptable to the
Required Lenders.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its

 

B-27



--------------------------------------------------------------------------------

Subsidiaries or such Person and one or more of its Subsidiaries. Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of each Principal Company after giving effect to the
transactions contemplated by the Related Agreements.

“Subsidiary Guarantor” means each Person that has executed and delivered the
Subsidiary Guaranty (whether as an original signatory thereto or pursuant to a
Subsidiary Guaranty Joinder) and shall include, without limitation, each
Canadian Subsidiary of any Principal Company, each U.S. Subsidiary of any
Principal Company and the Irish Loan Parties.

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
executed and delivered by each of the Subsidiary Guarantors, substantially in
the form of Exhibit F.

“Subsidiary Guaranty Joinder” shall mean the Joinder Agreement substantially in
the form of Annex 1 to the Subsidiary Guaranty.

“Swaps” means, with respect to any Person, payment obligations with respect to
Interest Rate Agreements, Currency Agreements, Hedge Agreements and similar
obligations obligating such Person to make payments, whether periodically or
upon the happening of a contingency. For the purposes of this Agreement, the
amount of the obligation under any Swap shall be calculated in accordance with
normal market practices (using the mark-to-market method whenever applicable)
and after giving effect to any netting arrangement or right of set-off provided
by contract or permitted by law.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“Taxes” is defined in Section 22.3(a).

“Technology” means, collectively, products and services, all designs, formulas,
algorithms, procedures, techniques, ideas, know-how, Software (whether in source
code, object code or human readable form), databases and data collections,
Internet, websites and web content, tools, inventions, creations, improvements,
works of authorship, other similar materials and all recordings, graphs,
drawings, reports, analyses, other writings and any other embodiment of the
above, in any form or media, whether or not specifically listed herein, and all
related technology, documentation and other materials used in, incorporated in,
embodied in or displayed by any of the foregoing, or used or useful in the
design, development, reproduction, maintenance or modification of any of the
foregoing.

“Terrorism Order” is defined in Section 5.20(a).

 

B-28



--------------------------------------------------------------------------------

“Trade Secrets” means confidential and proprietary information, or non-public
processes, designs, specifications, technology, know-how, techniques, formulas,
inventions, concepts, trade secrets, discoveries, ideas and technical data and
information.

“Transferee” means any direct or indirect transferee of all or any part of a
Loan in accordance with Section 13.2 or Section 22 as registered in the register
maintained by the Company pursuant to Section 13.1.

“Treasury Rate” has the meaning given to such term in Section 8.8 hereof.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

“U.S. Security Agreement” means the Amended and Restated Security Agreement
among the Principal Companies, the other Grantors party thereto from time to
time and the Collateral Agent, substantially in the form of Exhibit G-1.

“U.S. Subsidiary” means any Subsidiary of any Principal Company that is
incorporated or organized under the laws of the United States of America, any
state thereof or in the District of Columbia.

“Veraz International” means Veraz Networks International, Inc.

“Veraz Foreign Subsidiaries” means (i) Veraz Networks SARL, (ii) Veraz Networks
RUS and (iii) Veraz Networks S. de R.L. de C.V.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Persons, even though the right so to vote has been suspended
by the happening of such contingency.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of any Principal Company
and such Principal Company’s other Wholly-Owned Subsidiaries at such time.

“Working Capital Facility” means that certain Credit Agreement dated as of
March 5, 2008 among the Company, the lenders party thereto and Wells Fargo
Foothill Canada ULC as Arranger and Administrative Agent, and all documents,
instruments and agreements executed in connection therewith, each as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Intercreditor Agreement.”

“Yield Enhancement Fee” is defined in Section 3.3.

 

B-29